Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 29, 2018

by and among

CYPRESS ENERGY PARTNERS, L.P.,

as Borrowers’ Agent and a Borrower,

TULSA INSPECTION RESOURCES – CANADA ULC,

as the Canadian Borrower,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Lender, Issuing Bank, Swing Line Lender,

and Collateral Agent,

THE OTHER LENDERS PARTY HERETO AND

EACH ADDITIONAL LENDER THAT BECOMES

A SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      30  

1.3

  Rounding      31  

1.4

  Borrowers’ Agent      31  

SECTION 2.

  AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS      31  

2.1

  Revolving Loans      31  

2.2

  Swing Line Loans      32  

2.3

  [Reserved]      32  

2.4

  Procedure for Borrowing Loans      32  

2.5

  Refunding of Swing Line Loans      33  

2.6

  Commitment Fees      34  

SECTION 3.

  LETTERS OF CREDIT      35  

3.1

  Letters of Credit.      35  

3.2

  Procedure for the Issuance and Amendments of Letters of Credit      35  

3.3

  General Terms of Letters of Credit      36  

3.4

  Fees, Commissions and Other Charges      38  

3.5

  L/C Participations      39  

3.6

  Reimbursement Obligations of the Borrowers      40  

3.7

  Obligations Absolute      41  

3.8

  Role of the Issuing Lenders      41  

3.9

  Letter of Credit Request      42  

3.10

  Existing Letters of Credit      42  

SECTION 4.

  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT      43  

4.1

  Increase, Termination or Reduction of Commitments      43  

4.2

  Interest Rates and Payment Dates      44  

4.3

  Conversion and Continuation Options      45  

4.4

  Minimum Amounts of Tranches; Maximum Number of Tranches      46  

4.5

  Repayment of Loans; Evidence of Debt      46  

4.6

  Optional Prepayments      46  

4.7

  Mandatory Prepayments      47  

4.8

  Computation of Interest and Fees      48  

4.9

  Pro Rata Treatment and Payments      48  

4.10

  Requirements of Law      49  

4.11

  Taxes      51  

4.12

  Lending Offices      54  

4.13

  Credit Utilization Reporting      54  

 

-i-



--------------------------------------------------------------------------------

4.14

  Indemnity      55  

4.15

  Inability to Determine Interest Rate      55  

4.16

  Illegality      55  

4.17

  Replacement of Lenders      56  

4.18

  Defaulting Lender      56  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      58  

5.1

  Financial Condition      58  

5.2

  No Change      59  

5.3

  Existence; Compliance with Law      59  

5.4

  Power; Authorization; Enforceable Obligations      59  

5.5

  No Legal Bar      60  

5.6

  No Material Litigation      60  

5.7

  No Default      60  

5.8

  Ownership of Property; Liens      60  

5.9

  Intellectual Property      60  

5.10

  No Burdensome Restrictions      60  

5.11

  Taxes      61  

5.12

  Federal Regulations      61  

5.13

  ERISA      61  

5.14

  Investment Company Act; Other Regulations      62  

5.15

  Subsidiaries      62  

5.16

  Security Documents      62  

5.17

  Accuracy and Completeness of Information      62  

5.18

  Labor Relations      63  

5.19

  Insurance      63  

5.20

  Solvency      63  

5.21

  Use of Letters of Credit and Proceeds of Loans      63  

5.22

  Environmental Matters      64  

5.23

  Foreign Corrupt Practices Act      65  

5.24

  Sanctions Laws      65  

5.25

  EEA Financial Institutions      65  

SECTION 6.

  CONDITIONS PRECEDENT      65  

6.1

  Conditions Precedent to Restatement Effective Date      65  

6.2

  Conditions to Each Credit Extension      68  

SECTION 7.

  AFFIRMATIVE COVENANTS      69  

7.1

  Financial Statements      69  

7.2

  Certificates; Other Information      70  

7.3

  Payment of Obligations      71  

7.4

  Conduct of Business and Maintenance of Existence      71  

7.5

  Maintenance of Property; Insurance      71  

7.6

  Inspection of Property; Books and Records; Discussions      72  

7.7

  Notices      72  

7.8

  Environmental Laws      73  

7.9

  [Reserved]      73  

 

-ii-



--------------------------------------------------------------------------------

7.10

  Collections of Accounts Receivable      73  

7.11

  Taxes      73  

7.12

  Additional Collateral; Further Actions      73  

7.13

  Use of Proceeds      75  

7.14

  Cash Management      75  

7.15

  Hedging Strategy; Net Open Positions      75  

SECTION 8.

  NEGATIVE COVENANTS      76  

8.1

  Financial Condition Covenants      76  

8.2

  Limitation on Indebtedness      77  

8.3

  Limitation on Liens      78  

8.4

  Limitation on Fundamental Changes      80  

8.5

  Restricted Payments      80  

8.6

  Limitation on Dispositions      81  

8.7

  Limitation on Investments, Loans and Advances      82  

8.8

  Limitation on Transactions with Affiliates      83  

8.9

  Accounting Changes      83  

8.10

  Limitation on Negative Pledge Clauses      83  

8.11

  Limitation on Lines of Business      84  

8.12

  Governing Documents      84  

8.13

  Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws; Restricted Person      84  

SECTION 9.

  EVENTS OF DEFAULT      84  

9.1

  Events of Default      84  

SECTION 10.

  THE AGENTS      87  

10.1

  Appointment      87  

10.2

  Delegation of Duties      87  

10.3

  Exculpatory Provisions      88  

10.4

  Reliance by Agents      88  

10.5

  Notice of Default      88  

10.6

  Non-Reliance on Agents and Other Lenders      89  

10.7

  Indemnification      89  

10.8

  Agents in Their Individual Capacity      89  

10.9

  Successor Agents      90  

10.10

  Collateral Matters      90  

10.11

  Force Majeure      91  

SECTION 11.

  MISCELLANEOUS      91  

11.1

  Amendments and Waivers      91  

11.2

  Notices      92  

11.3

  No Waiver; Cumulative Remedies      94  

11.4

  Survival of Representations and Warranties      94  

11.5

  Release of Collateral and Guarantee Obligations      94  

 

-iii-



--------------------------------------------------------------------------------

11.6

  Payment of Costs and Expenses      95  

11.7

  Successors and Assigns; Participations and Assignments      96  

11.8

  Adjustments; Set-off      98  

11.9

  Counterparts      99  

11.10

  Severability      99  

11.11

  Integration      99  

11.12

  Governing Law      99  

11.13

  Submission to Jurisdiction      100  

11.14

  Acknowledgements      100  

11.15

  Waivers of Jury Trial      100  

11.16

  Confidentiality      100  

11.17

  Specified Laws      101  

11.18

  Additional Borrowers      101  

11.19

  Joint and Several Liability      102  

11.20

  Contribution and Indemnification among the Borrowers      103  

11.21

  Express Waivers by Borrower Parties in Respect of Cross Guaranties and Cross
Collateralization      104  

11.22

  Limitation on Obligations of Borrower Parties      105  

11.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      105
 

11.24

  Effect of Amendment and Restatement      106  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.0

  

Lenders, Commitments, and Applicable Lending Offices

Schedule 1.0(A)

  

Departing Lenders

Schedule 1.1(A)

  

[Reserved]

Schedule 1.1(B)

  

Cash Management Banks

Schedule 1.1(C)

  

[Reserved]

Schedule 1.1(D)

  

Existing Letters of Credit

Schedule 1.1(E)

  

Mortgaged Property

Schedule 2.2(A)

  

Wire Instructions for Loans

Schedule 5.4

   Consents and Authorizations

Schedule 5.9

   Intellectual Property

Schedule 5.15

   Subsidiaries

Schedule 5.16

   Filing Jurisdictions

Schedule 5.22

   Environmental Matters

Schedule 8.2

   Existing Indebtedness

Schedule 8.3

   Existing Liens

Schedule 8.7

   Investments

Schedule 8.8

   Transactions with Affiliates

EXHIBITS

 

Exhibit A-1

   Form of Revolving Facility Note

Exhibit A-2

   Form of Swing Line Note

Exhibit B

   Form of Security Agreement

Exhibit C

   Form of Guarantee Agreement

Exhibit D

   Forms of Section 4.11 Certificate

Exhibit E

   Form of Secretary’s Certificate

Exhibit F

   Form of Assignment and Acceptance

Exhibit G

   [Reserved]

Exhibit H

   Form of Opinion of Latham & Watkins

Exhibit I

   Cash Collateral Documentation

Exhibit J

   [Reserved]

Exhibit K

   Form of Compliance Certificate

Exhibit L

   Form of Increase and New Lender Agreement

Exhibit M

   Form of Perfection Certificate

Exhibit N

   Form of Borrower’s Certificate

Exhibit O

   Hedging Agreement Qualification Notification

Exhibit P

   Form of Additional Borrower Joinder

ANNEXES

 

Annex I-A

   Form of Borrowing Notice

Annex I-B

   Form of Letter of Credit Request

Annex II

   Form of Continuation/Conversion Notice

Annex III

   Form of Notice of Prepayment

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 29, 2018, among CYPRESS
ENERGY PARTNERS, L.P., a limited partnership organized under the Laws of the
State of Delaware (the “Borrowers’ Agent”), TULSA INSPECTION RESOURCES – CANADA
ULC (the “Canadian Borrower”) and together with the Borrowers’ Agent and each
Additional Borrower (each a “Borrower” and collectively, the “Borrowers”),
DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as collateral agent (together with
any successor collateral agent appointed pursuant to Section 10.9, in such
capacity the “Collateral Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (together with any successor administrative agent appointed
pursuant to Section 10.9, in such capacity the “Administrative Agent”) and as
Lender, Issuing Bank, Swing Line Lender (all as defined below), and the several
banks and other financial institutions or entities from time to time parties to
this Agreement, as lenders (the “Lenders”).

RECITALS

WHEREAS, the Borrowers have heretofore entered into that certain Credit
Agreement dated as of December 24, 2013 (as amended by Amendment No. 1 dated as
of October 21, 2014, Amendment No. 2 dated as of May 4, 2015, and as otherwise
amended, supplemented and modified from time to time prior to the Restatement
Effective Date, the “Existing Credit Agreement”), by and among the Borrowers,
certain affiliates of the Borrowers, the lenders party thereto, Deutsche Bank
Trust Company Americas, as administrative agent, and the Collateral Agent;

WHEREAS, the Borrowers have requested that (i) the Existing Credit Agreement be
amended and restated in its entirety, (ii) the Lenders extend credit in the form
of the Loans to finance the mutual and collective business enterprise of the
Borrowers and their Subsidiaries on the terms and conditions set forth herein,
and (iii) the Issuing Banks issue Letters of Credit on the terms and conditions
set forth herein; and

WHEREAS, the Lenders are willing to make advances and issue or participate in
Letters of Credit, in each case, on the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Account”: as defined in Section 9-102 of the New York Uniform Commercial Code.

“Account Control Agreements”: with respect to any Deposit Account, Commodity
Account or Securities Account of a Loan Party, an account control agreement in
form and substance reasonably acceptable to the applicable Loan Party and the
Collateral Agent.

“Account Debtor”: a Person who is obligated to a Loan Party under an Account
Receivable of a Loan Party.

 

-1-



--------------------------------------------------------------------------------

“Account Receivable”: an Account or Payment Intangible of a Loan Party.

“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be a Subsidiary, (b) all or substantially
all of the assets of any other Person or (c) assets constituting one or more
business units of any other Person.

“Additional Borrower”: as defined in Section 11.18.

“Additional Indebtedness Incurrence Date”: the first date to occur after the
Restatement Effective Date on which the Specified Permitted Debt Maximum is met.

“Administrative Agent”: as defined in the introductory paragraph of this
Agreement.

“Administrative Fee Waiver”: the Administrative Fee Waiver Agreement between the
Borrower and CEH in form and substance reasonably satisfactory to the
Administrative Agent (in its sole discretion), which agreement will, among other
things provide for the waiver of certain fees due from the Borrower to CEH
pursuant to that certain Omnibus Agreement between such parties and the
reimbursement of such fees upon the occurrence of certain conditions.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary),
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person (including, with its correlative meanings, “controlled by” and “under
common control with”) means the power, directly or indirectly, either to
(a) vote 10% or more of the securities having ordinary voting power for the
election of directors (or, if such Person is not a corporation, similar
governing Persons) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent Fee Letter” means that certain letter agreement dated as of the Closing
Date between the Administrative Agent and the Borrowers’ Agent.

“Agent-Related Person”: as defined in Section 10.3.

“Agents”: the Administrative Agent and the Collateral Agent, and “Agent” means
each of them, as the context requires.

“Agreement”: this Credit Agreement.

“Annual Budget”: a consolidated budget of the Loan Parties with respect to a
Fiscal Year of the Loan Parties prepared by the Borrowers, which includes (i) a
projected consolidated cash flow statement and profit and loss account of
financial position of the Loan Parties as of the end of such Fiscal Year, and
(ii) a summary of material underlying assumptions applicable to such
projections.

“Applicable Commitment Fee Rate”: on any date with respect to any commitment
fee, the rate per annum equal to 0.50%.

“Applicable L/C Fee Rate”: on any date with respect to any Letter of Credit, a
rate per annum equal to the Applicable Margin then in effect for Letters of
Credit as set forth in the definition of “Applicable Margin.”

 

-2-



--------------------------------------------------------------------------------

“Applicable Lending Office”: for each Lender and for each Type of Loan, and/or
participation in any Reimbursement Obligation, the lending office of such Lender
designated on Schedule 1.0 (or, as the case may be, in the Assignment and
Acceptance or Increase and New Lender Agreement pursuant to which such Lender
became a party hereto) for such Type of Loan and/or participation in any
Reimbursement Obligation (or any other lending office from time to time notified
to the Administrative Agent by such Lender) as the office at which its Loans
and/or participation in any Reimbursement Obligation of such Type are to be made
and maintained.

“Applicable Margin”: on any day with respect to each Revolving Facility Loan or
Swing Line Loan, the rate per annum set forth in the table below for such Type
of Loan opposite the applicable Leverage Ratio for the immediately preceding
fiscal quarter:

 

    

Leverage Ratio

   Applicable Margin
(Eurodollar Loans)     Applicable Margin
(Base Rate Loans)     Applicable Margin
(Letters of Credit)  

Level I

   £ 2.00      2.50 %      1.50 %      2.50 % 

Level II

   > 2.00 and £ 3.00      3.00 %      2.00 %      3.00 % 

Level III

   > 3.00 and £ 4.00      3.50 %      2.50 %      3.50 % 

Level IV

   > 4.00      4.00 %      3.00 %      4.00 % 

For the purposes of this definition, (i) Leverage Ratio shall be determined by
the Collateral Agent based upon the most recent financial statements delivered
pursuant to Section 7.1 and such determination shall be provided to the
Administrative Agent, (ii) each change in the Applicable Margin resulting from a
change in Leverage Ratio determined from such financial statements shall be
effective immediately upon delivery of such financial statements and (iii) Level
III shall be deemed to be applicable from the Restatement Effective Date and
continuing until the most recent financial statements delivered pursuant to
Section 7.1; provided that Level IV shall be deemed to be applicable if the
Borrowers fail to deliver any of the financial statements required to be
delivered by it pursuant to Section 7.1 unless the Collateral Agent or the
Required Lenders shall have determined that the resulting increase in the
Applicable Margin is not appropriate, during the period from the expiration of
the time for delivery thereof until such financial statements are delivered.

“Applicable Sub-Limit”: each of the following:

(a) with respect to Swing Line Loans, the Swing Line Loan Sub-Limit; and

(b) with respect to Letters of Credit, the Letter of Credit Sub-Limit.

“Approved Fund”: (a) with respect to any Lender, any Bank CLO of such Lender,
and (b) with respect to any Lender that is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate or Subsidiary of such
investment advisor.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by Section 8.6(a) – 8.6(g)
that yields Net Cash Proceeds to a Borrower or any other Loan Party (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at the allocated purchase price
value in the case of other non-cash proceeds) in excess of $5,000,000.

“Assignee”: as defined in Section 11.7(c).

 

-3-



--------------------------------------------------------------------------------

“Assignment and Acceptance”: as defined in Section 11.7(c).

“Auto-Renewal Letter of Credit”: as defined in Section 3.3(c).

“Available Revolving Facility Commitment”: at any time as to any Revolving
Facility Lender, an amount equal to the excess, if any, of (i) the amount of
such Revolving Facility Lender’s Revolving Facility Commitment at such time over
(ii) such Revolving Facility Lender’s Revolving Facility Extensions of Credit
outstanding at such time.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate or Subsidiary of such Lender.

“Base Rate”: for any day, the rate per annum equal to the greatest of (a) the
Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1.00%, (b) the
Prime Rate in effect on such day (rounded upward, if necessary, to the next
1/100 of 1.00%) and (c) the one-month Eurodollar Rate in effect on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%. For purposes hereof: “Prime Rate” shall mean, for any day, a rate per
annum that is equal to the corporate base rate of interest established by the
Administrative Agent or an Affiliate thereof from time to time and, if
requested, provided to a Borrower prior to the delivery of the relevant
Borrowing Notice. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective as of the opening of business on the day such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate becomes effective, respectively.

“Base Rate Loans”: Loans the rate of interest of which is based upon a Base
Rate.

“Benefited Lender”: as defined in Section 11.8(a).

“Board”: the U.S. Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the introductory paragraph of this Agreement.

“Borrower Parties”: collectively, the Borrowers’ Agent, the Canadian Borrower
and any Additional Borrowers.

“Borrowers’ Agent”: as defined in the introductory paragraph of this Agreement.

“Borrowing Date”: any Business Day specified (i) in a Borrowing Notice as a date
on which a Loan requested by the Borrowers’ Agent is to be made or (ii) in a
Letter of Credit Request as a date on which a Letter of Credit requested by the
Borrowers’ Agent is to be issued, amended or renewed.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Notice”: as defined in Section 2.4(a).

“Business”: as defined in Section 5.22(b).

“Business Day”: (i) for all purposes other than as covered by clause (ii) of
this definition, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close,
and, (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day as described in clause (i) of this definition and which is also a
day on which dealings in United States Dollar deposits are carried out in the
London interbank market.

“Canadian Borrower”: means Tulsa Inspection Resources – Canada ULC, an Alberta
unlimited liability corporation.

“Canadian Security Agreement”: that certain General Security Agreement dated as
of the Closing Date executed by Tulsa Inspection Resources – Canada ULC, Tulsa
Inspection Resources – Acquisition ULC, and Foley Inspection Services ULC in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, all
membership interests in a limited liability company, all partnership interests
in a limited partnership, or any and all similar ownership interests in a Person
(other than a corporation, limited liability company or limited partnership) and
any and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral”: with respect to any Letter of Credit, cash or deposit account
balances denominated in United States Dollars that have been pledged and
deposited with or delivered to the Collateral Agent for the ratable benefit of
the Secured Parties as collateral for the Obligations, including the repayment
of such Letter of Credit.

“Cash Collateralize”, “Cash Collateralized”, “Cash Collateralization”: with
respect to any Letter of Credit, to pledge and deposit as collateral for the
Obligations Cash Collateral in an amount equal to 105% of the undrawn face
amount of such Letter of Credit plus unpaid fees associated with such Letter of
Credit (including any letter of credit commissions) then due and payable or to
be owed with respect to such Letter of Credit for the period from the time such
Cash Collateral is deposited as collateral until the expiration date of such
Letter of Credit, pursuant to documentation substantially in the form of
Exhibit I or such other substantially similar form reasonably satisfactory to
the Collateral Agent.

“Cash Equivalents”: (a) securities with maturities of twelve (12) months or less
from the date of acquisition or acceptance which are issued or fully guaranteed
or insured by the United States, Canada, or any agency or instrumentality
thereof, (b) bankers’ acceptances, certificates of deposit and eurodollar time
deposits with maturities of nine (9) months or less from the date of acquisition
and overnight bank deposits, in each case, of any Lender or of any international
or national commercial bank with commercial paper rated, on the day of such
purchase, at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s, (c) commercial paper, variable rate or auction rate
securities, or any other short term, liquid investment having a rating, on the
date of purchase, of at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and that matures or resets not more
than nine (9) months after the date of acquisition, (d) obligations of any U.S.
state or a division, public instrumentality or taxing authority thereof, having
on the date of purchase a rating of at least AAA or the equivalent thereof by
S&P or at least Aaa or the equivalent thereof by Moody’s and (e) investments in
money market funds, mutual funds or other pooled investment vehicles, in each
case acceptable to the Collateral Agent in its reasonable discretion, the assets
of which consist solely of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Cash Management Account”: a Deposit Account or Securities Account maintained
with any Cash Management Bank.

“Cash Management Bank”: BOKF, NA d/b/a Bank of Oklahoma, the banks listed on
Schedule 1.1(B) and any other bank from time to time designated by the
Borrowers’ Agent as a bank at which the Borrowers or any of their respective
Subsidiaries maintains any Controlled Accounts, which are reasonably acceptable
to the Collateral Agent.

“Cash Management Bank Agreement”: any account agreement, account control
agreement or other agreement governing the relationship between a Cash
Management Bank and a Borrower with respect to a Cash Management Account.

“CEH”: Cypress Energy Holdings, LLC, a Delaware limited liability company.

“CEP”: Cypress Energy Partners, LLC, a Delaware limited liability company.

“Change of Control”: the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, and any
Permitted Holder) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the voting Capital Stock of the
General Partner on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) the General Partner shall cease to own and control, of record and
beneficially, 100% of the general partnership interests of the Borrowers’ Agent
free and clear of all Liens, other than Liens of the type permitted pursuant to
Section 8.3 (as if Section 8.3 were applicable);

(c) with respect to CEP, so long as it is not a Subsidiary of the Borrowers’
Agent, the Permitted Investors shall cease to own and control, of record and
beneficially, directly or indirectly, more than 50% of the total voting power of
all classes of Capital Stock of it entitled to vote generally in the election of
directors free and clear of all Liens, other than Liens of the type permitted
pursuant to Section 8.3; and

(d) the Borrowers’ Agent shall cease to own and control, of record and
beneficially, 100% of the limited liability membership interests of CEP free and
clear of all Liens, other than Liens of the type permitted pursuant to
Section 8.3.

“Closing Date”: December 24, 2013.

“Code”: the Internal Revenue Code of 1986, as amended.

 

-6-



--------------------------------------------------------------------------------

“Collateral”: all property and interests in property of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent”: as defined in the introductory paragraph of this Agreement.

“Commodity Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“Commodity Contract”: (a) a Physical Commodity Contract, (b) any Commodity OTC
Agreement or (c) a contract for the storage or transportation of any physical
Eligible Commodity.

“Commodity OTC Agreement”: (i) any forward commodity contracts (excluding any
Forward Contract which is a Physical Commodity Contract), swaps, options,
collars, caps, or floor transactions, in each case based on Eligible Commodities
and (ii) any other similar transaction (including any option to enter into any
of the foregoing) or any combination of the foregoing.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with a Borrower within the meaning of Section 4001(a)(14)
of ERISA or is part of a group which includes a Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: as defined in Section 7.2(a).

“Confidential Information”: as defined in Section 11.16.

“Consolidated Capital”: as of the date of determination, the aggregate value of
the capital accounts of the partners of the Borrowers’ Agent as shown on the
Borrowers’ Agent consolidated balance sheet contained in the most recent
financial statements delivered pursuant to Section 7.1.

“Consolidated EBITDA”: for any period, for the Loan Parties on a consolidated
basis, Consolidated Net Income of the Loan Parties for such period,

plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) income
tax expense, (ii) Consolidated Interest Expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including under this Agreement),
(iii) depreciation and amortization expense; (iv) extraordinary or nonrecurring
losses, expenses and charges, (v) fees and expenses incurred during such period
in connection with this Agreement, the initial public offering of the Borrowers’
Agent and any actual issuance of any Indebtedness or Capital Stock, or any
actual acquisitions, investments, asset sales or divestitures permitted
hereunder, and (vi) all non-cash losses, charges and expenses, including any
asset impairments, write-offs or write-downs; provided that in the case of each
of clause (iv), (v) and (vi) such amounts are acceptable to the Lead Arranger;
and

minus without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income and
credits, (b) any extraordinary income or gains, (c) income tax credits (to the
extent not netted from income tax expense) and (d) any other non-cash income.

For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each a “Reference Period”) pursuant to any
determination of Leverage Ratio, Senior Secured Leverage Ratio or Consolidated
Interest Expense, as applicable, (i) if at any time during such Reference Period
any Loan

 

-7-



--------------------------------------------------------------------------------

Party shall have had a Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, (ii) if during such Reference Period a Loan Party shall have made a
Permitted Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period; provided that
(x) for any Permitted Acquisition with at least six (6) months of historical
operating data, the pro forma calculations will utilize the historical operating
data (annualized as necessary) plus an allowance at the discretion of the
Required Lenders (to the extent the Borrowers’ Agent can substantiate the
amounts requested as an allowance based on the operation of such acquired assets
or Person by the Loan Parties) that shall not exceed 15% of such historical
data, and (y) for any Permitted Acquisition with less than six (6) months of
historical operating data, the pro forma calculations will utilize a combination
of historical operating data annualized and adjustments mutually agreed between
the Borrowers’ Agent and the Required Lenders, and (iii) if during such
Reference Period a Loan Party shall have made a Permitted Business Expansion,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Permitted Business Expansion occurred on the
first day of such Reference Period; provided that for any Permitted Business
Expansion, the pro forma calculations will utilize forecasts mutually agreed
between the Borrowers’ Agent and the Collateral Agent, subject to a deduction of
up to 10% of such forecasted income per month at the discretion of the Required
Lenders for any completion delays and; provided further that aggregate
contribution from Material Business Expansions shall not exceed 15% of
Consolidated EBITDA for any Reference Period.

“Consolidated Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four fiscal quarters ending
on such date to (b) Consolidated Interest Expense for such period.

“Consolidated Interest Expense”: for any period for the Loan Parties on a
consolidated basis, an amount equal to, without duplication, (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the Loan
Parties in connection with borrowed money (including capitalized interest and
letter of credit fees) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(but excluding amortized non-cash financing costs), plus (b) the portion of rent
expense of the Loan Parties with respect to such period attributable to interest
under Financing Leases and Synthetic Leases whether or not treated as interest
in accordance with GAAP, plus (c) the net amount payable under interest rate
Financial Hedging Agreements accrued during such period (whether or not actually
paid during such period) minus (d) the net amount receivable under interest rate
Financial Hedging Agreements accrued during such period (whether or not actually
received during such period). “Consolidated Interest Expense” shall be
calculated for each period, on a pro forma basis, after giving effect to,
without duplication, any incurrence or repayment of Indebtedness, any Permitted
Acquisition and any Material Disposition occurring during each period, as the
case may be, and as if such incurrence, acquisition or disposition (as
applicable) occurred or was completed on the first day of such period; provided
that prior to the first anniversary of the Restatement Effective Date, the
Consolidated Interest Expense shall be determined as follows: (i) for the fiscal
quarter ending June 30, 2018, the “Consolidated Interest Expense” shall be the
expected annual interest expense to be incurred by the Loan Parties pursuant to
clauses (a) through (d) above determined on the actual debt balance as of
June 30, 2018 and determined using the existing interest rates at such time,
(ii) for the fiscal quarter ending September 30, 2018, the “Consolidated
Interest Expense” shall equal the sum of (A) the actual interest expense
incurred by the Loan Parties pursuant to clauses (a) through (d) above for the
fiscal quarter ending September 30, 2018, plus (B) the product of the expected
annual interest expense as determined in clause (i) above multiplied by the
fraction three fourths ( 3⁄4); (iii) for the fiscal quarter ending December 31,
2018, the “Consolidated Interest Expense” shall equal the

 

-8-



--------------------------------------------------------------------------------

sum of (A) the actual interest expense incurred by the Loan Parties pursuant to
clauses (a) through (d) above for the two fiscal quarters ending December 31,
2018, plus (B) the product of the expected annual interest expense as determined
in clause (i) above multiplied by the fraction one half ( 1⁄2); and (iv) for the
fiscal quarter ending March 30, 2019, the “Consolidated Interest Expense” shall
equal the sum of (A) the actual interest expense incurred by the Loan Parties
pursuant to clauses (a) through (d) above for the three fiscal quarters ending
March 30, 2019, plus (B) the product of the expected annual interest expense as
determined in clause (i) above multiplied by the fraction one fourth ( 1⁄4).

“Consolidated Net Income”: for any period, the net income (or loss) of the Loan
Parties for any period (or portion thereof), determined on a consolidated basis,
in accordance with GAAP consistently applied as of such date.

“Consolidated Total Assets”: as of any date of determination thereof, total
assets of the Loan Parties and their respective Subsidiaries calculated,
determined on a consolidated basis, in each case, in accordance with GAAP
consistently applied as of such date.

“Consolidated Total Indebtedness”: as of any date, all Indebtedness of the Loan
Parties and their respective Subsidiaries at such date determined on a
consolidated basis, in each case, in accordance with GAAP; provided that such
Indebtedness shall exclude all Excluded Lease Liabilities.

“Continuation/Conversion Notice”: as defined in Section 4.3(a)

“Continue”, “Continuation” and “Continued”: the continuation of a Eurodollar
Loan from one Interest Period to the next Interest Period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Account”: each Pledged Account that is subject to an Account Control
Agreement.

“Convert”, “Conversion” and “Converted”: a conversion of Base Rate Loans into
Eurodollar Loans, or a conversion of Eurodollar Loans into Base Rate Loans.

“Credit Utilization Summary”: as defined in Section 4.13.

“Cure Notice”: has the meaning assigned to such term in Section 8.1(d)(ii)
hereof.

“DBNY”: as defined in the introductory paragraph of this Agreement.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, any Lender that (a) within two (2) Business
Days of when due, has failed to fund any portion of any Revolving Facility Loan,
Swing Line Loan, Refunded Swing Line Loan, Swing Line Participation Amount or
L/C Participation Obligation (or any participation in the foregoing) to, as
applicable, the Borrowers’ Agent, the Administrative Agent, the Swing Line
Lender or any Issuing Lender required pursuant to the terms of this Agreement to
be funded by such Lender, or has notified the Administrative Agent that it does
not intend to do so unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s determination

 

-9-



--------------------------------------------------------------------------------

that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in writing) has not been satisfied; or (b) notified the Borrowers’
Agent, the Administrative Agent, any Issuing Lender, or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement (unless such writing states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified in writing) cannot be satisfied) or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits to extend
credit; or (c) failed, within two (2) Business Day after request by the
Administrative Agent or the Borrowers’ Agent, to confirm that it will comply
with the terms of this Agreement relating to any of its obligations to fund
prospective Revolving Facility Loans, Swing Line Loans, Refunded Swing Line
Loans, Swing Line Participation Amounts or L/C Participation Obligations; or
(d) otherwise failed to pay over to the Administrative Agent, any Issuing
Lender, or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute; or (e) (i) has become or is insolvent or has a parent company
that has become or is insolvent or (ii) has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Departing Lender”: each lender under the Existing Credit Agreement that does
not have a Revolving Facility Commitment hereunder and is identified on the
Departing Lender Schedule.

“Departing Lender Schedule”: Schedule identifying each Departing Lender as of
the Restatement Effective Date attached hereto as Schedule 1.0(A).

“Deposit Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“Disclosing Party”: as defined in Section 11.16(b).

“Disclosure Letter”: a letter dated as of the Closing Date from the Borrowers’
Agent to the Collateral Agent (to be shared with the Administrative Agent and
the Lenders) disclosing with respect to each Loan Party as of the Closing Date
(i) all obligations, liabilities and commitments referenced in Section 5.1(d)
and (ii) the insurance maintained by the Loan Parties, and (iii) the corporate
structure of the Loan Parties.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“EBITDA”: with respect to any Person, the calculation of the net income of such
Person consistent with the definition of “Consolidated EBITDA”.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-10-



--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Commodities”: collectively, crude oil, intermediaries, distillates,
liquefied petroleum gases, natural gas, natural gas liquids, refined petroleum
products or any blend thereof, and transportation fuels.

“Employee Benefit Plans”: any benefit plan or arrangements in respect of any
employees or past employees operated by any Loan Party or in which any Loan
Party participates and which provides benefits on retirement or voluntary
withdrawal from or involuntary termination of employment, including, without
limitation, termination indemnity payments and post-retirement medical benefits.

“Environmental Laws”: any and all federal, state or local statutes, orders,
regulations or other Law having the force and effect of law, including common
law, guidelines, decrees, orders, injunctions, rules, judgments, consents,
directives, instructions, standards, judicial or administrative decisions or
other requirements by Governmental Authority having the force and effect of law,
including judicial interpretation of any of the foregoing concerning the
environment or health and safety (including regulating, relating to or imposing
liability or standards of conduct concerning Materials of Environmental Concern)
which are in existence now or in the future and are binding at any time on any
Loan Party in the relevant jurisdiction in which such Loan Party has been or is
operating (including by the export of its products or its waste to that
jurisdiction). Notwithstanding anything in this Agreement or in any other Loan
Document to the contrary, the defined term “Laws” and the usage of such term
(including as used in the defined term “Requirement of Law”) herein and in each
other Loan Document shall not include any of the items in the definition of the
term “Laws” to the extent they both (i) concern the environment or health and
safety (including regulating, relating to or imposing liability or standards of
conduct concerning Materials of Environmental Concern) and (ii) do not have the
force and effect of law.

“Environmental Permits”: any permit, license, registration, consent, approval
and other authorization from a Governmental Authority required under any
Environmental Law for the operation of the business, including facilities and
equipment, of any Loan Party conducted on, at the Properties.

“Equity Cure”: has the meaning assigned to such term in Section 8.1(d)(i)
hereof.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements current on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto), as now and from time to time hereafter in effect, dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of the Federal Reserve System.

 

-11-



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the London Interbank offered rate for United
States dollars administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) that appears on the display
page on Reuters Reference LIBOR 01 (or any successor or substitute page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period. In the event that such rate does not
appear on Reuters Reference LIBOR 01 (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Collateral Agent or, in the absence of such availability, by reference to
the rate at which the Collateral Agent is offered United States Dollar deposits
at or about 11:00 a.m. (New York City time), two (2) Business Days prior to the
beginning of such Interest Period in the London interbank eurodollar market
where its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein and in an amount comparable to the amount of its
Eurodollar Loan to be outstanding during such Interest Period; provided that if
the Eurodollar Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate    

 

1.00—Eurocurrency Reserve Requirements

 

“Event of Default”: any of the events specified in Section 9.1 for which all
applicable requirements for the giving of notice, the lapse of time, or both,
have been satisfied.

“Excluded Accounts”: collectively, Deposit Accounts of any Grantor solely to the
extent that the balance of such Deposit Account is less than $250,000; provided
that the aggregate amount on deposit in all Excluded Accounts shall not, at any
time exceed, $2,500,000.

“Excluded Lease Liabilities”: any liability of a Loan Party that is currently
not treated as debt of such Loan Party, but which may become subject to
treatment as debt pursuant to FASB Accounting Standards Update on Leases (topic
842).

“Excluded Obligations”: the obligations of the Loan Parties described as
“Excluded Obligations” in the Disclosure Letter for which the applicable Loan
Party has received credit support in the form of (a) an irrevocable letter of
credit naming the Collateral Agent (or such other Person acceptable to the
Collateral Agent) as “beneficiary” thereof, which letter of credit shall (i) be
in form and substance reasonably acceptable to the Collateral Agent, (ii) be
issued by a bank that is Investment Grade, and (iii) not terminate earlier than
fifteen (15) days after the expected payment date of such Excluded Obligation;
provided, that, upon the request of the Collateral Agent during the continuance
of an Event of Default, with respect to each letter of credit described in this
clause (a), the applicable Loan Party shall (A) assign the proceeds of such
letter of credit to the Collateral Agent (or such other Person acceptable to the
Collateral Agent), (B) cause the issuing bank of such letter of credit to
consent to such assignment and (C) cause any such letter of credit issued to be
advised by the Collateral Agent or (b) cash in an amount equal to such Excluded
Obligations which is deposited in a Deposit Account that is a Controlled Account
subject to the exclusive control of the Collateral Agent.

“Excluded Subsidiary”: any (a) Exempt CFC and (b) any Immaterial Subsidiary.

 

-12-



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Executive Order”: as defined in Section 5.24.

“Exempt CFC”: any “controlled foreign corporation” (as defined in Section 957 of
the Code) of which a Borrower or a Subsidiary of a Borrower is a “United States
shareholder” (within the meaning of Section 951 of the Code).

“Existing Credit Agreement”: has the meaning assigned to such term in the
recitals hereto.

“Existing Letter of Credit”: each letter of credit issued by an Issuing Lender
prior to the Restatement Effective Date and listed on Schedule 1.1(D) hereto.

“Extensions of Credit”: at any date, as to any Revolving Facility Lender, the
amount of its Revolving Facility Extensions of Credit at such time.

“Facility”: the Revolving Facility.

“Facility Increase Request”: as defined in Section 4.1(b)(i).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code.

“FCPA”: as defined in Section 5.23.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter”: the Agent Fee Letter and the Lender Fee Letter.

“Financial Hedging Agreement”: any currency swap, cross-currency rate swap,
currency option, interest rate option, interest rate swap, cap or collar
agreement or similar arrangement or any other similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing
including, without limitation, any derivative relating to interest rate or
currency rate risk, in each case which is not a Commodity OTC Agreement.

 

-13-



--------------------------------------------------------------------------------

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided, however, that operating
leases (whether entered into before or after the Closing Date) that are
recharacterized as Financing Leases due to a change in GAAP after the Closing
Date shall not be treated as Financing Leases for any purpose under this
Agreement, but shall instead be treated as they would have been in accordance
with GAAP as in effect on the Closing Date and prior to such change(s) as set
forth in Section 1.2.

“First Purchaser Lien”: a so-called “first purchaser” Lien, as defined in Texas
Bus. & Com. Code Section 9.343, comparable Laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming, New Mexico, or North Dakota, or any other
comparable Law of any such jurisdiction or any other applicable jurisdiction.

“Fiscal Year”: the fiscal year of the Borrowers’ Agent, which consists of a
twelve (12) month period beginning on each January 1 and ending on each December
31.

“Forward Contract”: as of any date of determination, a Commodity Contract with a
delivery date or, with respect to a Commodity OTC Agreement, price settlement
date, one day or later after such date of determination.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“General Partner”: Cypress Energy Partners GP, LLC, a Delaware limited liability
company.

“Governing Documents”: with respect to (a) a corporation, its articles or
certificate of incorporation, continuance or amalgamation and by-laws; (b) a
partnership, its certificate of limited partnership or partnership declaration,
as applicable, and partnership agreement; (c) a limited liability company, its
certificate of formation and operating agreement; and (d) any other Person, the
other organizational or governing documents of such Person.

“Governmental Authority”: any nation or government, any state, provincial or
other political subdivision thereof and any agency, authority, instrumentality,
court, central bank or other similar entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Grantor”: any Person executing and delivering a Security Document, or becoming
party to a Security Document (by supplement or otherwise) pursuant to
documentation acceptable to the Collateral Agent and otherwise pursuant to this
Agreement.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of an obligation for which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of a third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such

 

-14-



--------------------------------------------------------------------------------

primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers’ Agent
in good faith. Guaranteed Obligation shall not include any performance bonds,
surety bonds, appeal bonds or customs bonds required in the ordinary course of
business or in connection with the enforcement of rights or claims of any Loan
Party or in connection with judgments that have not resulted in a Default or an
Event of Default.

“Guarantors”: the parties party to the Guaranty in the capacity as “guarantors”
thereunder as of the Restatement Effective Date and, after the Restatement
Effective Date, each other Person executing and delivering the Guaranty, or
becoming a party to the Guaranty (by supplement or otherwise), pursuant to this
Agreement.

“Guaranty”: the Guarantee Agreement dated as of the Closing Date executed and
delivered by the Loan Parties (other than the Borrowers), substantially in the
form of Exhibit C.

“Hedging Agreement Qualification Notification”: a notification in substantially
in the form of Exhibit O.

“Immaterial Subsidiary”: any Subsidiary of any Loan Party designated as such by
the Borrowers’ Agent; provided that, (i) the total assets of all Immaterial
Subsidiaries, determined in accordance with GAAP as of the date of the most
recent financial statements delivered pursuant to Section 7.1, shall not exceed
five percent (5%) of the Consolidated Total Assets of the Loan Parties and their
Subsidiaries based upon the most recent financial statements delivered pursuant
to Section 7.1, (ii) the EBITDA of all Immaterial Subsidiaries, calculated on a
pro forma basis as if all such Immaterial Subsidiaries were Loan Parties for the
purpose of such calculation, shall not exceed, as of any date of determination,
5% of the EBITDA of all Loan Parties and (iii) such Subsidiary does not hold any
license, authorization, permit or other approval issued by any Governmental
Authority that is required for the operations of any Loan Party.

“Increase Amount”: as defined in Section 4.1(b)(iii).

“Increase and New Lender Agreement”: as defined in Section 4.1(b)(iii).

“Increase Period”: the period from the Restatement Effective Date until (but
excluding) the Commitment Termination Date.

“Increasing Lender”: as defined in Section 4.1(b)(iii).

 

-15-



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than (i) current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices,
(ii) unsecured cash purchase price adjustments or cash earnouts in connection
with Permitted Acquisitions that are reasonably acceptable in each case to the
Lead Arranger until such time as the amount payable pursuant to such purchase
price adjustment or earnout becomes a liability on the balance sheet of such
Person in accordance with GAAP and (iii) amounts owing to CEH pursuant to the
Omnibus Agreement, including, without limitation, the administrative fee
provided for thereunder and any amounts advanced by CEH on the Loan Parties
behalf or other amounts that are not paid when due in accordance with past
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, (c) all obligations of such Person
under Financing Leases or Synthetic Leases, (d) all reimbursement obligations of
such Person in respect of letters of credit, acceptances or similar instruments
issued or created for the account of such Person, (e) all liabilities of a third
party secured by (or for which the holder of such obligations has an existing
right, contingent or otherwise, to be secured by) any Lien on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (f) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (e) above,
and (g) for the purposes of Section 9.1(e) only, all obligations of such Person
in respect of Commodity OTC Agreements and Financial Hedging Agreements;
provided that “Indebtedness” shall not include any Excluded Obligations. The
amount of any Indebtedness under (x) clause (e) shall be equal to the lesser of
(A) the stated amount of the relevant obligations and (B) the fair market value
of the property subject to the relevant Lien, and (y) clause (g) shall be the
net amount, including any net termination payments, required to be paid to a
counterparty rather than the notional amount of the applicable Commodity OTC
Agreement or Financial Hedging Agreement.

“Indemnified Liabilities”: as defined in Section 11.6.

“Indemnitee”: as defined in Section 11.6.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in Section 5.9.

“Interest Payment Date”: (a) with respect to any Base Rate Loan, (i) prior to
the Revolving Facility Maturity Date, the last Business Day of each month and
(ii) the Revolving Facility Maturity Date, (b) with respect to any Eurodollar
Loan, the last day of each Interest Period with respect thereto and, with
respect to any Eurodollar Loan having an Interest Period of six (6) months, the
last day of such Interest Period and the date which is three (3) months after
the start of such Interest Period and (c) with respect to any Loan (other than
as provided in the first sentence of Section 4.9(b)), the date of any repayment
or prepayment of principal made in respect thereof.

“Interest Period”: with respect to any Eurodollar Loan:

(i) initially, the period commencing on the Borrowing Date or Conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, as irrevocably selected by the
Borrowers’ Agent of such Eurodollar Loan in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and

 

-16-



--------------------------------------------------------------------------------

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurodollar Loan and ending one (1),
two (2), three (3) or six (6) months thereafter, as irrevocably selected by the
Borrowers’ Agent in its Continuation/Conversion Notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto;

provided that:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period with respect to any Loan that would otherwise extend
beyond the Revolving Facility Commitment Termination Date, shall end on the
Revolving Facility Commitment Termination Date; and

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the applicable calendar month.

“Investment”: any advance, loan or extension of credit (other than trade
receivables incurred in the ordinary course of the applicable Person’s business
and payable in accordance with customary market practices) or capital
contribution to, investment in, or purchase or acquisition of any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, any Person.

“Investment Grade”: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.

“ISP98”: as defined in Section 3.3(g).

“Issuance Cap”: with respect to the obligation of an Issuing Lender to issue any
Letter of Credit pursuant to Section 3.1 or 3.2, the aggregate amount of
outstanding L/C Obligations attributable to Letters of Credit issued by such
Issuing Lender (in its capacity as an Issuing Lender) as set forth below or as
otherwise agreed to between the Borrower’s Agent and such Lender:

 

Issuing Lender

   Issuance Cap  

DBNY

   $ 15,000,000  

“Issuing Lenders”: DBNY and each other Revolving Facility Lender from time to
time designated by the Borrowers’ Agent (and agreed to by such Lender) as a
Issuing Lender with the prior consent of the Collateral Agent (such consent not
to be unreasonably withheld, conditioned or delayed), each in its capacity as
issuer of any Letter of Credit.

“L/C Fee Payment Date”: (a) on the fifteenth day after the last Business Day of
each March, June, September and December (or, if such day is not on a Business
Day, the next succeeding Business Day) and (b) the expiration date of the last
outstanding Post-Termination LOC. With respect to an L/C Fee Payment Date
defined by (i) clause (a), the relevant payment period shall run through the end
of the relevant preceding calendar quarter, and (ii) clause (b), the relevant
payment period shall run through the expiration date.

 

-17-



--------------------------------------------------------------------------------

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed or converted to a Revolving Facility Loan pursuant to
Section 3.6.

“L/C Participants”: with respect to any Letter of Credit, all of the Revolving
Facility Lenders other than the relevant Issuing Lender thereof.

“L/C Participation Obligations”: the obligations of the L/C Participants to
purchase participations in the obligations of the Issuing Lenders under
outstanding Letters of Credit pursuant to Section 3.6.

“L/C Reimbursement Loan”: as defined in Section 3.6(c).

“Laws”: collectively, all international, foreign, federal, state, provincial,
territorial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lead Arranger”: Deutsche Bank AG, New York Branch.

“Lender Fee Letter”: that certain letter agreement dated as of the date hereof
between the Administrative Agent and the Borrowers’ Agent, pursuant to which the
Borrowers’ Agent agrees to pay the Upfront Fee to the Administrative Agent for
the ratable allocation to the Lenders party to this Agreement as of the
Restatement Effective Date.

“Lender Party”: each Agent and each Lender.

“Lenders”: as defined in the introductory paragraph to this Agreement and, as
the context requires, includes, the Issuing Lenders, and the Swing Line Lender.
As of the Restatement Effective Date, each Lender is specified on Schedule 1.0.
For the avoidance of doubt, the term “Lenders” excludes the Departing Lenders.

“Letter of Credit”: as defined in Section 3.1.

“Letter of Credit Request”: a request by the Borrowers’ Agent for a new Letter
of Credit or an amendment to an existing Letter of Credit, in each case pursuant
to Section 3.2 and substantially in the form of Annex I-B or other form
reasonably satisfactory to the relevant Issuing Lender and the Administrative
Agent.

“Letter of Credit Sub-Limit”: $15,000,000 at any time outstanding.

“Leverage Ratio”: as of any date of determination, the ratio of (a) Consolidated
Total Indebtedness as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended.

 

-18-



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable Law
of any jurisdiction in order to perfect any of the foregoing; provided that
“Lien” shall refer to neither (a) any interest or title of a lessor under any
leases or subleases entered into by the Loan Parties in the ordinary course of
business nor (b) licenses, sub-licenses, leases or sub-leases granted to third
parties in the ordinary course of business consistent with past practices.

“Loan”: any loan made pursuant to this Agreement.

“Loan Documents”: this Agreement, the Notes, any Letter of Credit Requests, the
Perfection Certificate, the Guaranty, the Security Documents, each Fee Letter,
the Disclosure Letter, and all certificates and agreements now or hereafter
executed and delivered to the Administrative Agent or the Collateral Agent in
connection with or pursuant to any of the foregoing, and all amendments,
modifications, and renewals of the foregoing.

“Loan Parties”: each Borrower and each Guarantor.

“Material Adverse Effect”: a development or an event that has resulted in a
material adverse change in (a) the operations, business, assets, properties, or
financial condition of the Loan Parties, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Loan Documents, or (c) the legality, validity,
binding effect or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Loan Parties in
excess of $2,000,000.

“Material Real Estate”: all real property at any time owned or leased (as lessee
or sublessee) by any of the Loan Parties with a value in excess of $500,000;
provided that any real property consisting solely of an office lease shall not
be required to be “Material Real Estate.”

“Materials of Environmental Concern”: any gasoline, natural gas or petroleum
(including crude oil or any fraction or derivative thereof) or petroleum
products or any other pollutant, contaminant, dangerous goods, hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under,
or which form the basis of liability under, any Environmental Law or
Environmental Permit, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, medical waste, radioactive materials
and electromagnetic fields.

“Maturity Date”: the Revolving Facility Maturity Date.

“Maximum Facility Increase Amount”: $20,000,000.

“Maximum Leverage Ratio”: at any time (i) prior to the Additional Indebtedness
Incurrence Date, 4.00 to 1.00, and (ii) on and after the Additional Indebtedness
Incurrence Date, 5.00 to 1.00.

 

-19-



--------------------------------------------------------------------------------

“Maximum Senior Secured Leveraged Ratio”: at any time on and after the
Additional Indebtedness Incurrence Date, 3.50 to 1.00.

“Minimum Consolidated Interest Coverage Ratio”: 3.0:1.0.

“Moody’s”: Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage and Security Agreement”: each Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing, in form and substance satisfactory to
the Collateral Agent (in its reasonable discretion), with respect to each of the
Mortgaged Properties located in the United States.

“Mortgaged Properties”: each property listed on Schedule 1.1(F) and any other
properties as to which the Collateral Agent, for the ratable benefit of the
Secured Parties, has hereafter been granted a Lien pursuant to one or more
Mortgage and Security Agreements.

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“Net Cash Proceeds”: (a) with respect to any Disposition of any property or
assets by any Person or any Recovery Event with respect to any asset of any
Person, the aggregate amount of cash received from time to time by or on behalf
of such Person for its own account in connection with any such transaction,
after deducting therefrom (i) brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees, costs and
commissions and reasonable related expenses that, in each case, are incurred in
connection with such event and are actually paid to or earned by a Person that
is not a Subsidiary or Affiliate of any of the Loan Parties or any of their
Subsidiaries or Affiliates, (ii) reasonable reserves for liabilities,
indemnities, escrows and purchase price adjustments in connection with any such
Disposition or Recovery Event and (iii) the amount of taxes payable by such
Person (or, in the case of a Person that is a disregarded entity for U.S.
federal income tax purposes, by the owner of such Person, in the case of a
Person that is a partnership for U.S. federal income tax purposes, by the owners
of such Person, or in the case of a Person that is a member of a consolidated or
unitary tax group, by such group, in each case, only to the extent the payor of
such taxes is a Borrower or a direct or indirect Subsidiary of a Borrower) in
connection with or as a result of such transaction that, in each case, are
actually paid at the time of receipt of such cash to the applicable taxation
authority or other Governmental Authority or, so long as such Person is not
otherwise indemnified therefor, are reserved for in accordance with GAAP, as in
effect at the time of receipt of such cash, based upon such Person’s reasonable
estimate of such taxes, and paid to the applicable taxation authority or other
Governmental Authority during the year that such event occurred or the next
succeeding year; provided that if, at the time any of the liabilities,
indemnities, escrows or purchase price adjustments referred to in clause
(ii) and/or taxes referred to in clause (iii) are actually paid or otherwise
satisfied, the reserve therefor exceeds the amount paid or otherwise satisfied,
then the amount of such excess reserve shall constitute “Net Cash Proceeds” on
and as of the date of such payment or other satisfaction for all purposes of
this Agreement and (iv) the amount of all payments required to be made as a
result of such event to repay Indebtedness (other than the Loans) permitted
under this Agreement and secured by such asset; and

(b) in connection with any Specified Permitted Debt Issuance, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, consulting fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

-20-



--------------------------------------------------------------------------------

“Net Open Position”: with respect to any Eligible Commodity, the absolute value
of the number of barrels (or alternative quantifiable units) of such Eligible
Commodity obtained by subtracting (a) the sum of (i) the number of barrels (or
alternative quantifiable units) of such Eligible Commodity that the Loan Parties
have committed to buy, or can be required to buy, or will receive under a
Commodity Contract, on a future date at a fixed price; and (ii) the number of
barrels (or alternative quantifiable units) of such Eligible Commodity that the
Loan Parties have in inventory from (b) the number of barrels (or alternative
quantifiable units) of such Eligible Commodity that the Loan Parties have
committed to sell, or can be required to sell, or will deliver under a Commodity
Contract, on a future date at a fixed price.

“New Lenders”: as defined in Section 4.1(b)(i).

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”: as defined in Section 4.11(a).

“Non-Exempt Agent”: as defined in Section 4.11(e).

“Non-Exempt Lender”: as defined in Section 4.11(e).

“Non-Renewal Notice Date”: as defined in Section 3.3(c).

“Note” and “Notes”: as defined in Section 4.5(e).

“Notice of Prepayment”: as defined in Section 4.6.

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any of the Loan Parties, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on the
Loans and Reimbursement Obligations, and all other obligations and liabilities
of any of the Loan Parties to the Secured Parties and the Lenders, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with this Agreement, the Notes, the Security Documents, any other
Loan Documents, any Letter of Credit, any Commodity OTC Agreement with a
Qualified Counterparty, any Financial Hedging Agreement with a Qualified
Counterparty or any Cash Management Bank Agreement with a Qualified Cash
Management Bank, or any other document made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Agents or to the Lenders that are
required to be paid by a Loan Party pursuant to the terms of the Loan Documents
or other agreement or instrument evidencing such obligations or liabilities) or
otherwise; provided that for purposes of determining any Guarantee Obligations
of any Guarantor under this Agreement, the definition of “Obligations” shall not
create any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor, provided further that, (i) obligations of any Loan Party owed to a
Qualified Counterparty under any Commodity OTC Agreement, Financial Hedging
Agreement or any Cash Management Bank Agreement (such obligations, the “Hedging
and Bank Product Obligations”), shall be secured pursuant to the Security
Documents and guaranteed pursuant to the Guaranty only to the extent that, and
for so long as, those obligations and liabilities of the Loan Parties listed
above not consisting of Hedging and Bank Product Obligations (the “Other
Obligations”) are so secured and guaranteed, unless the Other Obligations cease
to be so secured and guaranteed either (A) as a result of the Collateral Agent’s
undertaking an Enforcement Action (as

 

-21-



--------------------------------------------------------------------------------

defined in the Security Agreement) or (B) following an Insolvency Proceeding (as
defined in the Security Agreement) with respect to any Loan Party, in which
cases the Hedging and Bank Product Obligations shall continue to be secured
pursuant to the Security Documents and guaranteed pursuant to the Guaranty and
(ii) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement shall not require the consent of holders of any Hedging and Bank
Product Obligations. The Hedging and Bank Product Obligations shall be
subordinated to the other obligations pursuant to the terms of the Security
Agreement.

“OFAC”: is defined in Section 5.24.

“Omnibus Agreement”: Amended and Restated Omnibus Agreement dated as of
February 20, 2015 among CEH, Cypress Energy Management, LLC, Cypress Energy
Partners, LLC, Cypress Energy Partners, LP, the General Partner, Cypress Energy
Partners – TIR, LLC, and certain other affiliates of the foregoing.

“Other Connection Taxes”: with respect to any Lender or any Agent, Taxes imposed
as a result of a present or former connection between such Lender or Agent and
the jurisdiction imposing such Tax (other than connections arising solely from
such Lender or Agent, as applicable, having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes”: as defined in Section 4.11(b).

“Participant” and “Participants”: as defined in Section 11.7(b).

“Participation”: as defined in Section 11.7(b).

“Payment Intangible”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Perfected First Lien”: any perfected, first priority Lien or security interest
(or its substantial equivalent under applicable Laws) granted by a Loan Party
pursuant to a Security Document in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties.

“Perfection Certificate”: the Perfection Certificate dated as of the Closing
Date executed and delivered by the Loan Parties, substantially in the form of
Exhibit M.

“Performance Letter of Credit”: a standby Letter of Credit issued to support
bonding, swap transaction, performance, transportation and tariff requirements
of the Borrowers and their Subsidiaries (other than the obligation to pay for
the purchase of Eligible Commodities).

“Permitted Acquisition”: an Acquisition in one or a series of related
transactions by the Loan Parties, by purchase, merger or otherwise; provided
that, such transaction or series of related transactions is not otherwise
prohibited by this Agreement and each of the following conditions are satisfied
(as determined by the Lead Arranger in its reasonable discretion):

 

-22-



--------------------------------------------------------------------------------

(a) the Loan Parties comply with the requirements of Section 7.12 of this
Agreement in connection with such Permitted Acquisition;

(b) the assets acquired or the assets of the Person so acquired are free and
clear of all Liens other than Liens permitted under Section 8.3;

(c) any such Person acquired is organized in the United States and Canada;

(d) the acquired assets, or the assets of the Person so acquired, are located in
the United States or Canada and substantially all of such assets are energy
related, or oil field service or pipeline service related, and produce
“qualifying income” as such term is defined in Section 7704(d) of the Code;

(e) except for financing the portion of the purchase price attributable to
acquired working capital assets, no Revolving Facility Loans are used to finance
such Acquisition or any costs, fees, expenses or other amounts related to such
transaction or series of related transactions;

(f) the Lenders shall have received at least five (5) Business Days (or such
lesser period as is acceptable to the Lead Arranger) prior to the applicable
Permitted Acquisition Determination Date, (A) a certificate executed by a
Responsible Person of the Loan Parties setting forth calculations demonstrating
that immediately after giving effect to such Permitted Acquisition, the Loan
Parties are in pro forma compliance with the financial covenants set forth in
Section 8.1, and (B) if an adjustment is being made to Consolidated EBITDA in
connection with such Acquisition, a copy of the acquisition model prepared by
the Borrowers’ Agent; provided, however, the Borrowers’ Agent will additionally
deliver (i) to the extent available, annual financial statements (including
audited financial statements) for the business to be acquired prepared by the
seller for the three year period prior to the Permitted Acquisition
Determination Date, and (ii) to the extent available, financial statements for
the most recent interim period prior to the Permitted Acquisition Determination
Date;

(g) no Loan Party shall, in connection with any such transaction or series of
related transactions, assume or remain liable with respect to any Indebtedness
of the applicable sellers or the business, Person or assets acquired except to
the extent permitted under Section 8.2;

(h) all transactions in connection therewith shall be consummated in accordance
with all applicable Laws in all material respects;

(i) the Administrative Agent shall have received such further due diligence
information as it or any Lender through it may reasonably request, including
information regarding any Accounts and Inventory to be acquired in such
transaction or series of related transactions;

(j) no Default or Event of Default then exists or would result therefrom;

(k) the Acquisition is consensual and has been approved by the board of
directors or other governing body of the Person so acquired; and

(m) the Acquisition has been approved by the Required Lenders, which approval
shall be in the sole discretion of such Lenders.

 

-23-



--------------------------------------------------------------------------------

“Permitted Acquisition Determination Date”: the date of closing by any Loan
Party of any Permitted Acquisition.

“Permitted Available Cash Restricted Payments”: distributions of Available Cash
(as defined in the Borrowers’ Agent Governing Documents).

“Permitted Business Expansion”: an expansion of the Loan Parties’ business
through the construction or acquisition of fixed or capital assets that involves
a capital investment of $2,000,000 or more provided each of the following
conditions are met:

(a) the assets of such expansion are acquired and owned by such Loan Party free
and clear of all Liens other than Liens permitted under Section 8.3 and
(ii) pledged as Collateral pursuant to the terms of the Loan Documents, and the
Collateral Agent is granted a first priority, perfected Lien therein (subject,
as to priority, only to Liens permitted under Section 8.3(a) and (b));

(b) substantially all of the acquired assets are energy related, oil field
service or pipeline service related, and produce “qualifying income” as such
term is defined in Section 7704(d) of the Code;

(c) except for financing the portion of the purchase price attributable to
acquired working capital assets, no Revolving Facility Loans are used to finance
such expansion or any costs, fees, expenses or other amounts relating thereto

(d) the Lead Arranger shall have received at least five (5) Business Days (or
such lesser amount as is acceptable to the Lead Arranger) prior notice of the
proposed expansion, which notice shall include the following in connection with
any project: (i) a description of the project and a summary financial analysis
supporting the decision to undertake an expansion of the Loan Parties’ business
through construction of fixed or capital assets, and (ii) a certificate executed
by a Responsible Person of the Loan Parties setting forth calculations
demonstrating (A) that immediately after giving effect to such Permitted
Business Expansion, the Loan Parties are in pro forma compliance with the
financial covenants set forth Section 8.1, and (B) the EBITDA attributable to
the contracts to be acquired in connection with such project;

(e) no Loan Party, in connection with any such expansion, incurs or assumes any
Indebtedness (other than Indebtedness permitted under this Agreement);

(f) all transactions in connection therewith shall be consummated in accordance
with all applicable Laws in all material respects; and

(g) no Default or Event of Default then exists or would result therefrom.

“Permitted Cash Management Liens”: (a) Liens with respect to (i) all amounts due
to the Cash Management Bank, in respect of customary fees and expenses for the
routine maintenance and operation of any Cash Management Account, (ii) the face
amount of any checks which have been credited to any Cash Management Account,
but are subsequently returned unpaid because of uncollected or insufficient
funds, or (iii) other returned items or mistakes made in crediting such Cash
Management Account, (b) any other Liens permitted under the Account Control
Agreement for a Cash Management Account, (c) Liens created by the Security
Documents and the other Loan Documents, (d) inchoate tax Liens, (e) Liens
arising from unauthorized Uniform Commercial Code financing statements, and
(f) Liens on currency, Cash Equivalents, commodities or Commodities Contracts of
the Loan Parties deposited in, or credited to, any Controlled Account that are
subject to an Account Control Agreement; provided that, such Liens are
specifically permitted by such Account Control Agreement or arise by operation
of Law.

 

-24-



--------------------------------------------------------------------------------

“Permitted Investors”: Charles C. Stephenson, Jr. and Peter C. Boylan III,
together with their respective spouses, children, grandchildren and heirs (and
any trusts or family partnerships of which any of the foregoing (or any
combination thereof) constitute at least 50.1% of the then-current
beneficiaries).

“Permitted Non-Compete Indebtedness”: Indebtedness consisting of deferred
purchase price, seller notes, and other obligations owing to the sellers or
related parties in connection with a Permitted Acquisition that are acceptable
to the Collateral Agent in its reasonable discretion (exercised in good faith).

“Permitted Refinancing Indebtedness”: as defined in Section 8.2(c).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Physical Commodity Contract”: a contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodity.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which any of the Loan Parties or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA or to which any Loan Party or Commonly Controlled Entity has actual or
continent liability.

“Platform”: as defined in Section 11.2(d).

“Pledged Accounts”: all Commodity Accounts, Deposit Accounts (other than
Excluded Accounts) and Securities Accounts of any Grantor.

“Post-Termination LOC”: as defined in Section 3.5(c).

“Properties”: as defined in Section 5.22(a).

“Property”: means any interest in any kind of asset, whether real, personal or
mixed, or tangible or intangible.

“Qualified Cash Management Bank”: any Cash Management Bank that, at the time a
Cash Management Bank Agreement was entered into between a Loan Party and such
Cash Management Bank, was a Lender (or an Affiliate thereof).

“Qualified Counterparty”: any counterparty to any Financial Hedging Agreement or
Commodity OTC Agreement entered into between a Loan Party and a Person that at
the time such Financial Hedging Agreement or Commodity OTC Agreement was entered
into, was a Lender (or an Affiliate thereof); provided, that such counterparty
(other than any counterparty that is the Collateral Agent) shall be a “Qualified
Counterparty” with respect to any Financial Hedging Agreement or Commodity OTC
Agreement solely to the extent such counterparty has delivered a Hedging
Agreement Qualification Notification to the Administrative Agent.

 

-25-



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party resulting in Net Cash Proceeds to the applicable Loan Party in
excess of $5,000,000.

“Reference Period”: has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”

“Refunded Swing Line Loan”: as defined in Section 2.5.

“Register”: as defined in Section 11.7(d).

“Regulation U”: Regulation U of the Board.

“Reimbursement Date”: as defined in Section 3.6(b).

“Reimbursement Obligations”: the obligation of the Borrowers to reimburse any
Issuing Lender pursuant to Section 3.6(a) for Unreimbursed Amounts.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrowers’ Agent has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Person of the
Borrowers’ Agent stating that no Event of Default has occurred and is continuing
and that the relevant Borrower or Loan Party either (i) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire assets (directly or through the purchase of the
Capital Stock of a Person pursuant to an Acquisition or otherwise) to replace,
repair or upgrade the assets subject to such Asset Sale or Recovery Event, or
(ii) in the case of a Recovery Event, has replaced, repaired or upgraded the
asset subject to such Recovery Event prior to such Person’s receipt of the Net
Cash Proceeds thereof and the amount expended therefor.

“Related Person”: with respect to any Person, each officer, employee, director,
trustee, agent, advisor, affiliate, partner and controlling person of such
Person.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under PBGC Reg. § 4043.

“Representatives”: as defined in Section 11.16.

“Requested Increase Amount”: as defined in Section 4.1(b)(i).

“Requested Increase Effective Date”: as defined in Section 4.1(b)(i)

“Required Lenders”: at any time, Lenders that (i) have more than 66 2/3% of the
Revolving Facility Credit Exposure Percentages at such time, and (ii) number not
fewer than three so long as there are not fewer than six Non-Defaulting Lenders
at such time; provided, that the Revolving Facility Credit Exposure of any
Defaulting Lender shall be excluded from the calculation of Revolving Facility
Credit Exposure Percentages in determining the Required Lenders.

 

-26-



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, any Law or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Person”: with respect to any Loan Party, the chief executive
officer, chief financial officer, president, chairman, chief accounting officer,
chief risk officer, senior vice-president, executive vice-president,
vice-president of finance or treasurer of such Loan Party.

“Restatement Effective Date”: the first date on which the conditions in
Section 6.1 shall be satisfied or waived.

“Restricted Payments”: as defined in Section 8.5.

“Restricted Person”: is defined in Section 5.24.

“Revolving Facility”: the Revolving Facility Commitments and the Revolving
Facility Extensions of Credit thereunder.

“Revolving Facility Commitment”: at any time, as to any Revolving Facility
Lender, the obligation of such Revolving Facility Lender to make Revolving
Facility Loans to the Borrowers pursuant to Section 2.1, to participate in Swing
Line Loans, and Letters of Credit in an aggregate principal and/or face amount
at any one time outstanding not to exceed the amount set forth opposite such
Revolving Facility Lender’s name on Schedule 1.0 under the caption “Revolving
Facility Commitment” or, as the case may be, in the Assignment and Acceptance or
Increase and New Lender Agreement pursuant to which such Revolving Facility
Lender becomes a party hereto, as such amount may be changed from time to time
in accordance with the terms of this Agreement. As of the Restatement Effective
Date, the aggregate amount of the Revolving Facility Commitment is $90,000,000.

“Revolving Facility Commitment Percentage”: as to any Revolving Facility Lender
at any time, the percentage which such Revolving Facility Lender’s Revolving
Facility Commitment then constitutes of Total Revolving Facility Commitments
(or, at any time after the Revolving Facility Commitments shall have expired or
been terminated, such Revolving Facility Lenders’ Revolving Facility Credit
Exposure Percentage).

“Revolving Facility Commitment Period”: the period from and including the
Restatement Effective Date to but not including the Revolving Facility
Commitment Termination Date or such earlier date on which the Total Revolving
Facility Commitments terminate as provided herein.

“Revolving Facility Commitment Termination Date”: the third anniversary of the
date hereof, or if such date is not a Business Day, the next preceding Business
Day.

“Revolving Facility Credit Exposure”: as to any Revolving Facility Lender at any
time, the Available Revolving Facility Commitment of such Revolving Facility
Lender at such time plus the amount of the Revolving Facility Extensions of
Credit of such Revolving Facility Lender at such time.

“Revolving Facility Credit Exposure Percentage”: as to any Revolving Facility
Lender at any time, the fraction (expressed as a percentage), the numerator of
which is the Revolving Facility Credit Exposure of such Revolving Facility
Lender at such time and the denominator of which is the Total Revolving Facility
Credit Exposures.

 

-27-



--------------------------------------------------------------------------------

“Revolving Facility Extensions of Credit”: at any date, as to any Revolving
Facility Lender at any time, the aggregate outstanding principal amount of
Revolving Facility Loans, Swing Line Loans, and Refunded Swing Line Loans made
by such Revolving Facility Lender plus (without duplication) the amount of the
undivided interest of such Revolving Facility Lender in any then-outstanding L/C
Obligations and Swing Line Loans.

“Revolving Facility Lender”: each Lender having a Revolving Facility Commitment
(or, after the termination of the Revolving Facility Commitments, each Lender
holding Revolving Facility Extensions of Credit), and, as the context requires,
includes the Issuing Lenders. As of the Restatement Effective Date, each
Revolving Facility Lender is specified on Schedule 1.0.

“Revolving Facility Loans”: as defined in Section 2.1(a).

“Revolving Facility Maturity Date”: with respect to any Revolving Facility Loan,
the earliest to occur of (i) the date on which the Revolving Facility Loans
become due and payable pursuant to Section 9 or the Total Revolving Facility
Commitments terminate pursuant to Section 4.1 and (ii) the Revolving Facility
Commitment Termination Date.

“Revolving Facility Maximum Amount”: $110,000,000.

“S&P”: Standard and Poor’s Ratings Group, or any successor to its rating agency
business.

“Sanctions”: as defined in Section 5.24.

“Section 4.11 Certificate”: as defined in Section 4.11(e).

“Secured Parties”: collectively, the Agents, the Lenders (including, without
limitation, any Issuing Lender in its capacity as Issuing Lender, and the Swing
Line Lender in its capacity as Swing Line Lender), any Qualified Cash Management
Bank, any Qualified Counterparty and, in each instance, their respective
successors and permitted assigns.

“Securities Account”: as defined in Section 8-501 of the New York Uniform
Commercial Code.

“Security Agreement”: the Security Agreement dated as of the Closing Date
executed and delivered by the Loan Parties, substantially in the form of Exhibit
B.

“Security Documents”: the collective reference to the Account Control
Agreements, the Security Agreement, the Canadian Security Agreement, the
Mortgage and Security Agreement and all other security documents hereafter
delivered to the Collateral Agent granting a Lien on any asset or assets of any
Person to secure any of the Obligations or to secure any guarantee of any such
Obligations.

“Senior Secured Indebtedness”: as of any date of determination, an amount equal
to (i) the Revolving Facility Extensions of Credit, plus (ii) the aggregate
amount of all Indebtedness secured by Liens permitted pursuant to Sections
8.3(h), 8.3(j), 8.3(k) and 8.3(l) as of such date.

“Senior Secured Leverage Ratio”: as of any date of determination on and after
the Additional Indebtedness Incurrence Date, the ratio of (a) the Senior Secured
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.

 

-28-



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Specified Laws”: (i) any Sanctions and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

“Specified Permitted Debt Incurrence”: means the incurrence of Indebtedness
under Section 8.2(j).

“Specified Permitted Debt Maximum”: means the incurrence of Specified Permitted
Debt Incurrence in excess of $50,000 at any one time outstanding, whether such
Indebtedness is incurred in one transaction or a series of transactions and, for
the avoidance of doubt, under any individual section referenced above or all of
the foregoing sections referenced above combined.

“Specified Permitted Dispositions”: the sale to a Person other than a Loan Party
of each of the following (i) the North Dakota salt water disposal wells, and
(ii) the 51% of Capital Stock held by the Borrowers’ Agent in Brown Integrity,
LLC.

“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, partnership or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership or other entity of
which Capital Stock representing more than 50% of the Capital Stock having
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
such parent. Unless otherwise qualified, all references to “Subsidiary” or to
“Subsidiaries” in this Agreement or any other Loan Document shall refer to a
Subsidiary or Subsidiaries of the Borrowers’ Agent. As of the Restatement
Effective Date, the Borrowers’ Agent’s Subsidiaries are listed on Schedule 5.15,
as amended.

“Swing Line Lender”: DBNY, in its capacity as lender of Swing Line Loans
hereunder.

“Swing Line Loan Expiration Date”: as defined in Section 2.5(a).

“Swing Line Loan Sub-Limit”: $5,000,000 at any time outstanding.

“Swing Line Loans”: as defined in Section 2.2(a).

“Swing Line Participation Amount”: as defined in Section 2.5(b).

“Synthetic Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes, in accordance with
GAAP.

“Taxes”: as defined in Section 4.11(a).

“Total Revolving Facility Commitments”: at any time, an amount equal to the sum
of the Revolving Facility Commitment of each Revolving Facility Lender.

“Total Revolving Facility Credit Exposures”: at any time, the Available
Revolving Facility Commitment of all Revolving Facility Lenders at such time
plus the amount of the Revolving Facility Extensions of Credit of all Revolving
Facility Lender at such time.

 

-29-



--------------------------------------------------------------------------------

“Total Revolving Facility Extensions of Credit”: at any time, an amount equal to
the sum of (a) the aggregate unpaid principal amount of Revolving Facility
Loans, and Swing Line Loans outstanding at such time, plus (b) the aggregate
amount of L/C Obligations outstanding at such time.

“Trade Letter of Credit”: a commercial or standby Letter of Credit supporting
the purchase of Eligible Commodities.

“Trading Business”: with respect to each Lender, the day-to-day activities of
such Lender or a division, Subsidiary or Affiliate of such Lender relating to
the proprietary purchase, sale, hedging and/or trading of commodities,
including, without limitation, Eligible Commodities, and any related derivative
transactions.

“Tranche”: Eurodollar Loans, the then-current Interest Periods of which all
begin on the same date and end on the same later date (whether or not such
Eurodollar Loans shall originally have been made on the same day).

“Transferee”: as defined in Section 11.7(f).

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UCP 600”: as defined in Section 3.3(g).

“United States Dollars” and “$”: dollars in lawful currency of the United States
of America.

“Unreimbursed Amount”: as defined in Section 3.6(a).

“Upfront Fee”: the fee to be provided based on each Lender’s Commitment amount
as of the Restatement Effective Date as more specifically described in the
Lender Fee Letter.

“USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes or any other Loan Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrowers and their Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP. If any
Loan Party is required after the Closing Date to implement any change(s) in its
accounting principles

 

-30-



--------------------------------------------------------------------------------

and practice as a result of any changes in GAAP mandated by the Financial
Accounting Standards Board or successor organization, and if such change(s)
result in any material change in the method of calculation of the Leverage
Ratio, Senior Secured Leverage Ratio or the Interest Coverage Ratio, then for
all periods after the date of implementation of such change(s) until one or more
appropriate amendments of this Agreement addressing such change in GAAP are
negotiated, executed and delivered by the parties hereto in a form acceptable to
all such parties, the Leverage Ratio, Senior Secured Leverage Ratio or the
Interest Coverage Ratio, as applicable, shall be calculated hereunder utilizing
GAAP as in effect prior to such change(s).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule, Exhibit and
Annex references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Unless otherwise expressly provided herein, (i) references to Governing
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, waivers, supplements and other modifications thereto and
(ii) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

1.3 Rounding. Any financial ratios required to be maintained by the Borrowers
and/or the Loan Parties pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.4 Borrowers’ Agent. Each of the Loan Parties hereby authorizes the Borrowers’
Agent and each of the Responsible Persons of the Borrowers’ Agent to act as
agent for all of the Loan Parties, and to execute and deliver on behalf of any
Loan Party such notices, requests, waivers, consents, certificates, and other
documents, and to take any and all actions, required or permitted to be
delivered or taken by the Loan Parties hereunder. Each Loan Party hereby agrees
that any such notices, requests, waivers, consents, certificates and other
documents executed, delivered or sent by Borrowers’ Agent or any Responsible
Person of Borrowers’ Agent and any such actions taken by Borrowers’ Agent or any
Responsible Person of Borrowers’ Agent shall bind each Loan Party.
Notwithstanding this Section 1.4 or any other provision of Section 2, 3 or 4 of
this Agreement, any request for the making, continuing or Conversion of a Loan
to, or the issuance of a Letter of Credit for the benefit of, a Canadian
Borrower shall be submitted by the Canadian Borrower directly on its own behalf,
and not by the Borrowers’ Agent acting as an agent on its behalf.

SECTION 2. AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS

2.1 Revolving Facility Loans. (a) Subject to the terms and conditions hereof,
each Revolving Facility Lender severally agrees to make revolving credit loans
under the Revolving Facility (the “Revolving Facility Loans”) to any Borrower in
an amount requested by the Borrowers’ Agent on behalf of such Borrower from time
to time during the Revolving Facility Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Revolving
Facility Lender’s then-outstanding Extensions of Credit, does not exceed such
Lender’s Revolving Facility Commitment at such time; provided that after giving
effect to any Revolving Facility Loan requested by

 

-31-



--------------------------------------------------------------------------------

the Borrowers’ Agent on behalf of any Borrower, each of the conditions set forth
in Section 6.2 shall be satisfied or waived. During the Revolving Facility
Commitment Period, each Borrower may borrow, prepay the Revolving Facility Loans
in whole or in part, and reborrow Revolving Facility Loans, all in accordance
with the terms and conditions hereof.

(b) Revolving Facility Loans may be denominated only in United States Dollars
and may from time to time be (i) Eurodollar Loans, (ii) Base Rate Loans or
(iii) a combination thereof, in each case, as the Borrowers’ Agent shall notify
the Administrative Agent in accordance with Sections 2.4 and 4.3. No Revolving
Facility Loan shall be made as a Eurodollar Loan after the day that is one
(1) month prior to the Revolving Facility Commitment Termination Date.

2.2 Swing Line Loans. (a) Subject to the terms and conditions hereof, the Swing
Line Lender shall make a portion of the credit under the Revolving Facility
Commitments available to the Borrowers by making swing line loans (individually,
a “Swing Line Loan” and, collectively, the “Swing Line Loans”) to any Borrower
in an amount requested by the Borrowers’ Agent on behalf of such Borrower from
time to time during the Revolving Facility Commitment Period in an aggregate
principal amount for all Borrowers at any one time outstanding not to exceed the
Swing Line Loan Sub-Limit then in effect; provided that (i) the aggregate
principal amount of Swing Line Loans outstanding at any time (including any such
new Swing Line Loans), when aggregated with the Swing Line Lender’s Revolving
Facility Commitment Percentage of the Total Revolving Facility Extensions of
Credit, may exceed such Swing Line Lender’s Revolving Facility Commitment then
in effect and (ii) neither the Borrowers’ Agent nor any Borrower shall request,
and the Swing Line Lender shall not make, any Swing Line Loan if, after giving
effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Facility Commitments would be less than zero; provided
further that after giving effect to any Swing Line Loan requested by the
Borrowers’ Agent, each of the conditions set forth in Section 6.2 shall be
satisfied or waived. During the Revolving Facility Commitment Period, each
Borrower may use that portion of the Revolving Facility that is subject to the
Swing Line Loan Sub-Limit by borrowing, repaying and reborrowing such portion,
all in accordance with the terms and conditions hereof.

(b) Swing Line Loans shall be Base Rate Loans.

2.3 [Reserved].

2.4 Procedure for Borrowing Loans. (a) Each Borrower may request a Loan at any
time and from time to time during the Revolving Facility Commitment Period on
any Business Day; provided that the Borrowers’ Agent shall give the
Administrative Agent, irrevocable notice (which notice must be received by the
Administrative Agent, (x) prior to 12:30 p.m. (New York City time), (A) three
(3) Business Days prior to the requested Borrowing Date, if all or any part of
the requested Loan is to be initially a Eurodollar Loan, or (B) one Business Day
prior to the requested Borrowing Date, otherwise, and (y) in the case of a Swing
Line Loan, prior to 12:00 pm (noon) (New York City time) on the requested
Borrowing Date, in each case, in the form attached hereto as Annex I-A (the
“Borrowing Notice”), specifying:

(i) whether the borrowing is to be Revolving Facility Loan or a Swing Line Loan;

(ii) the amount to be borrowed;

(iii) the requested Borrowing Date;

(iv) in the case of a Revolving Facility Loan, whether the borrowing is to be a
Base Rate Loan, a Eurodollar Loan or a combination thereof; and

 

-32-



--------------------------------------------------------------------------------

(v) in the case of a Revolving Facility Loan, if the borrowing is to be entirely
or partly of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Periods therefor;

(b) Each borrowing of Revolving Facility Loans and Swing Line Loans shall be in
an amount equal to (x) in the case of Base Rate Loans, $500,000 or a whole
multiple of $100,000 in excess thereof (or, if the then aggregate Available
Revolving Facility Commitments applicable to such Loans of all Lenders of such
Loans are less than $500,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof.

(c) Upon receipt of any notice from the Borrowers’ Agent pursuant to
Section 2.4(a) with respect to a requested borrowing of Revolving Facility
Loans, the Administrative Agent shall promptly notify each Revolving Facility
Lender thereof. Subject to the satisfaction or waiver of the conditions
contained in Section 6.2, each Revolving Facility Lender shall make the amount
of its Revolving Facility Commitment Percentage of each such borrowing of
Revolving Facility Loans, available to the Administrative Agent for the account
of the applicable Borrower at the Administrative Agent’s office specified in
Section 11.2 prior to 2:30 p.m. (New York City time) on the Borrowing Date
requested by the Borrowers’ Agent in funds immediately available to the
Administrative Agent. Each Loan so requested will then promptly, and not later
than 3:30 p.m. (New York City time), be made available on the Borrowing Date to
the relevant Borrower by the Administrative Agent by wire transfer to the
account of the relevant Borrower set forth on Schedule 2.2(A) or to such other
account as may be specified by the Borrowers’ Agent in like funds as received by
the Administrative Agent.

(d) Upon receipt of any notice from the Borrowers’ Agent pursuant to
Section 2.4(a) with respect to a requested borrowing of a Swing Line Loan, the
Swing Line Lender will make the amount of the requested Swing Line Loan
available to the applicable Borrower within three (3) hours of receipt of the
Borrowing Notice therefor on the Borrowing Date by wire transfer to the account
of the relevant Borrower set forth on Schedule 2.2(A) or such other account as
may be specified by the Borrowers’ Agent.

2.5 Refunding of Swing Line Loans. (a) Each Borrower unconditionally promises to
pay each Swing Line Loan on or before 1:00 p.m. (New York City time) on the
tenth (10th) day following the making of such Swing Line Loan, including by
arranging to refinance such Swing Line Loan with a Revolving Facility Loan in
accordance with procedures specified herein; provided that if such tenth day is
not a Business Day, payment shall be due on the next succeeding Business Day
(such date the “Swing Line Loan Expiration Date”). If the Administrative Agent
shall not have received full repayment in cash of any Swing Line Loan on or
before 1:00 p.m. (New York City time) on the Swing Line Loan Expiration Date,
the Swing Line Lender may, not later than 3:00 p.m. (New York City time), on
such day, request on behalf of such Borrower (and each Borrower hereby
irrevocably authorize the Swing Line Lender to act on its behalf solely in this
regard), that each Revolving Facility Lender, including the Swing Line Lender,
make a Revolving Facility Loan (which initially shall be a Base Rate Loan) in an
amount equal to such Revolving Facility Lender’s Revolving Facility Commitment
Percentage of the outstanding amount of such Swing Line Loan (a “Refunded Swing
Line Loan”). In accordance with Section 2.4(c), unless any of the conditions
contained in Section 6.2 shall not have been satisfied or waived (in which event
the procedures of clause (b) of this Section 2.5 shall apply), each Revolving
Facility Lender shall make the proceeds of its Revolving Facility Loan available
to the Swing Line Lender for the account of the Swing Line Lender at the Swing
Line Lender’s Applicable Lending Office for Base Rate Loans prior to 11:00 a.m.
(New York City time) in funds immediately available on the Business Day next
succeeding the date such request is made. The proceeds of such Revolving
Facility Loans shall be immediately applied to repay the Refunded Swing Line
Loans.

 

-33-



--------------------------------------------------------------------------------

(b) If for any reason any Swing Line Loan cannot be refinanced by a Revolving
Facility Loan in accordance with paragraph (a) of this Section 2.5, the Swing
Line Lender irrevocably agrees to grant to each Revolving Facility Lender, and,
to induce the Swing Line Lender to make Swing Line Loans hereunder, each
Revolving Facility Lender irrevocably agrees to accept and purchase from the
Swing Line Lender, on the terms and conditions hereinafter stated, for such
Revolving Facility Lender’s own account and risk on the date such Revolving
Facility Loan was to have been made, an undivided participation interest in the
then-outstanding Swing Line Loans in an amount equal to its Revolving Facility
Commitment Percentage of such Swing Line Loans that were to have been repaid
with such Revolving Facility Loans (the “Swing Line Participation Amount”). Each
Revolving Facility Lender shall pay to the Administrative Agent for the account
of the Swing Line Lender in immediately available funds such Revolving Facility
Lender’s Swing Line Participation Amount, and upon receipt thereof, the
Administrative Agent shall promptly distribute such funds to the Swing Line
Lender in like funds received.

(c) If any Revolving Facility Lender failed to timely pay to the Administrative
Agent all or a portion of its Swing Line Participation Amount required to be
paid pursuant to Section 2.5(b), such overdue amounts shall bear interest
payable by such Revolving Facility Lender at the rate per annum applicable to
Base Rate Loans hereunder until such overdue amounts are paid in full.

(d) Each Revolving Facility Lender’s obligation to make Revolving Facility Loans
referred to in Section 2.5(a) and to purchase participation interests pursuant
to Section 2.5(b) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Facility
Lender may have against the Swing Line Lender, any Borrower, or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of an Event of
Default, (iii) any failure to satisfy any condition precedent to the applicable
extension of credit set forth in Section 6, (iv) any adverse change in the
condition (financial or otherwise) of any Loan Party, (v) any breach of this
Agreement or any Loan Document by any Loan Party or any other Lender or (vi) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(e) Whenever, at any time after the Swing Line Lender has received from any
Revolving Facility Lender its Swing Line Participation Amount, the Swing Line
Lender receives any payment on account thereof (whether directly from a
Borrower, the Borrowers’ Agent or otherwise, including proceeds of collateral
applied thereto by the Swing Line Lender) or any payment of interest on account
thereof, the Swing Line Lender shall distribute to such Revolving Facility
Lender its Revolving Facility Commitment Percentage of such payments and
promptly notify the Administrative Agent in writing thereof; provided, however,
that in the event that any such payment received by the Swing Line Lender shall
be required to be returned by the Swing Line Lender, such Revolving Facility
Lender shall return to the Swing Line Lender the portion thereof previously
distributed by the Swing Line Lender to it in like funds received and promptly
notify the Administrative Agent in writing thereof. The Administrative Agent may
conclusively rely on such written notices as evidence of such distribution to
the extent that such distributions were not made through the Administrative
Agent.

2.6 Commitment Fees. Subject to Section 4.18(b)(i), the Borrowers agree to pay
to the Administrative Agent for the account of each Revolving Facility Lender
under the Revolving Facility a commitment fee for the period from and including
the first day of the Revolving Facility Commitment Period to but not including
the applicable Revolving Facility Commitment Termination Date, computed at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Facility Commitment of such Revolving Facility Lender during the
period for which payment is made, payable quarterly in arrears on the fifteenth
(15th) day after the last Business Day of each March, June, September and
December (or, if such day is not on a Business Day, the next succeeding Business
Day) and on the applicable Revolving Facility Commitment Termination Date or
such earlier date as the Total Revolving Facility Commitments shall terminate as
provided herein, commencing on the first of such date to occur after the date
hereof.

 

-34-



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 Letters of Credit. Subject to the terms and conditions hereof, each Issuing
Lender severally agrees to issue letters of credit (“Letters of Credit”) for the
account of any Borrower for use by any Borrower or any other Loan Party from
time to time during the Revolving Facility Commitment Period; provided that
after giving effect to any Letter of Credit requested by the Borrowers’ Agent on
behalf of a Borrower:

(i) each of the conditions set forth in Section 6.2 shall be satisfied or
waived; and

(ii) Section 3.3 shall not be contravened by any Loan Party at any time.

3.2 Procedure for the Issuance and Amendments of Letters of Credit.

(a) Procedure for the Issuance of Letters of Credit. The Borrowers’ Agent may
from time to time request the issuance of a Letter of Credit from an Issuing
Lender by delivering to the Issuing Lender of such Letter of Credit and the
Administrative Agent a Letter of Credit Request, and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request (consistent with requests made by such Issuing Lender from other
similarly situated account parties). Such Letter of Credit Request shall
specify:

(i) the maximum amount of such Letter of Credit and the account party therefor;

(ii) whether such Letter of Credit is a Performance Letter of Credit or a Trade
Letter of Credit;

(iii) the requested date on which such Letter of Credit is to be issued;

(iv) the purpose and nature of the proposed Letter of Credit;

(v) the name and address of the beneficiary of such Letter of Credit;

(vi) the expiration or termination date of the Letter of Credit;

(vii) the documents to be presented by such beneficiary in the case of a drawing
or demand for payment thereunder;

(viii) the delivery instructions for such Letter of Credit, and

(ix) the applicable Borrower on whose behalf such requested Letter of Credit is
to be issued.

Notwithstanding anything herein to the contrary, no Issuing Lender shall be
obligated to issue any Letter of Credit if, after giving effect to the issuance
of such Letter of Credit, the aggregate outstanding L/C Obligations attributed
to Letters of Credit issued by such Issuing Lender exceeds such Issuing Lender’s
Issuance Cap.

 

-35-



--------------------------------------------------------------------------------

If requested by the Issuing Lender, the Borrowers’ Agent also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. To the extent that any material
provision of any such application is inconsistent with the provisions of this
Section 3 or adds events of default, grants of security, or remedies not already
contained in the Loan Documents, the provisions of this Section 3 and this
Agreement shall apply and such provision shall not be given effect.

(b) Procedure for Amendments of Letters of Credit. The Borrowers’ Agent may from
time to time request an amendment (including any extension) to any outstanding
Letter of Credit by delivering to the Issuing Lender of such Letter of Credit
and the Administrative Agent a Letter of Credit Request which shall specify:

(i) the Letter of Credit to be amended;

(ii) the requested date of the proposed amendment;

(iii) the nature of the proposed amendment; and

(iv) the delivery instructions for such amendment.

Notwithstanding anything herein to the contrary, no Issuing Lender shall be
obligated to extend any Letter of Credit if, after giving effect to the
extension of such Letter of Credit, the aggregate outstanding L/C Obligations
attributed to Letters of Credit issued by such Issuing Lender exceeds such
Issuing Lender’s Issuance Cap.

(c) Timing of Letter of Credit Requests. A Letter of Credit Request must be
received by the applicable Issuing Lender and the Administrative Agent by no
later than 12:00 p.m. (New York City time), on the Business Day before the date
such Letter of Credit is to be issued or amended, or such other time as
previously agreed between the Issuing Lender thereof and the Borrowers’ Agent.
Upon the issuance of any Letter of Credit or any amendment to an outstanding
Letter of Credit, the Administrative Agent and the Revolving Facility Lenders
shall be entitled to assume that the Letter of Credit Request and certificates,
documents and other papers and information reasonably requested by the Issuing
Lender in connection therewith were completed and delivered to the satisfaction
of such Issuing Lender.

(d) Validation Procedure. Upon receipt of a Letter of Credit Request by an
Issuing Lender, such Issuing Lender will confirm with the Administrative Agent
(in writing) that the Administrative Agent has received a copy of such Letter of
Credit Request and, if not, such Issuing Lender will provide the Administrative
Agent, with a copy thereof. Upon receipt by such Issuing Lender of confirmation
from the Administrative Agent that the requested Letter of Credit or amendment
is permitted in accordance with the terms of this Section 3.2, such Issuing
Lender shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Lender’s usual and customary
business practices.

3.3 General Terms of Letters of Credit. (a) Each Letter of Credit is to be
denominated only in United States Dollars.

(b) Each Letter of Credit shall, subject to Section 3.3(d), expire no later than
one year after the date of issuance (or extension); provided that (i) at any
time, the aggregate face of amount of all Letters of Credit issued with an
expiration date after the Revolving Facility Commitment Termination Date shall
not exceed the Letter of Credit Sub-Limit; (ii) all Letters of Credit with an

 

-36-



--------------------------------------------------------------------------------

expiration date after the Revolving Facility Commitment Termination Date shall
be returned and cancelled (with the beneficiary’s consent) or Cash
Collateralized at least fifteen (15) Business Days prior to the Revolving
Facility Commitment Termination Date applicable thereto and (iii) no such Letter
of Credit may be issued with an expiration date after the date that is nine
months after the Revolving Facility Commitment Termination Date.

(c) Upon request by the Borrowers’ Agent in the applicable Letter of Credit
Request, the relevant Issuing Lender may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”). Unless otherwise agreed upon by the
applicable Issuing Lender at its sole discretion, the Borrowers’ Agent shall
make a specific request to such Issuing Lender for any renewal of an
Auto-Renewal Letter of Credit, such prior notice to be delivered to the
applicable Issuing Lender and the Administrative Agent no later than thirty
(30) days prior to the expiration or termination date of such Auto-Renewal
Letter of Credit (the date of the delivery of such notice, the “Renewal Notice
Date”); provided that unless otherwise agreed upon by the applicable Issuing
Lender at its sole discretion, the Borrowers’ Agent shall provide to the
applicable Issuing Lender and the Administrative Agent written notice of its
intent to not renew such an Auto-Renewal Letter of Credit no later than thirty
(30) days prior to the expiration or termination date of such Auto-Renewal
Letter of Credit (the date of the delivery of such notice, the “Non-Renewal
Notice Date”). Once an Auto-Renewal Letter of Credit has been issued (or is
permitted to be outstanding hereunder in the case of an outstanding Letter of
Credit that is an Auto-Renewal Letter of Credit), the Lenders shall be deemed to
have authorized (but the Lenders may not require) such Issuing Lender to permit
the renewal of such Letter of Credit at any time to a date not later than nine
(9) months after the Revolving Facility Commitment Termination Date; provided,
however, that no Issuing Lender shall permit any renewal of an Auto-Renewal
Letter of Credit if (A) such Issuing Lender has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 3.3 or 6.2 or
otherwise), (B) after giving effect to any such renewal, the earlier of the
(x) expiration date of such Auto-Renewal Letter of Credit and (y) the next
occurring Non-Renewal Notice Date of such Auto-Renewal Letter of Credit would
occur after the Revolving Facility Commitment Termination Date, or (C) it has
received notice in writing on or before the date that is two (2) Business Days
before the Renewal Notice Date from the Administrative Agent, any Lender or the
Borrowers’ Agent that one or more of the applicable conditions specified in
Section 3.3 or 6.2 is not then satisfied. Notwithstanding anything to the
contrary contained herein, no Issuing Lender shall have any obligation to permit
the renewal of any Auto-Renewal Letter of Credit at any time if any of the
applicable conditions specified in Section 6.2 is not then satisfied.

(d) If any Issuing Lender shall issue, extend or amend any Letter of Credit
without obtaining prior confirmation of the Administrative Agent (as provided in
Section 3.3(d)), or if any Issuing Lender shall permit the extension or renewal
of an Auto-Renewal Letter of Credit without giving timely prior notice to the
Administrative Agent, or when such extension or renewal is not permitted
hereunder (as provided in sub-section (c) above), such Letter of Credit
(A) shall for all purposes be deemed to have been issued by such Issuing Lender
solely for its own account and risk and (B) shall not be considered a Letter of
Credit outstanding under this Agreement, and no Lender shall be deemed to have
any participation therein, effective as of the date of such issuance, amendment,
extension or renewal, as the case may be, unless the Required Lenders expressly
consent thereto; provided, however, that to be considered a Letter of Credit
outstanding under this Agreement, the consent of all Lenders shall be required
to the extent that any such issuance, amendment, extension or renewal is not
then permitted hereunder by reason of the provisions of this Section 3.3.

(e) Notwithstanding anything herein to the contrary, an Issuing Lender is under
no obligation to issue or provide any Letter of Credit (including any renewal of
an Auto-Renewal Letter of Credit) or renew, extend or amend any Letter of Credit
unless consented to by such Issuing Lender and the Collateral Agent, if:

 

-37-



--------------------------------------------------------------------------------

(i) Any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing, renewing, extending or amending such Letter of Credit, or any
Requirement of Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance, renewal, extension or amending of a
Letter of Credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (in the case of an amendment of a
Letter of Credit, for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Restatement Date and which such Issuing Lender in good faith
deems material to it; or

(ii) such Letter of Credit or the requested amendment is not in form and
substance reasonably acceptable to such Issuing Lender thereof or the issuance
of such Letter of Credit shall violate any applicable policies of such Issuing
Lender.

(f) Within one (1) Business Day after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the Issuing Lender thereof will also deliver to the
Borrowers’ Agent and the Administrative Agent, a true and complete copy of such
Letter of Credit or amendment.

(g) Each Letter of Credit shall be subject to the International Standby
Practices (“ISP98”) International Chamber of Commerce Publication No. 590 or
Uniform Customs and Practice for Documentary Credits No. 600 (“UCP 600”), as
applicable, and to the extent not inconsistent with ISP 98 or UCP 600, the Laws
of the State of New York.

3.4 Fees, Commissions and Other Charges.

(a) Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent,
for the account of the relevant Issuing Lender and the L/C Participants a letter
of credit commission, with respect to each outstanding Letter of Credit, in an
amount equal to the Applicable L/C Fee Rate times the average daily maximum
amount of such Letter of Credit; provided that such letter of credit commission
shall not be in an amount less than $1,500 for the period during which such
Letter of Credit is outstanding, and, in each case, such commission shall be
payable to the L/C Participants and the Issuing Lender of such Letter of Credit
to be shared ratably among them in accordance with the average daily amount of
their respective Revolving Facility Commitment Percentages. Such commission
shall be payable quarterly in arrears on each L/C Fee Payment Date.

(b) Fronting Fee. In addition to the fees and commissions in Sections 3.4(a) and
(c), the Borrowers shall pay each relevant Issuing Lender an amount equal to
0.20% per annum times the face amount of each Letter of Credit issued by such
Issuing Lender. Such fee shall be nonrefundable and shall be payable quarterly
in arrears on each L/C Fee Payment Date.

(c) Other Charges. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse each Issuing Lender of any Letter of Credit for
such normal and customary costs, expenses and fees as are incurred or charged by
such Issuing Lender in issuing, effecting payment under, amending, processing,
negotiating or otherwise administering any Letter of Credit. The applicable
Borrower shall pay each relevant Issuing Lender of any Letter of Credit (i) a
fee of no less than $1,500 for any issuance of a Letter of Credit by such
Issuing Lender and (ii) a fee of $500 for any amendment of a Letter of Credit
issued by such Issuing Lender (which fees shall be in addition to any fee
payable under the preceding sentence for such issuance or amendment).

 

-38-



--------------------------------------------------------------------------------

(d) Distribution of Fees. The Administrative Agent shall, within two
(2) Business Days following its receipt thereof, distribute to the relevant
Issuing Lenders and the L/C Participants all fees and commissions received by
the Administrative Agent for their respective accounts pursuant to this
Section 3.4.

3.5 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lenders to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest in such Issuing
Lender’s obligations and rights under each Letter of Credit issued or provided
by such Issuing Lender hereunder and the amounts paid by such Issuing Lender
thereunder equal to such L/C Participant’s Revolving Facility Commitment
Percentage.

(b) Each L/C Participant’s obligation to accept and purchase for such L/C
Participant’s own account and risk, an undivided participation interest in an
Issuing Lender’s obligations and rights under each Letter of Credit issued or
provided by such Issuing Lender hereunder and the amounts paid by such Issuing
Lender thereunder equal to such L/C Participant’s Revolving Facility Commitment
Percentage thereof shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such L/C Participant may
have against any Issuing Lender, any Borrower, or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default, (iii) any adverse change in the condition (financial or otherwise)
of any Loan Party, (iv) any breach of this Agreement or any other Loan Document
by any Loan Party or any other Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

(c) The obligations of the L/C Participants to purchase participations in the
obligations of the Issuing Lenders under outstanding Letters of Credit pursuant
to Section 3.5 shall survive the Revolving Facility Commitment Termination Date
with respect to Letters of Credit which have been Cash Collateralized pursuant
to Section 3.3(b) until the earliest of (i) the expiration date for such Letters
of Credit and all drawings thereunder having been repaid in full, (ii) the date
the entire amount available under such Letters of Credit are drawn and such
drawings are repaid and no further drawings are permitted under such Letters of
Credit, and (iii) the date that is nine (9) months after the Revolving Facility
Commitment Termination Date applicable to such Letters of Credit; provided that
notwithstanding any other provision of this Section 3.5(c), with respect to any
Letter of Credit having an expiration date following the Revolving Facility
Commitment Termination Date applicable thereto (such a Letter of Credit, a
“Post-Termination LOC”), in no event shall the obligations of the L/C
Participants to purchase participations in the obligations of an Issuing Lender
under a Post-Termination LOC pursuant to Section 3.5(a) expire or terminate
prior to the Business Day following the expiration, cancellation or termination
of the last remaining outstanding Post-Termination LOC and the payment in full
of all drawings, if any, thereunder.

(d) If for any reason any Unreimbursed Amount cannot be refinanced by an L/C
Reimbursement Loan in accordance with Section 3.6(c), each L/C Participant
shall, on or before the deadline for such Revolving Facility Loan to have been
made, pay to the Administrative Agent for the account of the applicable Issuing
Lender in immediately available funds such L/C Participant’s Revolving Facility
Commitment Percentage of such Unreimbursed Amount, and upon receipt thereof, the
Administrative Agent shall promptly distribute such funds to the applicable
Issuing Lender in like funds received.

 

-39-



--------------------------------------------------------------------------------

(e) If any L/C Participant fails to timely pay to the Administrative Agent all
or a portion of its Revolving Facility Commitment Percentage of any Unreimbursed
Amount required to be paid pursuant to Section 3.5(d), such overdue amounts
shall bear interest payable by such L/C Participant at the rate per annum
applicable to Base Rate Loans hereunder until such overdue amounts are paid in
full.

(f) Whenever, at any time after any Issuing Lender has received from any L/C
Participant its Revolving Facility Commitment Percentage of any Unreimbursed
Amount, such Issuing Lender receives any payment on account thereof (whether
directly from a Borrower or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender shall distribute to such L/C Participant its Revolving
Facility Commitment Percentage of such payments and promptly notify the
Administrative Agent in writing thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it in like funds received and promptly notify the Administrative Agent in
writing thereof. The Administrative Agent may conclusively rely on such written
notices as evidence of such distribution to the extent that such distributions
were not made through the Administrative Agent.

3.6 Reimbursement Obligations of the Borrowers. (a) Upon receipt by the relevant
Issuing Lender from the beneficiary of any Letter of Credit of any notice of a
drawing or demand for payment under such Letter of Credit, such Issuing Lender
shall promptly notify the Borrowers’ Agent and the Administrative Agent thereof.
If the Borrowers’ Agent receives notice (confirmed by telephone) from such
Issuing Lender of a drawing or demand for payment under a Letter of Credit prior
to 1:00 p.m. (New York City time), on any Business Day, the Borrowers shall
reimburse such Issuing Lender on such Business Day for the Unreimbursed Amount
of such Letter of Credit. If the Borrowers’ Agent receives notice (confirmed by
telephone) from such Issuing Lender of a drawing or demand for payment under a
Letter of Credit at or after 1:00 p.m. (New York City time), on any Business
Day, the Borrowers shall so reimburse such Issuing Lender on the Business Day
immediately following the Business Day upon which such notice was received by
the Borrowers’ Agent. Such reimbursement shall be made directly to such Issuing
Lender in an amount in United Stated Dollars equal to (i) the amount so paid and
(ii) any Non-Excluded Taxes and any reasonable fees, charges or other costs or
expenses incurred by such Issuing Lender at its Applicable Lending Office in
immediately available funds (such amount that has not been reimbursed by the
Borrowers being, the “Unreimbursed Amount”).

(b) If the Borrowers fail to fully reimburse any Issuing Lender pursuant to
Section 3.6(a) at the time and on the due date specified in such Section (the
“Reimbursement Date”), such Issuing Lender shall so notify the Administrative
Agent (with a copy to the Borrowers’ Agent), which notice shall be provided on a
Business Day, and specify in such notice the amount of the Unreimbursed Amount.
On the next Business Day following receipt of such notice from such Issuing
Lender, the Administrative Agent shall notify each L/C Participant of the
Reimbursement Date, the Unreimbursed Amount, and the amount of such L/C
Participant’s Revolving Facility Commitment Percentage thereof.

(c) If there shall be any Unreimbursed Amounts owing to any Issuing Lender on or
after such Unreimbursed Amounts were due pursuant to Section 3.6(a), the
relevant Issuing Lender may request on behalf of the Borrowers (which hereby
irrevocably authorize such Issuing Lender to act on their behalf solely in this
regard), that each Revolving Facility Lender make a Revolving Facility Loan
(which initially shall be a Base Rate Loan) in an amount equal to such Revolving
Facility Lender’s

 

-40-



--------------------------------------------------------------------------------

Revolving Facility Commitment Percentage of the outstanding amount of such
Unreimbursed Amount (an “L/C Reimbursement Loan”). In accordance with
Section 2.4(c), unless any of the conditions contained in Section 6.2 shall not
have been satisfied or waived (in which event the procedures set forth in
Section 3.5 shall apply), each Revolving Facility Lender shall make the proceeds
of its Revolving Facility Loan available to the Administrative Agent prior to
11:00 a.m. (New York City time) in funds immediately available on the second
Business Day following the date such request is made. The proceeds of such
Revolving Facility Loans shall be immediately applied to repay the applicable
Issuing Lender.

(d) With respect to Unreimbursed Amounts that are not paid on the date due,
interest shall be payable on any and all Unreimbursed Amounts from the date such
amounts become payable (whether at stated maturity, by acceleration, demand or
otherwise) until payment in full (either in cash or upon the making of a
Revolving Facility Loan) at the applicable rate which would be payable on any
outstanding Revolving Facility Loans which were then overdue pursuant to
Section 4.2(c).

3.7 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute, irrevocable and unconditional and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lenders, nor any of their
Related Persons, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that the foregoing shall not be construed to
excuse the applicable Issuing Lender from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by the applicable Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

3.8 Role of the Issuing Lenders. (a) The responsibility of any Issuing Lender to
any Borrower in connection with any draft presented for payment under any Letter
of Credit issued on behalf of such Borrower shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered by or on behalf
of the beneficiary under such Letter of Credit in connection with such
presentment are in conformity with

 

-41-



--------------------------------------------------------------------------------

such Letter of Credit. In addition, each Lender and each Borrower agree that, in
paying any drawing or demand for payment under any Letter of Credit, the Issuing
Lender of such Letter of Credit shall not have any responsibility to inquire as
to the validity or accuracy of any document presented in connection with such
drawing or demand for payment or the authority of the Person executing or
delivering the same.

(b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Lender shall be liable to any Lender
for: (i) any action taken or omitted in connection herewith in respect of any
Letter of Credit at the request or with the approval or deemed approved of the
Required Lenders; (ii) any action taken or omitted in respect of any Letter of
Credit in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any Letter of Credit
or any document delivered in connection with the issuance or payment of such
Letter of Credit.

(c) Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower from pursuing such rights and remedies as it may have
against such beneficiary or transferee. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lenders
shall be liable or responsible for any of the matters described in Section 3.7;
provided, however, that anything in such Section or elsewhere herein to the
contrary notwithstanding, a Borrower may have a claim against any Issuing Lender
and such Issuing Lender may be liable to a Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proved were caused by such Issuing
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) any Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuing Lender shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.9 Letter of Credit Request. To the extent that any material provision of any
Letter of Credit Request related to any Letter of Credit is inconsistent with
the provisions of this Section 3, the provisions of this Section 3 shall apply.

3.10 Existing Letters of Credit. On the Restatement Effective Date, without
further action by any party hereto, subject to the terms of this Section 3.10,
(a) each Existing Letter of Credit shall become a Letter of Credit hereunder and
subject to the terms hereof and (b) each Issuing Lender that has issued an
Existing Letter of Credit shall be deemed to have granted each L/C Participant,
and each L/C Participant shall be deemed to have acquired from such Issuing
Lender, on the terms and conditions of Section 3.5 hereof, for such L/C
Participant’s own account and risk, an undivided participation interest in such
Issuing Lender’s obligations and rights under each such Existing Letter of
Credit equal to such L/C Participant’s Revolving Facility Commitment Percentage
of (x) the outstanding amount available to be drawn under such Existing Letter
of Credit and (y) the aggregate amount of any outstanding reimbursement
obligations in respect thereof.

 

-42-



--------------------------------------------------------------------------------

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Increase, Termination or Reduction of Commitments. (a) The Borrowers’ Agent
shall have the right, from time to time, upon not less than five (5) Business
Days’ notice to the Administrative Agent, to terminate the Revolving Facility
Commitments or, from time to time, to reduce the Revolving Facility Commitments
on a ratable basis; provided that no such termination or reduction of the
Revolving Facility Commitments shall be permitted to the extent that, after
giving effect thereto and to any prepayments of the Loans and Cash
Collateralization of the Letters of Credit made on or before the effective date
thereof the Total Revolving Facility Extensions of Credit would exceed the Total
Revolving Facility Commitments. Any such reduction shall be in an amount equal
to $500,000 or a whole multiple thereof and shall reduce permanently and ratably
the applicable relevant Commitment then in effect.

(b) At any time during the Increase Period, the Total Revolving Facility
Commitments may be increased to an amount not to exceed the Revolving Facility
Maximum Amount (a “Revolving Facility Increase”) pursuant to the following
procedure; provided that the aggregate Revolving Facility Increases made on and
after the Restatement Effective Date shall not exceed the Maximum Facility
Increase Amount:

(i) Not more than thirty (30) days and not less than fifteen (15) days prior to
the proposed effective date of any Revolving Facility Increase, the Borrowers’
Agent may make a written request for such Revolving Facility Increase to the
Administrative Agent (a “Facility Increase Request”), who shall forward a copy
of any such request to (x) each of the Revolving Facility Lenders under
identified in such Facility Increase Request and (y) such additional Persons
(subject to the approval of the Collateral Agent, the Swing Line Lender and each
Issuing Lenders, such approvals not to be unreasonably withheld, delayed or
conditioned) as requested by the Borrowers’ Agent (such additional Persons, the
“New Lenders”). Each request by the Borrowers’ Agent pursuant to the immediately
preceding sentence shall specify a proposed effective date of such increase (the
“Requested Increase Effective Date”), the aggregate amount of such requested
increase (the “Requested Increase Amount”), and shall constitute an invitation
to each of the Revolving Facility Lenders and the New Lenders, in each case,
identified in the applicable Facility Increase Request to accept or increase(as
applicable) Revolving Facility Commitments.

(ii) Each Revolving Facility Lender and each New Lender identified in the
applicable Facility Increase Request, acting in its sole discretion and with no
obligations to increase or accept (as applicable) Revolving Facility Commitments
pursuant to this Section 4.1(b), shall by written notice to the Borrowers’ Agent
and the Administrative Agent advise the Borrowers’ Agent and the Administrative
Agent whether or not such Lender or New Lender (as applicable) agrees to all or
any portion of such Revolving Facility Commitment or increase in its Revolving
Facility Commitments (as applicable) within ten (10) days after the Borrowers’
Agent’s request. Any such Revolving Facility Lender or New Lender may accept all
of the Revolving Facility Commitments or increase in its Revolving Facility
Commitment offered to it pursuant to the applicable Facility Increase Request,
or decline to accept any of such Revolving Facility Commitment or Revolving
Facility Commitment increase (as applicable). If any such Revolving Facility
Lender or New Lender (as applicable) shall not have responded affirmatively
within such ten (10) day period, such Lender or New Lender (as applicable) shall
be deemed to have rejected the Borrowers’ Agent’s request for an increase in
such Revolving Facility Commitment in full. Promptly following the conclusion of
such ten (10) day period, the Administrative Agent shall notify the Borrowers’
Agent of the results of the request for the applicable Revolving Facility
Increase.

(iii) If the aggregate amount of the increases in the Revolving Facility
Commitments that the Lenders have accepted in accordance with Section 4.1(b)(ii)
shall be less than the Requested Increase Amount, the Collateral Agent may offer
to such additional Persons (including the Revolving Facility Lenders and
additional lenders), as may be agreed by the Borrowers’ Agent and the Collateral
Agent, the opportunity to make available such amount of new Revolving Facility
Commitments under as may be required so that the aggregate increases in the
Revolving Facility Commitments by the existing

 

-43-



--------------------------------------------------------------------------------

Lenders thereunder together with such new Revolving Facility Commitments by the
New Lenders shall equal the Requested Increase Amount (the aggregate Revolving
Facility Increase provided by such existing Lenders and the New Lenders, the
“Increase Amount”). Such Increase Amount shall be in an amount equal to
$5,000,000 or a whole multiple thereof. The effectiveness of all such increases
in the Revolving Facility Commitments are subject to the satisfaction of the
following conditions: (A) each Revolving Facility Lender that so elects to
increase its Revolving Facility Commitment (each an “Increasing Lender”), each
New Lender, the Collateral Agent, the Borrowers’ Agent, and the Borrowers shall
have executed and delivered an agreement, substantially in the form attached
hereto as Exhibit L (an “Increase and New Lender Agreement”); (B) the Total
Revolving Facility Commitment after giving effect to such increases shall not
exceed the Revolving Facility Maximum Amount; (C) any fees and other amounts
(including, without limitation, pursuant to Section 11.6) payable by the
Borrowers in connection with such increase and accession shall have been paid;
(D) no Default or Event of Default has occurred and is continuing or would
result from such increase in the Revolving Facility Commitments; and (E) the
Collateral Agent shall have received in respect of the Mortgaged Properties
(1) such amendments to the Mortgage and Security Agreements as are in form and
substance reasonably satisfactory to the Collateral Agent, in each case,
executed and delivered by a Responsible Person of the relevant Loan Party to the
extent necessary to reflect the increase in the Revolving Facility and (2) to
the extent required by applicable Law, a standard flood hazard determination for
each Mortgaged Property, and with respect to any Mortgaged Property that is
located in a special flood hazard area, evidence of flood insurance in form and
substance reasonably satisfactory to the Collateral Agent.

(iv) On any Requested Increase Effective Date, (A) each Increasing Lender or New
Lender thereof shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine for the
benefit of the other Revolving Facility Lenders as being required in order to
cause (after giving effect to such increase and the use of such amounts to make
payments to the other Revolving Facility Lenders) each Revolving Facility
Lender’s portion of the outstanding Revolving Facility Loans of all Revolving
Facility Lenders to equal its Revolving Facility Commitment Percentage, (B) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding Loans of
all the Revolving Facility Lenders to equal its Revolving Facility Commitment
Percentage of such outstanding Loans as of the date of the applicable Facility
Increase (with such reborrowing to consist of the Types of Loans, with related
Interest Periods, if applicable, specified in a notice delivered by the
Borrowers’ Agent in accordance with the requirements of Section 4.3) and (C) the
participations in Letters of Credit shall be adjusted to reflect changes in the
Revolving Facility Commitment Percentages. The deemed payments made pursuant to
clause (B) of the immediately preceding sentence in respect of each Eurodollar
Loan shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 4.14 if the deemed payment occurs other than on the last
day of the related Interest Periods.

(v) Upon the Requested Increase Effective Date, Schedule 1.0 of the Increase and
New Lender Agreement, which shall reflect the Revolving Facility Commitments and
the Revolving Facility Commitment Percentages of the Lenders at such time, shall
be deemed to supersede Schedule 1.0 hereto without any further action or consent
of any party. The Administrative Agent shall cause a copy of such revised
Schedule 1.0 to be available to the Issuing Lenders and the Lenders.

4.2 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate for such Eurodollar Loan determined for
such day plus the Applicable Margin.

(b) Each Base Rate Loan (including Swing Line Loans) shall bear interest at a
rate per annum equal to the Base Rate plus the Applicable Margin.

 

-44-



--------------------------------------------------------------------------------

(c) (i) Upon the occurrence of any Event of Default and during its continuance,
all outstanding Obligations (whether or not overdue) (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2.00%, (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans plus 2.00%,
and (z) in the case of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder, such amount
shall bear interest at a rate per annum equal to the rate then applicable to
Base Rate Loans plus 2.00%, in each case, from the date of such nonpayment until
such amount is paid in full (after as well as before judgment). Accrued interest
on any Loan (or any portion thereof) shall be paid upon repayment of such Loan
(or portion thereof, whether at stated maturity, by acceleration or otherwise)
as provided in Section 4.9(b) and any principal and interest on any Loan or
Reimbursement Obligation not paid when due shall be payable on demand.

(d) Interest shall be payable in arrears on each Interest Payment Date or on the
applicable date with respect to interest payable pursuant to Section 4.2(c)
above.

4.3 Conversion and Continuation Options. (a) The Borrowers’ Agent may elect from
time to time to Convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two (2) Business Days’ prior irrevocable notice of
such election in the form attached hereto as Annex II (the
“Continuation/Conversion Notice”), such Continuation/Conversion Notice
specifying the amount and the date such Conversion is to be made; provided that
any such Conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrowers’ Agent may elect from time
to time to Convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election (in the form of a
Continuation/Conversion Notice) prior to 1:00 p.m. (New York City time) at its
New York office, three (3) Business Days before the date of such election. Any
such notice of Conversion to Eurodollar Loans shall specify the amount to be
Converted, the date of such Conversion and the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding Eurodollar Loans or Base Rate Loans may be Converted as provided
herein; provided that (i) no Base Rate Loan may be Converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have reasonably determined that
such a Conversion is not appropriate and (ii) no Base Rate Loan may be Converted
into a Eurodollar Loan after the date that is one (1) month prior to the
Revolving Facility Commitment Termination Date.

(b) Any Eurodollar Loans may be Continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrowers’ Agent giving
the Administrative Agent irrevocable notice (in the form of a
Continuation/Conversion Notice) prior to 1:00 p.m. (New York City time), at its
New York office, in each case, three (3) Business Days before the date such
Eurodollar Loans are to be Continued, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans. If the Borrowers’
Agent fails to give timely notice requesting a Continuation, then the applicable
Loans shall be Converted to Base Rate Loans. Any automatic Conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Loans.

(c) During the existence of an Event of Default, no Loan may be requested as,
Converted to or Continued as Eurodollar Loans if the Required Lenders have
reasonably determined that such a request, Conversion or Continuation is not
appropriate.

 

-45-



--------------------------------------------------------------------------------

4.4 Minimum Amounts of Tranches; Maximum Number of Tranches. (a) All borrowings,
Conversions and Continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurodollar Loans comprising each Tranche shall be equal to $1,000,000 or
a whole multiple of $100,000 in excess thereof.

(b) No more than fifteen (15) Tranches of Eurodollar Loans shall be outstanding
at any one time; provided that for each Revolving Facility Increase in an
aggregate principal amount of $20,000,000, one (1) additional Tranches of
Eurodollar Loans may be outstanding (up to a maximum of sixteen (16) Tranches of
Eurodollar Loans) at any one time.

4.5 Repayment of Loans; Evidence of Debt. (a) Each Borrower unconditionally
promises to pay to the Administrative Agent for the account of the appropriate
Lender or to the relevant Issuing Lender, as applicable, the then unpaid
principal amount of each Revolving Facility Loan on the Maturity Date therefor.
Each Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans and Reimbursement Obligations of such Borrower from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 4.2.

(b) Each Lender shall maintain in accordance with its usual practice a record or
records setting forth all of the indebtedness of each Borrower to such Lender
resulting from each Loan or other Extension of Credit of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register required by Section 11.7(d), and shall include a subaccount therein for
each Lender, in which it shall record (i) the amount of each Loan and a copy of
the Note, if any, evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest or fee
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the amount of such Lender’s share of any Unreimbursed Amount
and (iv) both the amount of any sum received by the Administrative Agent
hereunder from the Borrowers and each Lender’s share thereof.

(d) The entries made in the Register and the records of each Lender maintained
pursuant to Section 4.5(b) shall, to the extent permitted by applicable Law, be
prima facie evidence of the existence and amounts of the obligations of each
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans and
other extensions of credit hereunder made to the Borrowers by such Lender in
accordance with the terms of this Agreement.

(e) Any Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrowers will execute and deliver to such Lender a promissory
note evidencing the Revolving Facility Loans or the Swing Line Loans, as
applicable, of such Lender, substantially in the form of Exhibit A-1 or A-2, as
applicable, with appropriate insertions as to date and principal amount
(individually, a “Note” and, collectively, the “Notes”).

4.6 Optional Prepayments. Any Borrower may at any time and from time to time
prepay the Loans made to it, in whole or in part, without premium or penalty,
upon notice from the Borrowers’ Agent in the form attached hereto as Annex III
(the “Notice of Prepayment”) delivered to the Administrative Agent (x) no later
than 1:00 p.m. (New York City time) at least three (3) Business Days prior to
the proposed prepayment date in the case of Eurodollar Loans, (y) no later than
1:00 p.m. (New York City time) on the proposed prepayment date in the case of
Base Rate Loans, and (z) not later than 1:00 p.m. (New York City time) on the
proposed prepayment date in the case of Swing Line Loans, in

 

-46-



--------------------------------------------------------------------------------

each case, which notice shall specify (x) the date and amount of prepayment,
(y) which Loans shall be prepaid and (z) whether the prepayment is of Base Rate
Loans, Eurodollar Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, or the Borrowers’ Agent revokes any notice of prepayment previously
delivered pursuant to this Section 4.6 after the date/time specified above, such
Borrower shall also pay any amounts owing pursuant to Section 4.14. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to Section 4.14. Partial prepayments pursuant to this
Section 4.6 shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. If any Borrower shall make any prepayment of a Swing Line Loan
after 1:00 p.m. (New York City time) on the Swing Line Loan Expiration Date and
the Swing Line Lender shall have requested from the Lenders Refunded Swing Line
Loans in accordance with Section 2.5(a) on account of such Swing Line Loan, the
Administrative Agent shall apply such prepayment in the following order: first,
to any other Swing Line Loans of the Borrowers outstanding at such time, and
second, to any outstanding Revolving Facility Loans that are Base Rate Loans of
such Borrower. If the amount of such prepayment is greater than the outstanding
amount of such Swing Line Loans and such Revolving Facility Loans that are Base
Rate Loans at the time such prepayment is made, the Administrative Agent shall
promptly remit the excess to the applicable Borrower.

4.7 Mandatory Prepayments. (a) With respect to any Specified Permitted
Disposition and any Specified Permitted Debt Issuance, 100% of the Net Cash
Proceeds received for such sale shall be applied to repay Revolving Facility
Extensions of Credit in accordance with Section 4.9.

(b) If on any date the Total Revolving Facility Extensions of Credit shall
exceed the Total Revolving Facility Commitments, and/or (ii) any extension of
credit under this Agreement shall result in any Applicable Sub-Limit being
exceeded, then (A) the Borrowers’ Agent shall specify, at its sole discretion,
one or more Loans of a Borrower or Borrowers to be prepaid and such Borrower or
Borrowers shall prepay such Loans and (B) if no Loans are then outstanding, the
Borrowers shall Cash Collateralize, replace or decrease (if the beneficiary of
such Letter of Credit agrees to such decrease) the amount of outstanding Letters
of Credit by an amount sufficient to eliminate such excess, no later than three
(3) Business Days immediately following such date.

(c) Unless the Required Lenders shall otherwise agree, if on any date any
Borrower or any Guarantor shall receive Net Cash Proceeds in excess of $500,000
at any time from (x) Asset Sales effected on or after the Restatement Effective
Date (whether received in one transaction or in a series of transactions) or
(y) Recovery Events unless a Reinvestment Notice shall be delivered in respect
of such Recovery Event within three (3) Business Days receipt of such Net Cash
Proceeds, 100% of such Net Cash Proceeds shall be applied on such third Business
Day toward the prepayment of the relevant Loans (provided, however, that the
Borrowers’ Agent shall specify, at its sole discretion, the Loan or Loans of the
Borrowers to be so prepaid) and Cash Collateralization of the relevant Letters
of Credit in accordance with and Section 4.7(d); provided that with respect to
any Reinvestment Event for which a Reinvestment Notice is provided, on the
earlier of (i) the date occurring twelve (12) months after such Reinvestment
Notice and (ii) the date on which the applicable Loan Party shall have
determined not to, or shall have otherwise ceased to, acquire assets (directly
or through the purchase of the Capital Stock of a Person pursuant to an
Acquisition or otherwise) to replace, repair or upgrade the assets subject to
the applicable Recovery Event, then all remaining Net Cash Proceeds received in
connection with such Recovery Event shall be applied toward the prepayment of
the relevant Loans pursuant to Section 4.7(d).

 

-47-



--------------------------------------------------------------------------------

(d) The Borrowers’ Agent shall notify the Administrative Agent by written notice
of any prepayment due hereunder (i) in the case of prepayment of a Eurodollar
Loan, not later than 1:00 p.m. (New York City time), three (3) Business Days
before the date of the prepayment, (ii) in the case of prepayment of a Base Rate
Loan, not later than 1:00 p.m. (New York City time) on the date of the
prepayment and (iii) in the case of prepayment of a Swing Line Loan, not later
than 1:00 p.m. (New York City time) on the date of prepayment. Each such notice
shall specify the prepayment date, the principal amount of each Loan or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the required amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swing Line Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each prepayment of an extension of credit shall be applied
ratably to the Loans included in the prepaid extension of credit and otherwise
in accordance with this Section 4.7(d). Prepayments shall be accompanied by
accrued interest to the extent required by Section 4.2.

(e) Any prepayment of Loans pursuant to this Section 4.7, and the rights of the
Lenders in respect thereof, are subject to the provisions of Section 4.9.

(f) For the avoidance of doubt, no amounts prepaid under this Section 4.7 shall
permanently reduce any Commitments.

4.8 Computation of Interest and Fees. (a) All fees and interest on Base Rate
Loans that are calculated using clause (c) of the definition of “Base Rate” and
Eurodollar Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on Base Rate Loans (other than Base Rate Loans
that are calculated using clause (c) of the definition of “Base Rate”) shall be
calculated on the basis of a 365/366-day year, as the case may be, for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers’ Agent and the Lenders of each determination of each
Eurodollar Rate for any Eurodollar Loans outstanding. Any change in the interest
rate on a Loan resulting from a change in the Base Rate shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrowers’
Agent and the Lenders of the effective date and the amount of each such change
in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers’ Agent, deliver to the Borrowers’
Agent a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.2(a).

4.9 Pro Rata Treatment and Payments. (a) Other than as expressly set forth
herein, each borrowing by any Borrower from the Lenders hereunder and any
reduction of the Commitments under any Facility shall be made pro rata according
to the respective Revolving Facility Commitment Percentages, as applicable, of
the Lenders under such Facility. Other than as expressly set forth herein, each
payment (including each prepayment) by any Borrower on account of principal of
and interest and fees on the Loans and Reimbursement Obligations under any
Facility shall be made pro rata according to the respective outstanding
principal amounts of the Loans and Reimbursement Obligations under such
Facility, respectively, then held by the Lenders.

(b) All payments (including prepayments) to be made by the Borrowers hereunder
on account of principal of Loans (other than Base Rate Loans on any day other
than the Maturity Date of such Loans) shall be accompanied by a payment in an
amount equal to all accrued and unpaid interest on such Loans. All payments
(including prepayments) to be made by the Borrowers hereunder, whether on
account of principal, interest, fees or otherwise, shall be made without set-off
or counterclaim and shall be made prior to 1:00 p.m. (New York City time) on the
due date thereof to the Administrative Agent for the

 

-48-



--------------------------------------------------------------------------------

account of the applicable Lenders at the Administrative Agent’s office specified
in Section 11.2 in United States Dollars in immediately available funds. The
Administrative Agent shall distribute such payments to the appropriate Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment obligation shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section 4.9 shall be conclusive in the
absence of manifest error. If such Lender’s Commitment Percentage of such
borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans on demand from the Borrowers (without
duplication of the interest otherwise applicable thereto).

(d) Subject to Section 4.18, the application of any payment of Loans (including
optional and mandatory prepayments), along with the application of any proceeds
obtained upon the exercise of remedies by the Agents for the Lenders hereunder
or under any Loan Document, shall be made to each Lender based upon its
Revolving Facility Commitment Percentage, first, to Base Rate Loans and, second,
to Eurodollar Loans. Each payment of the Eurodollar Loans shall be accompanied
by accrued interest to the date of such payment on the amount paid.

4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or the Administrative Agent with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i) does or shall subject any Lender or the Administrative Agent to any Tax or
increased Tax of any kind whatsoever with respect to this Agreement or any other
Loan Document, any Loan or any Letter of Credit made by it, or change the basis
of taxation of payments to such Lender or the Administrative Agent in respect
thereof (provided, however, that the foregoing shall not apply to (x) any U.S.
federal withholding Tax or Other Taxes, as to which Section 4.11 shall govern,
or (y) any Tax imposed on or measured by a Lender’s or the Administrative
Agent’s net income (to the extent it does not change the basis of taxation),
including without limitation any changes in the rate of net income Taxes (or
franchise Taxes in lieu thereof) imposed on a Lender or the Administrative
Agent, as applicable);

 

-49-



--------------------------------------------------------------------------------

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender which is not otherwise included in the determination of
the Eurodollar Rate; or

(iii) does or shall impose on such Lender or the Administrative Agent any other
condition, cost or expense (provided, however, that the foregoing shall not
apply to (x) any U.S. federal withholding Tax or Other Taxes, as to which
Section 4.11 shall govern, or (y) any Tax imposed on or measured by a Lender’s
net income (to the extent it does not change the basis of taxation), including
any changes in the rate of net income Taxes (or franchise Taxes in lieu thereof)
imposed on a Lender); and the result of any of the foregoing is to increase the
cost to such Lender or the Administrative Agent of making, Converting into,
Continuing or maintaining this Agreement or any other Loan Document, any Loan or
issuing, providing and maintaining any Letter of Credit or holding an interest
in any Issuing Lender’s obligations thereunder, or to reduce any amount
receivable by the Lender or the Administrative Agent in respect thereof, then
the Lender or the Administrative Agent shall use reasonable efforts to designate
a different Applicable Lending Office for funding or booking Loans or issuing
Letters of Credit if, in the judgment of such Lender or the Administrative
Agent, as applicable, such designation (x) would eliminate or reduce amounts
payable pursuant to this Section 4.10 or eliminate the need to provide the
notice specified in clause (c) of this Section 4.10 and (y) would not subject
such Lender or the Administrative Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Administrative
Agent; then, in any such case, and to the extent that such cost is not fully
compensated for by an adjustment to the Eurodollar Rate, the Base Rate or any
fee on a Letter of Credit or mitigated pursuant to a change in such Lender’s
Applicable Lending Office, the Borrowers shall promptly, after receiving notice
as specified in clause (c) of this Section 4.10, pay such Lender or the
Administrative Agent, as applicable, such additional amount or amounts as will
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable on a net after-Tax basis

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time, the Borrowers shall promptly
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction on a net after-Tax basis.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 4.10, it shall promptly notify the Borrowers’ Agent (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled. A certificate prepared in good faith as to any additional amounts
payable pursuant to this Section 4.10 submitted by such Lender to the Borrowers’
Agent (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. The agreements in this Section 4.10 shall survive the
termination of this Agreement and the payment of the Loans, Reimbursement
Obligations and all other amounts payable hereunder. No Lender shall be entitled
to claim any additional amounts pursuant to Section 4.10(a) and (b) for
circumstances which occurred more than 180 days prior to the date such Lender
makes a request for payment hereunder; provided that, if the event giving rise
to such increased cost or reduction is retroactive, then the 180-day period
shall be extended to include the period of retroactive effect.

 

-50-



--------------------------------------------------------------------------------

(d) It is agreed and understood that, for all purposes under this Agreement
(including for purposes of this Section 4.10 and Section 4.11) that (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith on in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be an adoption
or change in a Requirement of Law made subsequent to the date hereof, regardless
of the date enacted, adopted, implemented or issued.

4.11 Taxes. (a) Any and all payments by or on behalf of each Loan Party or any
Agent under or in respect of this Agreement or any other Loan Documents to which
such Loan Party is a party shall, unless otherwise required by law, be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”). If any Loan Party or the Agent shall be
required under any Requirement of Law to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement, the Loans, the
Letters of Credit or any of the other Loan Documents to any Agent or Lender
(including for purposes of this Section 4.11 and Section 4.10 any assignee,
successor or participant), as determined in good faith by the applicable Loan
Party or Agent, (i) such Loan Party or Agent shall make all such deductions and
withholdings in respect of Taxes, (ii) such Loan Party or Agent shall pay the
full amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any Requirement of
Law, and (iii) in the case of any Non-Excluded Taxes, the sum payable by such
Loan Party shall be increased as may be necessary so that after such Loan Party
or Agent has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this
Section 4.11) such Lender or Agent receives an amount equal to the sum it would
have received had no such deductions or withholdings been made or required in
respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, (i) in the case of a Lender or Agent,
Taxes that are imposed on it by the jurisdiction (or political subdivision
thereof) under the laws of which such Lender or Agent is organized or has its
applicable lending office, unless such Taxes are imposed solely as a result of
such Lender or Agent having executed, delivered or performed its obligations or
received payments under, or enforced, this Agreement, the Loans, the Letters of
Credit or any of the other Loan Documents, in which case such Taxes will be
treated as Non-Excluded Taxes, (ii) net income, franchise or branch profit taxes
imposed on a Lender or an Agent (A) by the jurisdiction (or political
subdivision thereof) under the laws of which such Lender or Agent is organized
or has its principal office or applicable lending office or (B) that are Other
Connection Taxes, (iii) any U.S. federal withholding Tax imposed on any payment
under the law as of the Restatement Effective Date, (iv) any Tax imposed on a
Transferee (other than an assignee pursuant to a request by the Borrowers’ Agent
under Section 4.17) or successor Agent to the extent that, under applicable Law
in effect on the date of the transfer to such Transferee or such successor
Agent, the amount of such Tax exceeds the Non-Excluded Taxes, if any, that were
imposed on payments to the transferring Lender or predecessor Agent, or (v) any
U.S. federal withholding Tax imposed under FATCA. For the avoidance of doubt,
the exclusions described in the preceding sentence will apply to the same effect
to direct or indirect beneficial owners of a Lender that is fiscally
transparent.

(b) In addition, each Loan Party hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, “Other Taxes”).

 

-51-



--------------------------------------------------------------------------------

(c) Each Loan Party hereby agrees to indemnify each Lender that is not fiscally
transparent and, in the case of a Lender that is fiscally transparent, its
direct or indirect beneficial owners for which such Loan Party has received
proof of such ownership and entitlement to the benefits of this Section 4.11
(subject to the same conditions for, and exclusions from indemnification as are
applicable to a Lender that is not fiscally transparent), and each Agent for,
and to hold each harmless against, the full amount of Non-Excluded Taxes and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 4.11 imposed on or paid by
such Lender or Agent, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Loan Parties provided for in this Section 4.11(c) shall apply and be made
whether or not the Non-Excluded Taxes or Other Taxes for which indemnification
hereunder is sought have been correctly or legally asserted. Amounts payable by
any Loan Party under the indemnity set forth in this Section 4.11(c) shall be
paid within ten (10) days from the date on which the Lender or Agent makes
written demand therefor.

(d) Within thirty (30) days after the date of any payment of Taxes, the
applicable Loan Party (or any Person making such payment on behalf of the Loan
Parties) shall furnish to Lender and/or Agent for its own account a certified
copy of the original official receipt evidencing payment thereof or, if
unavailable, such evidence as is reasonably satisfactory to such Lender or
Agent. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) For purposes of this Section 4.11(e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Code.
Each Lender (including for avoidance of doubt any assignee, successor or
participant) or Agent (including for the avoidance of doubt any successor) (i)
that is not incorporated under the laws of the United States, any State thereof,
or the District of Columbia or (ii) whose name does not include “Incorporated”,
“Inc.”, “Corporation”, “Corp.”, “P.C.”, “N.A.”, “National Association”,
“insurance company”, or “assurance company” (in the case of a Lender, a
“Non-Exempt Lender”) and (in the case of an Agent, a “Non-Exempt Agent”) shall
at or prior to the Restatement Effective Date, or in the case of a Transferee of
a Lender or a successor to an Agent, on or prior to the date such Person becomes
a Transferee or Agent, deliver or cause to be delivered to each of the
Administrative Agent and the Borrowers’ Agent original copies of the following
properly completed and duly executed documents:

(i) in the case of a Non-Exempt Lender or Non-Exempt Agent that is not a United
States person or is a foreign disregarded entity for U.S. federal income tax
purposes that is entitled to provide such form, a complete and executed (x) U.S.
Internal Revenue Service Form W-8BEN with Part II completed in which Lender
claims the benefits of a tax treaty with the United States providing for a zero
or reduced rate of withholding (or any successor forms thereto), including all
appropriate attachments or (y) U.S. Internal Revenue Service Form W-8ECI (or any
successor forms thereto); or

(ii) in the case of a Non-Exempt Lender or Non-Exempt Agent that is an
individual, (x) a complete and executed U.S. Internal Revenue Service Form
W-8BEN (or any successor forms thereto) and a certificate substantially in the
form of the applicable Exhibit D-1, D-2, D-3 or D-4 (a “Section 4.11
Certificate”) or (y) a complete and executed U.S. Internal Revenue Service Form
W-9 (or any successor forms thereto); or

 

-52-



--------------------------------------------------------------------------------

(iii) in the case of a Non-Exempt Lender or Non-Exempt Agent that is organized
under the laws of the United States, any State thereof, or the District of
Columbia, a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto); or

(iv) in the case of a Non-Exempt Lender or Non-Exempt Agent that (x) is not
organized under the laws of the United States, any State thereof, or the
District of Columbia and (y) is treated as a corporation for U.S. federal income
tax purposes, a complete and executed U.S. Internal Revenue Service Form W-8BEN
(or any successor forms thereto) and a Section 4.11 Certificate; or

(v) in the case of a Non-Exempt Lender or Non-Exempt Agent that (A) is treated
as a partnership or other non-corporate entity and (B) is not organized under
the laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a Section 4.11 Certificate, and (y) if the Non-Exempt Lender or Non-Exempt
Agent is not a withholding foreign partnership or withholding foreign trust,
without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “beneficial owners”), the documents that would be
provided by each such beneficial owner pursuant to this Section 4.11(e) if each
such beneficial owner were a Lender; or

(vi) in the case of a Non-Exempt Lender or Non-Exempt Agent that is disregarded
for U.S. federal income tax purposes, the document that would be provided by its
beneficial owner pursuant to this Section 4.11(e) if such beneficial owner were
the Lender; or

(vii) in the case of a Non-Exempt Lender or Non-Exempt Agent that (A) is not a
United States person and (B) is acting in the capacity of an “intermediary” (as
defined in U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service
Form W-8IMY (or any successor form thereto) (including all required documents
and attachments) and (ii) a Section 4.11 Certificate, and (y) if the
intermediary is a “non-qualified intermediary” (as defined in U.S. Treasury
Regulations), from each person upon whose behalf the “non-qualified
intermediary” is acting the documents that would be provided by such person
pursuant to this Section 4.11(e) if each such person were a Lender.

Each Lender that is not a Non-Exempt Lender or Non-Exempt Agent shall, at or
prior to the Restatement Effective Date, or in the case of a Transferee, on or
prior to the date such Person becomes a Transferee, deliver to each of the
Administrative Agent and the Borrowers’ Agent a complete and executed U.S.
Internal Revenue Service Form W-9 (or any successor forms thereto). If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers’ Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers’ Agent
or the Administrative Agent as may be necessary for the Borrowers’ Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

-53-



--------------------------------------------------------------------------------

Each Person required to deliver any forms, certificates or other evidence with
respect to United States federal withholding tax matters pursuant to
Section 4.11(e) hereby agrees, from time to time after the initial delivery by
such Person of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Person, to
the extent it is entitled to do so, shall promptly (x) deliver to each of the
Administrative Agent and the Borrowers’ Agent new originals of any forms or
other certifications required under this Section 4.11(e), properly completed and
duly executed by such Person, together with any other certificate or statement
of exemption required in order to confirm or establish that such Person is
entitled to an exemption or reduction in the amount of United States federal
income tax required to be withheld from payments to such Person under this
Agreement or any other Loan Documents or (y) notify the Administrative Agent and
the Borrowers’ Agent of its inability to deliver any such forms, certificates or
other evidence in which case such Person shall not be required to deliver any
such form or certificate pursuant to this Section 4.11(e).

(f) For any period with respect to which Lender has failed to provide Borrower
with the appropriate form, certificate or other document described in
Section 4.11(e), if required (other than if such failure is due to a change in
any Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided by such Lender, such Lender shall not be
entitled to indemnification or additional amounts under Section 4.11(a) or
(c) with respect to Non-Excluded Taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender become subject to
Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Borrower shall use commercially reasonable
efforts as such Lender shall reasonably request to assist such Lender in
recovering such Non-Excluded Taxes.

(g) Without prejudice to the survival of any other agreement of the Loan Parties
hereunder, the agreements and obligations of the Loan Parties contained in this
Section 4.11 shall survive the termination of this Agreement and the other Loan
Documents. Nothing contained in Section 4.10 or this Section 4.11 shall require
any Agent or Lender to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.

4.12 Lending Offices. Loans of each Type made by any Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Loans of such Type.

4.13 Credit Utilization Reporting. (a) Within five (5) Business Days after the
end of each calendar month, each Issuing Lender shall deliver a report to the
Administrative Agent, substantially in the form of Annex IV (a “Credit
Utilization Summary” and, collectively, the “Credit Utilization Summaries”),
setting forth, for each Letter of Credit issued or provided by such Issuing
Lender, (i) the amount available to be drawn or utilized under such Letters of
Credit as of the end of such calendar month and (ii) the amount of any drawings,
payments or reductions of such Letters of Credit during such month, in each
case, on an aggregate and per Letter of Credit basis. Upon receiving notice from
a Borrower or the beneficiary under a Letter of Credit issued or provided by
such Issuing Lender of a reduction or termination of such Letter of Credit, each
Issuing Lender shall notify the Administrative Agent thereof.

(b) Within five (5) Business Days after receiving each Credit Utilization
Summary from the Issuing Lenders, the Administrative Agent shall deliver to each
Lender (i) the Credit Utilization Summaries of all issued and outstanding
Letters of Credit and Loans, (ii) the information referred to in clauses (i) and
(ii) of Section 4.13(a), on an aggregate basis, and (iii) for each Type of Loan,
(A) the amount outstanding under such Loans as of the last day of such calendar
month and (B) the amount of any payments of such Loans during such month.

 

-54-



--------------------------------------------------------------------------------

4.14 Indemnity. The Borrowers jointly and severally agree to indemnify each
Lender and to hold each Lender harmless from any actual loss or expense (other
than, in the case of expenses, any administrative, processing or similar fee in
respect thereof exceeding $100 for each affected Lender for each relevant event)
which such Lender sustains or incurs as a result of (a) default by any Borrower
in making a borrowing of, Conversion into or Continuation of Eurodollar Loans
after the Borrowers’ Agent has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrowers in making
any prepayment of a Eurodollar Loan after the Borrowers’ Agent has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day which is not the last day of
an Interest Period with respect thereto. This covenant shall survive the
termination of this Agreement and the payment of the Loans, Reimbursement
Obligations and all other amounts payable hereunder.

4.15 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the relevant Eurodollar Rate for such Interest Period; or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the relevant Eurodollar Rate determined or to be determined for
such Interest Period, as applicable, will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their affected Eurodollar Loans
during such Interest Period;

then the Administrative Agent shall give written notice thereof to the
Borrowers’ Agent and the Lenders as soon as practicable thereafter.

(b) If such notice is given with respect to the Eurodollar Rate applicable to
Eurodollar Loans, (x) any such Eurodollar Loan requested to be made on the first
day of such Interest Period shall be made as a Base Rate Loan, (y) any Base Rate
Loans that were to have been Converted on the first day of such Interest Period
to Eurodollar Loans shall not be so Converted and shall continue as Base Rate
Loans and (z) any outstanding Eurodollar Loans shall be Converted on the first
day of such Interest Period to Base Rate Loans. Until such notice has been
revoked by the Administrative Agent, no further Eurodollar Loans shall be made
or Continued as such, nor shall the Borrowers’ Agent have the right to Convert
Loans into such Type.

(c) The Administrative Agent shall promptly revoke (i) any such notice pursuant
to clause (a) above if the Administrative Agent determines that adequate and
reasonable means exist for ascertaining the relevant Eurodollar Rate for the
applicable Interest Period and (ii) any such notice pursuant to clause (b) above
upon receipt of notice from the requisite Lenders necessary to give such notice
in clause (b) that the relevant circumstances described in such clause (b) have
ceased to exist.

4.16 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, Continue Eurodollar Loans as such and
Convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Administrative Agent that it is lawful to make or maintain
Eurodollar Loans as contemplated by this Agreement and (b) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be Converted automatically
to available and

 

-55-



--------------------------------------------------------------------------------

lawful Interest Periods, if any, or Base Rate Loans, at the option of the
Borrowers’ Agent, on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such Conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrowers shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 4.14.

4.17 Replacement of Lenders. If (a)(i)(A) any Borrower is required to pay any
additional amount to or indemnify any Lender pursuant to Section 4.11 or (B) any
Lender requests compensation under Section 4.10, and (ii) in the case of
Section 4.11, a Lender has declined to designate a different Applicable Lending
Office, (b) any Lender invokes Section 4.16, (c) any Lender becomes a Defaulting
Lender, or (d) any Lender has failed to consent to a proposed amendment, waiver
or other modification that, pursuant to the terms of Section 11.1, requires the
consent of all the Lenders, or all affected Lenders, and with respect to which
the Required Lenders shall have granted their consent, then, in each case, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers’ Agent may, at its sole cost and expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions and
obligations contained in Section 11.7), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 4.10 and 4.11) and
obligations under this Agreement and the other Loan Documents (or all of its
interests, rights and obligations in respect of the Loans or Commitments that
are the subject of the related amendment, waiver or other modification) to an
assignee that shall assume such obligations and become a Lender pursuant to the
terms of this Agreement and the other Loan Documents; provided that (i) the
transferring Lender shall have received payment of an amount equal to (A) the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
payable to it hereunder, from the Assignee and (B) any additional amounts
(including indemnity payments) payable to it hereunder from the Borrowers and
(ii) in the case of a transferring Lender that is also an Issuing Lender, the
Letters of Credit issued by such transferring Lender shall have been cash
collateralized or backed by a letter of credit or other credit support from a
non-Defaulting Lender or other bank reasonably acceptable to the transferring
Lender, in each case, on terms and conditions reasonably satisfactory to such
transferring Lender; provided, further, that, if, upon such demand by the
Borrowers’ Agent, such Lender elects to waive its request for additional
compensation pursuant to Sections 4.10 or 4.11, or consents to the proposed
amendment, waiver or other modification, the demand by the Borrowers’ Agent for
such Lender to so assign all of its rights and obligations under this Agreement
shall thereupon be deemed withdrawn. Nothing in this Section 4.17 shall affect
or postpone any of the rights of any Lender or any of the Obligations of the
Borrowers under any of the foregoing provisions of Sections 4.10, 4.11 or 4.16
in any manner. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interest
hereunder in the circumstances contemplated by this Section 4.17.

4.18 Defaulting Lender. Notwithstanding any other provision in this Agreement to
the contrary, if at any time a Lender becomes a Defaulting Lender, the following
provisions shall apply so long as any Lender is a Defaulting Lender:

(a) If any Defaulting Lender (or a Lender who would be a Defaulting Lender but
for the expiration of the relevant grace period) as a result of the exercise of
a set-off shall have received a payment in respect of its Loans or its
participation interests in Swing Line Loans, or Letters of Credit which results
in its Revolving Facility Extensions of Credit under any Facility being less
than its Revolving Facility Commitment Percentage of the Total Revolving
Facility Extensions of Credit under such Facility, then payments (including
principal, interest and fees) to such Defaulting Lender will be suspended until
such time as all amounts due and owing to the Lenders under such Facility have
been equalized in accordance with such Lenders’ Revolving Facility Commitment
Percentages of the Total

 

-56-



--------------------------------------------------------------------------------

Revolving Facility Extensions of Credit under such Facility. Further, if at any
time prior to the acceleration or maturity of the Obligations under any Facility
with respect to which a Defaulting Lender is a Lender at such time, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of a Letter of Credit under such Facility, the Administrative
Agent shall apply such payment first to the Loans and participations in Letters
of Credit and, if applicable, Swing Line Loans, under such Facility and for
which such Defaulting Lender shall have failed to fund its pro rata share until
such time as such Defaulting Lender’s obligation to fund such Loans and/or
participations are paid in full or each Lender under such Facility is owed its
Revolving Facility Commitment Percentage of the Total Revolving Facility
Extensions of Credit under such Facility. After acceleration or maturity of the
Obligations under any Facility to which a Defaulting Lender is a Lender, subject
to the first sentence of this Section 4.18(a), all principal will be paid
ratably as provided in Section 4.9(a).

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the Available Revolving Facility Commitments
of such Defaulting Lender pursuant to Section 2.6.

(ii) with respect to the obligation of a Lender to fund its pro rata of portion
of a Revolving Facility Loan pursuant to Section 2.4(c), all or any part of such
Defaulting Lender’s pro rata portion of such requested Loan shall be reallocated
to the Non-Defaulting Lenders in accordance with each Non-Defaulting Lender’s
Revolving Facility Commitment Percentage (calculated without regard to any
Defaulting Lender’s Revolving Facility Commitments) but only to the extent that
(x) the sum of all Non-Defaulting Lenders’ Available Revolving Facility
Commitments is greater than zero, (y) the conditions set forth in Section 6.2
are satisfied at such time and (z) each such Non-Defaulting Lender’s Available
Revolving Facility Commitment is greater than zero

(iii) with respect to any L/C Participation Obligation or Refunded Swing Line
Loan, Swing Line Participation (collectively, “Participation Obligations”) of
such Defaulting Lender that exists at the time a Lender becomes a Defaulting
Lender or thereafter:

(A) all or any part of such Defaulting Lender’s pro rata portion of all
Participation Obligation shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Revolving Facility Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Facility
Commitment) but only to the extent that (x) the sum of all Non-Defaulting
Lenders’ Available Revolving Facility Commitments is greater than zero, (y) the
conditions set forth in Section 6.2 are satisfied at such time and (z) each such
Non-Defaulting Lender’s Available Revolving Facility Commitment is greater than
zero;

(B) if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, then the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (1) Cash Collateralize such
Defaulting Lender’s portion of the Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (iii)(A) above) for so long as such
Letters of Credit are outstanding and (2) after giving effect to any partial
reallocation pursuant to clause (iii)(A) above, if such Defaulting Lender is a
Revolving Facility Lender, repay the non-reallocated amount of each Swing Line
Loan for so long as such Refunded Swing Line Loan and Swing Line Participation
are outstanding;

 

-57-



--------------------------------------------------------------------------------

(C) if the Participation Obligations of the Non-Defaulting Lenders under the
relevant Facility are reallocated pursuant to clause (iii)(A) above or Cash
Collateralized or repaid pursuant to clause (iii)(B), then the fees payable to
the Lenders under such Facility pursuant to Section 2.6 shall be adjusted or
reduced, as applicable, in accordance with such Non-Defaulting Lenders’
Revolving Facility Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Facility Commitment); and

(D) if any Defaulting Lender’s portion of the Participation Obligations under
any Facility is neither Cash Collateralized nor reallocated pursuant to this
Section 4.18(b)(iii), then, without prejudice to any rights or remedies
hereunder of the Lenders and Issuing Lenders and the Swing Line Lender, all
commitment and commission fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Facility Commitment that was utilized by the Participation
Obligations) and letter of credit fees payable under Section 3.5(a) with respect
to such Defaulting Lender’s portion of the Letters of Credit shall be payable to
the Issuing Lenders and the Swing Line Lender, pro rata, until such
Participation Obligations are Cash Collateralized, reallocated and/or repaid in
full.

(c) So long as any Revolving Facility Lender is a Defaulting Lender, (i) no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the exposure of the L/C Participants in
respect of such Letter of Credit will be 100% covered by the Revolving Facility
Commitments of the Non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 4.18(b), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section 3.5
(and Defaulting Lenders shall not participate therein), and (ii) the Swing Line
Lender shall not be required to advance any Swing Line Loan, unless it is
satisfied that the remaining Revolving Facility Lenders’ exposure in respect of
such Swing Line Loan will be 100% covered by the Revolving Facility Commitments
of the Non-Defaulting Lenders.

(d) So long as any Lender is a Defaulting Lender, such Defaulting Lender shall
not be a Qualified Counterparty with respect to any Commodity OTC Agreements or
Financial Hedging Agreements, or a Qualified Cash Management Bank with respect
to a Cash Management Bank Agreement, entered into while such Lender is a
Defaulting Lender.

(e) In the event that the Administrative Agent, the Borrowers’ Agent, each
Issuing Lender and the Swing Line Lender, each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Participation Obligations under such Facility shall be
readjusted to reflect the inclusion of such Defaulting Lender’s Commitment under
such Facility, and on such date each Lender under such Facility shall purchase
at par such of the Loans, funded Participation Obligations and Commitments under
such Facility as the Collateral Agent shall determine may be necessary in order
for such Lender to hold such Loans, funded Participation Obligations and
Commitments in accordance with its Revolving Facility Commitment Percentage with
respect to such Facility.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and provide other extensions of credit hereunder, the Loan Parties
hereby jointly and severally represent and warrant to each Agent and each Lender
as of the Restatement Effective Date and each Borrowing Date that:

5.1 Financial Condition. (a) The financial statements delivered to the Agents
pursuant to Section 7.1(a), including the related schedules and notes thereto,
(i) have been prepared in accordance with GAAP, in each case applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein) and (ii) are complete and correct and
present fairly in all material respects the financial condition of the Loan
Parties as at such date.

 

-58-



--------------------------------------------------------------------------------

(b) The financial statements delivered to the Agents pursuant to Section 7.1(b),
including the related schedules and notes thereto, (i) have been prepared in
accordance with GAAP, in each case applied consistently throughout the periods
involved (except as approved by such accountants and as disclosed therein) and
(ii) are complete and correct and present fairly in all material respects the
financial condition of the Loan Parties as at such date.

(c) The Annual Budgets have been prepared in good faith under the direction of a
Responsible Person of the Borrowers’ Agent. The Annual Budgets were based upon
good faith estimates and assumptions believed by the Loan Parties to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

(d) Except as set forth in the Disclosure Letter, no Loan Party has as of the
Restatement Effective Date any material Guarantee Obligation, contingent
liability or liability for taxes, or any material long-term lease or unusual
forward or long-term commitment, including, without limitation, any material
interest rate or foreign currency swap or exchange transaction or other
financial derivative which is not reflected in the foregoing statements or in
the notes thereto.

5.2 No Change. Since December 31, 2017, there has been no Material Adverse
Effect.

5.3 Existence; Compliance with Law. Each of the Loan Parties (a) is duly formed
or organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation, (b) has the corporate (or analogous) power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the Laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each of the Loan Parties has
the corporate (or analogous) power and authority, and the legal right, to
execute, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder and has taken all necessary corporate (or analogous) action to
authorize the borrowings on the terms and conditions of this Agreement and any
Notes and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. Except for (a) the filing of Uniform
Commercial Code financing statements and equivalent filings for foreign
jurisdictions and the taking of applicable actions referred to in Section 5.16
and (b) the filings or other actions listed on Schedule 5.4 (and including,
without limitation, such other authorizations, approvals, registrations,
actions, notices or filings as have already been obtained, made or taken and are
in full force and effect), no consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person, to which any Borrower or other Loan Party is subject, is required in
connection with the borrowings hereunder or with the execution, delivery,
validity or enforceability of the Loan Documents to which the Loan Parties are a
party (except for any reports required to be filed by the Borrowers’ Agent with
the SEC pursuant to the Exchange Act). This Agreement has been, and each other
Loan Document to which any Loan Party is a party will be, duly executed and
delivered on behalf of such Loan Party. This Agreement constitutes, and each
other Loan

 

-59-



--------------------------------------------------------------------------------

Document to which it is a party when executed and delivered will constitute, a
legal, valid and binding obligation of each Loan Party enforceable against such
Loan Party in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
to which any of the Loan Parties is a party, the borrowings hereunder and the
use of the proceeds thereof (i) will not violate any Requirement of Law, in each
case to the extent applicable to or binding upon such Loan Party or its
Properties, (ii) will not violate a material Contractual Obligation of any of
the Loan Parties, except where such violation could not reasonably be expected
to have a Material Adverse Effect and (iii) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation
(other than Liens created by the Security Documents in favor of the Collateral
Agent and Liens permitted by Section 8.3).

5.6 No Material Litigation. No litigation, investigation or proceeding to which
a Loan Party is party before any arbitrator or Governmental Authority is pending
or, to the knowledge of any Loan Party, threatened by or against any Loan Party
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents, (b) with respect to any of the transactions
contemplated by or occurring simultaneously with the entering into of any of the
Loan Documents in which such litigation, investigation or proceeding is material
and has a reasonable basis in fact, or (c) which could reasonably be expected to
have a Material Adverse Effect.

5.7 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation in any respect, which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title could not reasonably be expected to have a
Material Adverse Effect, each Loan Party has defensible title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its tangible personal property, and none of
such property is subject to any Lien except as permitted by Section 8.3.

5.9 Intellectual Property. Each Loan Party owns, is licensed to use or has a
common law or contractual right to access and use, all material trademarks,
trade names, copyrights, patents, technology, know-how and processes necessary
for the conduct of its business as currently conducted (the “Intellectual
Property”) except for those the failure to own or license which could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.9, no claim has been asserted nor is pending by any Person
challenging or questioning the use by any such Loan Party of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim,
except any claim that could not reasonably be expected to have a Material
Adverse Effect. The use of such Intellectual Property by the Loan Parties does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.10 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of any Loan Party has or could reasonably be expected to have a Material Adverse
Effect.

 

-60-



--------------------------------------------------------------------------------

5.11 Taxes. (a) Each Loan Party and each of its Subsidiaries has timely filed or
caused to be filed all material Tax returns required to be filed and has timely
paid all material Taxes due and payable by it or imposed with respect to any of
its property and all other material fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any Taxes the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Loan Parties).

(b) There are no Liens for Taxes and no claim is being asserted with respect to
Taxes, except for statutory liens for Taxes not yet due and payable or for Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and, in each case, with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrowers.

5.12 Federal Regulations. No part of the proceeds of any Loan or Letter of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U, or for any
purpose which violates, or which would be inconsistent with, the provisions of
the regulations of the Board. If requested by any Lender or the Collateral
Agent, the Borrowers will furnish to the Collateral Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in said Regulation U.

5.13 ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding requirements of Section 412 or 430 of the Code has occurred during the
six-year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur with respect to any Single Employer
Plan, no Plan is reasonably expected to be in “at risk” status within the
meaning of Section 430 of the Code and each Plan (including, to the knowledge of
the Loan Parties, a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
respects with the applicable provisions of ERISA, the Code and the constituent
documents of such Plan, except in each of the foregoing cases for circumstances
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect. No termination of a Single Employer Plan has occurred during
such six-year period or is reasonably expected to occur (other than a
termination described in Section 4041(b) of ERISA), and no Lien in favor of the
PBGC or a Plan has arisen during such six-year period or is reasonably expected
to arise. Except to the extent that any such excess could not reasonably be
expected to have a Material Adverse Effect, the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits. Except to the extent
that such liability could not reasonably be expected to have a Material Adverse
Effect, neither the Loan Parties nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan, and the Loan Parties
would not become subject to any liability under ERISA if a Loan Party or any
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the knowledge of the Loan Parties, no
such Multiemployer Plan is in Reorganization, Insolvent or terminating or is
reasonably expected to be in Reorganization, become Insolvent or be terminated
or is, or is reasonably expected to be in endangered, seriously endangered or
critical status, in each case within the meaning of Section 432 of the Code.
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the aggregate liabilities of the Loan
Parties and each Commonly Controlled Entity for the provision of post-retirement
benefits to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) do not, in the aggregate,
exceed the total assets under all such Plans allocable to such benefits except
as disclosed in the financial statements of the Loan Parties.

 

-61-



--------------------------------------------------------------------------------

Neither the Loan Parties nor any Commonly Controlled Entity has engaged in a
prohibited transaction under Section 406 of ERISA and/or Section 4975 of the
Code in connection with any Plan that would subject any Loan Party to liability
under ERISA and/or Section 4975 of the Code that could reasonably be expected to
have a Material Adverse Effect. There is no other circumstance which may give
rise to a liability in relation to any Plan that could reasonably be expected to
have a Material Adverse Effect.

5.14 Investment Company Act; Other Regulations. None of the Loan Parties is
required to register as an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
The Loan Parties are not subject to regulation under any federal or state
statute or regulation (other than Regulation X of the Board) which limits their
ability to incur Indebtedness.

5.15 Subsidiaries. Schedule 5.15 sets forth as of the Restatement Effective Date
the names of all direct or indirect Subsidiaries of the Borrowers (other than
the Excluded Subsidiaries), their respective forms of organization, their
respective jurisdictions of organization, the total number of issued and
outstanding shares or other interests of Capital Stock thereof, the classes and
number of issued and outstanding shares or other interests of Capital Stock of
each such class, and with respect to the Borrowers (other than the Borrowers’
Agent), the name of each holder of Capital Stock thereof and the number of
shares or other interests of such Capital Stock held by each such holder and the
percentage of all outstanding shares or other interests of such class of Capital
Stock held by such holders.

5.16 Security Documents. (a) The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien in all right, title and
interest of each Loan Party party thereto in the “Collateral” described therein,
subject to any Liens permitted by Section 8.3.

(b) When proper financing statements or other applicable filings listed in
Schedule 5.16 have been filed in the offices in the jurisdictions listed in
Schedule 5.16, the security interest granted under the Security Agreement shall
constitute a perfected first Lien on, and security interest in, all right, title
and interest of the Borrowers and those Loan Parties party thereto in the
portion of the “Collateral” described therein, subject to any Liens permitted by
Section 8.3.

(c) When an Account Control Agreement has been entered into with respect to each
Pledged Account, the Security Agreement shall constitute a Perfected First Lien
on, and security interest in, all right, title and interest of the Loan Party
party thereto in the portion of the “Collateral” described therein that consists
of Pledged Accounts, prior and superior in right to any other Person, subject to
any Permitted Cash Management Liens.

5.17 Accuracy and Completeness of Information. All written factual information,
reports and other papers and data with respect to the Loan Parties (other than
the Projections (as defined below) and information of a general economic or
industry-specific nature) furnished pursuant to this Agreement and the other
Loan Documents, and all factual statements and representations made in writing,
to the Agents, the Lead Arranger, or the Lenders by any Loan Party were, at the
time the same were so furnished or made, when taken together with all such other
factual written information, reports and other papers and data previously so
furnished and all such other factual statements and representations previously
so made in writing, complete and correct in all material respects, to the extent
necessary to give the Agents, the Lead Arranger, and the Lenders true and
accurate knowledge of the subject matter thereof in all material respects, and
did not, as of the date so furnished or made, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made. The financial estimates, projected financial
information and other forward-looking statements (the

 

-62-



--------------------------------------------------------------------------------

“Projections”) contained in the materials referenced above were based upon good
faith estimates and assumptions believed by the Loan Parties to be reasonable at
the time made, it being recognized by the Agent, the Lead Arranger, and the
Lenders that such Projections are not to be viewed as fact and that actual
results during the period or periods covered by such Projections may differ from
the projected results set forth therein by a material amount. No representation
or warranty is made with respect to information of a general economic or
industry-specific nature.

5.18 Labor Relations. No Loan Party is engaged in any unfair labor practice
which could reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, there is
(a) no unfair labor practice complaint pending or, to the best knowledge of each
Loan Party, threatened against a Loan Party before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under a
collective bargaining agreement is so pending or, to the knowledge of any Loan
Party, threatened, (b) no strike, labor dispute, slowdown or stoppage pending or
threatened against a Loan Party, and (c) no union representation question
existing with respect to the employees of a Loan Party and, no union organizing
activities are taking place with respect to any thereof.

5.19 Insurance. As of the Restatement Effective Date, each Loan Party has, with
respect to its properties and business, insurance covering the risks, in the
amounts, with deductibles or other retention amounts, and with the carriers
listed in the Disclosure Letter, which insurance meets the requirements of
Section 7.5 hereof as of the Restatement Effective Date.

5.20 Solvency. (a) As of the Restatement Effective Date, and each other
Borrowing Date, immediately after giving effect to Loans and Letters of Credit
to be made, issued or provided on such date, (i) the amount of the “present fair
saleable value” of the assets of each Borrower and of the Loan Parties and their
respective Subsidiaries, taken as a whole, will, as of such time, exceed the
amount of all “liabilities of each Borrower and of the Loan Parties and their
respective Subsidiaries, taken as a whole, contingent or otherwise”, such quoted
terms are determined in accordance with applicable federal and state Laws
governing determinations of the insolvency of debtors, (ii) the present fair
saleable value of the assets of each Borrower and of the Loan Parties and their
respective Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the liabilities of the Loan Parties and their
Subsidiaries, taken as a whole, on their respective debts as such debts become
absolute and matured, (iii) each Borrower and of the Loan Parties and their
respective Subsidiaries, taken as a whole, will not have an unreasonably small
amount of capital with which to conduct their respective businesses, and
(iv) each Borrower and of the Loan Parties and their respective Subsidiaries,
taken as a whole, will be able to pay their respective debts as they mature. For
purposes of this Section 5.20, “debt” means “liability on a claim”, “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, and (y) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

5.21 Use of Letters of Credit and Proceeds of Loans. (a) The proceeds of the
Revolving Facility Loans shall be used only (A) to finance the Loan Parties’
purchase, storage and sale of Eligible Commodities, (B) for hedging related to
the purchase, storage and sale of Eligible Commodities, (C) to finance the
carrying of accounts receivable, (D) for the payment of contractual margin calls
(with respect to exchange-traded contracts, over-the-counter contracts and
otherwise) or establishment of reserves in connection therewith, (E) to
refinance all or portion of the Existing Credit Agreement, (F) pay any fees and
expenses payable to the Lenders, the Agents and any other Secured Parties, and
for the general working capital purposes of the Loan Parties, and (F) for other
general corporate purposes.

 

-63-



--------------------------------------------------------------------------------

(b) Letters of Credit shall be used only (i) for the general working capital
purposes of the Loan Parties, (ii) to facilitate and finance the purchase of
Eligible Commodities for resale or storage, and (iii) to secure the obligations
of any Loan Party under any contract or agreement or in connection with any
legal requirement or governmental permit, such as transportation obligations,
bonding obligations, performance and margin-related obligations related to
hedging of Eligible Commodities.

5.22 Environmental Matters. Except as set forth on Schedule 5.22:

(a) To each Loan Party’s knowledge, the facilities and properties owned, leased
or operated by the Loan Parties (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
give rise to liability under, any Environmental Law except in either case
insofar as such violation or liability, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.

(b) To each Loan Party’s knowledge, (i) except where the failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect,
the Properties and all operations at the Properties are in compliance, and have,
for the lesser of the last five years or for the duration of their ownership,
lease, or operation by Loan Parties, been in compliance in all material respects
with all applicable Environmental Laws and Environmental Permits, and (ii) there
is no contamination at, under or about the Properties or violation of any
Environmental Law or Environmental Permit with respect to the Properties or the
business at the Properties operated by Loan Parties (the “Business”) which could
materially interfere with the continued operation of the Properties or
materially impair the fair saleable value thereof. All Environmental Permits
necessary in connection with the ownership and operation of each Loan Party’s
business have been obtained and are in full force and effect, except where any
such failure to obtain and maintain in full force and effect (individually or in
the aggregate) has not had and is not reasonably likely to result in a Material
Adverse Effect.

(c) No Loan Party has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability pursuant to
Environmental Laws or Environmental Permits with regard to any of the Properties
or the Business, nor do the Loan Parties have knowledge or reason to believe
that any such notice will be received or is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.

(d) To each Loan Party’s knowledge, Materials of Environmental Concern have not
been transported or disposed of from the Properties in violation of, or in a
manner or to a location which could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which any Loan Party is or will be named as a party with respect to any of
the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the Properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from any of the Properties arising from or related to the
operations of any Loan Party in connection with any of the Properties or
otherwise in connection with the Business in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws, except
insofar as any such violation or liability referred to in this paragraph, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.

5.23 Foreign Corrupt Practices Act. No part of the proceeds of the Loans or
Letters of Credit shall be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”).

5.24 Sanctions Laws. No Loan Party and to the knowledge of any Borrower, no
Subsidiary, Affiliate or broker or other agent of any Loan Party acting or
benefiting in any capacity in connection with the Loans or Letters of Credit is,
or is owned or controlled by Persons that are any of the following (a
“Restricted Person”): (i) the subject of any sanctions administered or enforced
by the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), the U.S. Department of State, the United Nations Security Council, or
other relevant sanctions authority (collectively, “Sanctions”), (ii) located,
organized or resident in a country, region or territory that is, or whose
government is, the subject of Sanctions, including without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria. Each Loan Party, its Subsidiaries and
their respective directors, officers and employees, and to the knowledge of each
Loan Party, its agents, are in compliance with all applicable Sanctions and with
the FCPA. The Loan Parties have instituted and maintain policies and procedures
designed to ensure continued compliance with applicable Sanctions, the FCPA and
other applicable anti-corruption laws.

5.25 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Restatement Effective Date. The obligations of the
Lenders to make Loans hereunder and the Issuing Lenders to issue any Letters of
Credit hereunder, shall not become effective unless each of the following
conditions is satisfied (or waived pursuant to Section 11.1) on or before
May 31, 2018:

(a) Loan Documents. The Agents shall have received:

(i) this Agreement, executed and delivered by a duly authorized officer of each
Borrower;

(ii) the Guaranty, executed and delivered by a duly authorized officer of each
Loan Party thereto;

(iii) the Security Agreement, executed and delivered by a duly authorized
officer of each Loan Party thereto;

(iv) the Perfection Certificate, executed and delivered by a duly authorized
officer of each Loan Party;

 

-65-



--------------------------------------------------------------------------------

(v) for each Revolving Facility Lender requesting the same, a Note of the
Borrowers substantially in the form of Exhibit A-1 and conforming to the
requirements hereof and executed by a duly authorized officer of each Borrower;

(vi) for each Swing Line Lender requesting the same, a Note of the Borrowers
substantially in the form of Exhibit A-2 and conforming to the requirements
hereof and executed by a duly authorized officer of the Borrower;

(vii) each of the Account Control Agreements, executed and delivered by a duly
authorized officer of each party thereto (it being understood and agreed that
this has been satisfied as of the Restatement Effective Date);

(viii) the Canadian Security Agreement executed and delivered by a duly
authorized officer of each Loan Party party thereto;

(ix) the Disclosure Letter executed and delivered by a duly authorized officer
of the Borrowers’ Agent; and

(x) the Administrative Fee Waiver Agreement executed and delivered by a duly
authorized officer of each party thereto.

(b) Secretary’s Certificates. The Collateral Agent shall have received a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the Collateral
Agent, executed by a Responsible Person and the Secretary or any Assistant
Secretary on behalf of such Loan Party, or, if applicable, of the general
partner or managing member or members of such Loan Party, on behalf of such Loan
Party.

(c) [Reserved].

(d) Proceedings of the Loan Parties. The Collateral Agent shall have received a
copy of the resolutions, in form and substance reasonably satisfactory to the
Collateral Agent, of the Board of Directors (or analogous body) of each Loan
Party authorizing (i) the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party, (ii) the borrowings
contemplated hereunder and (iii) the granting by it of the Liens created
pursuant to the Security Documents, certified on behalf of such Loan Party by
the Secretary or an Assistant Secretary of such Loan Party, or, if applicable,
of the general partner or managing member or members of such Loan Party, as of
the Restatement Effective Date, which certification shall be included in the
certificate delivered in respect of such Loan Party pursuant to Section 6.1(b),
shall be in form and substance reasonably satisfactory to the Collateral Agent
and shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.

(e) Incumbency Certificates. The Collateral Agent shall have received a
certificate of each Loan Party, dated the Restatement Effective Date, as to the
incumbency and signature of the officers of such Loan Party or, if applicable,
of the general partner or managing member or members of such Loan Party,
executing any Loan Document, or having authorization to execute any certificate,
notice or other submission required to be delivered to the Collateral Agent or a
Lender pursuant to this Agreement, which certificate shall be included in the
certificate delivered in respect of such Loan Party pursuant to Section 6.1(b),
shall be reasonably satisfactory in form and substance to the Collateral Agent,
and shall be executed by a Responsible Person and the Secretary or any Assistant
Secretary of such Loan Party, or, if applicable, of the general partner or
managing member or members of such Loan Party, on behalf of such Loan Party.

 

-66-



--------------------------------------------------------------------------------

(f) Organizational Documents. The Collateral Agent shall have received true and
complete copies of the Governing Documents of each Loan Party, certified as of
the Restatement Effective Date as complete copies thereof by the Secretary or an
Assistant Secretary of such Loan Party, or, if applicable, of the general
partner or managing member or members of such Loan Party, on behalf of such Loan
Party, which certification shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 6.1(b) and shall be in form and
substance reasonably satisfactory to the Collateral Agent.

(g) Good Standing Certificates. The Collateral Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of each Loan Party in the
jurisdiction of its organization.

(h) Consents, Licenses and Approvals. The Collateral Agent shall have received a
certificate of a Responsible Person of the Borrowers’ Agent either (i) attaching
copies of all consents, authorizations and filings referred to in Section 5.4,
and stating that such consents, licenses and filings are in full force and
effect or (ii) stating that no such consents, licenses or approvals are so
required.

(i) Borrower’s Certificate. The Collateral Agent shall have received a
certificate substantially in the form of Exhibit N signed by a Responsible
Person of each of the Borrowers, stating on behalf of such Borrower that:

(i) The representations and warranties contained in Section 5 are true and
correct in all material respects on and as of such date, as though made on and
as of such date;

(ii) No Default or Event of Default exists;

(iii) There has not occurred since December 31, 2017 a Material Adverse Effect;
and

(iv) (A) If the Additional Indebtedness Incurrence Date has not occurred prior
to the date of this Agreement, the pro forma Leverage Ratio does not exceed 3.75
to 1.00, and (B) if the Additional Indebtedness Incurrence Date has occurred
prior to the date of this Agreement, the pro forma Leverage Ratio does not
exceed 4.75 to 1.00 and the pro forma Senior Secured Leverage Ratio does not
exceed 3.25 to 1.00, in the case of each of clause (A) and (B), the form and
content of the calculations evidencing such compliance shall be subject to the
approval of all Lenders.

(j) Fees. The Agents, the Lead Arranger and the Lenders shall have received the
fees (including reasonable fees, disbursements and other charges of counsel to
the Agents to the extent invoiced prior to the Restatement Effective Date) to be
received on the Restatement Effective Date referred to herein and in each Fee
Letter and all reasonable out-of-pocket costs and expenses incurred by the
Agents and the Lead Arranger in connection with the negotiation of the Loan
Documents and due diligence with respect thereto.

(k) Legal Opinions. The Collateral Agent shall have received, with a counterpart
for each Lender, the following executed legal opinions:

(i) the executed legal opinion of Latham & Watkins LLP, New York counsel to the
Loan Parties, substantially in the form of Exhibit H; and

 

-67-



--------------------------------------------------------------------------------

(ii) the executed legal opinion of Fredrikson & Bryon, P.A., North Dakota
counsel to the Loan Parties.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Collateral Agent may
reasonably require in accordance with customary opinion practice.

(l) Lien Searches. The Collateral Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Collateral Agent, under
the Uniform Commercial Code and equivalent legislation in all relevant
jurisdictions and all customary judgment and tax Lien searches for financing
transactions of this nature in all applicable jurisdictions, which may have been
filed with respect to personal property of the Loan Parties, and the results of
such search shall be reasonably satisfactory to the Collateral Agent.

(m) Actions to Perfect Liens. All filings, recordings, registrations and other
actions, including, without limitation, the filing of financing statements on
form UCC-1, necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Liens created by the Security Documents, shall have been filed,
registered or recorded or shall have been delivered to the Collateral Agent in
proper form for filing, registration or recordation.

(n) Financial Statements. The Collateral Agent and the Lenders shall have
received the financial statements listed in Section 5.1 (including without
limitation the audited consolidated financials of the Borrowers’ Agent for the
calendar year ending December 31, 2017 to be provided pursuant to
Section 7.1(a)) and the Annual Budget for the 2018 Fiscal Year.

(o) Insurance. Arrangements satisfactory in the reasonable discretion of the
Collateral Agent shall have been made for the Collateral Agent to receive
evidence in form and substance reasonably satisfactory to it that all of the
requirements of Section 7.5 hereof and Section 5(q) of the Security Agreement
shall have been satisfied; provided that, as of the Restatement Effective Date,
the Collateral Agent shall have received a certificate confirming that the
Collateral Agent has been named as loss payee or additional insured consistent
with the requirements of Section 7.5 hereof.

(p) PATRIOT Act. The Agents and the Lenders shall have received, sufficiently in
advance of the Restatement Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(q) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Collateral Agent, and the Collateral
Agent shall have received such other documents in respect of any aspect or
consequence of the transactions contemplated hereby or thereby as it shall
reasonably request.

Upon the satisfaction of the foregoing conditions precedent in this Section 6.1,
the Collateral Agent shall promptly notify the Administrative Agent.

6.2 Conditions to Each Credit Extension. The obligation of each Lender to make
any Loan requested to be made by it on any Borrowing Date (including, without
limitation, its initial Loan, if any) and the agreement of the Issuing Lenders
to issue or provide any Letter of Credit (including, without limitation, the
initial Letters of Credit, if any) is subject to the satisfaction or waiver of
the following conditions precedent:

 

-68-



--------------------------------------------------------------------------------

(a) Borrowing Notice. The Administrative Agent shall have received a Borrowing
Notice or Letter of Credit Request pursuant to Section 2.4 or Section 3.2, as
the case may be.

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrowers and the other Loan Parties in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if such representation and warranty was made on and as of such date,
except to the extent any such representation and warranty relates solely to a
specified prior date, in which case such representation and warranty shall have
been true and correct in all material respects as of such specified date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(d) [Reserved].

(e) Borrowing Availability. After giving effect to such extension of credit
requested to be made on such date,

(i) the Total Revolving Facility Extensions of Credit shall not exceed the Total
Revolving Facility Commitments, and

(ii) such extension of credit shall not result in any Applicable Sub-Limit being
exceeded; and

(iii) the Collateral Agent shall have received a certificate of a Responsible
Person of the Borrowers’ Agent (such certificate, the “Availability
Certification”) certifying as to the satisfaction of each of the specific
conditions set forth in Sections 6.2(b) and (c) and clauses (i)-(iii) of
Section 6.2(e) as of such date to the extent not a part of the Borrowing Notice
or Letter of Credit Request delivered in connection with such Extension of
Credit.

SECTION 7. AFFIRMATIVE COVENANTS

The Loan Parties hereby jointly and severally agree that, so long as any of the
Commitments remain in effect or any amount is owing to any Lender or the Agents
hereunder or under any other Loan Document (except contingent indemnification
and expense reimbursement obligations for which no claim has been made), each
Loan Party shall:

7.1 Financial Statements. Furnish to the Agents (for distribution to each
Lender):

(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of the Fiscal Year, a copy of (x) the audited consolidated balance
sheet of the Borrowers’ Agent as at the end of such year and the related
consolidated statements of income and changes in members’ equity and cash flows
for such year, and (y) the consolidated balance sheet of the Loan Parties as at
the end of such year and the related consolidated statements of income and
changes in members’ equity and cash flows for such year prepared by the
Borrowers’ Agent based on the audited financials referenced in clause (x) above,
and (A) in the case of each of clauses (x) and (y), prepared in accordance with
GAAP and setting forth in each case in comparative form the figures for the
previous year, and (B) in the case of clause (x), reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing;

 

-69-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of the calendar quarter (other than the fourth calendar quarter),
(x) the unaudited consolidated balance sheet of the Borrowers’ Agent as at the
end of such calendar quarter and the related unaudited consolidated statements
of income and changes in members’ equity and cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, and (y) the
unaudited consolidated balance sheet of the Loan Parties as at the end of such
calendar quarter and the related unaudited consolidated statements of income and
changes in members’ equity and cash flows for such quarter and the portion of
the Fiscal Year through the end of such quarter prepared by the Borrowers’ Agent
based on the unaudited financials referenced in clause (x) above, and in the
case of each of clauses (x) and (y), prepared in accordance with GAAP, and
setting forth, in each case in comparative form the figures for the previous
year, certified by a Responsible Person of the Borrowers’ Agent, as being fairly
presented in all material respects (subject to normal year-end audit adjustments
and the absence of footnotes); and

(c) as soon as available, but in any event not later than thirty (30) days after
the commencement of each Fiscal Year, the Annual Budget for such Fiscal Year.

All such financial statements (other than the Annual Budgets) shall present
fairly in all material respects the financial condition of the Persons covered
by such financial statements as at such date and shall be prepared in reasonable
detail and, except as noted herein, in accordance with GAAP, applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or Borrowers’ Agent, as the case may be,
and disclosed therein and, with regard to the non-annual financial statements,
subject to normal year-end adjustments and the absence of footnotes). The Annual
Budgets shall have been prepared in good faith under the direction of a
Responsible Person of the Borrowers’ Agent and based upon good faith estimates
and assumptions believed by the Loan Parties to be reasonable at the time made,
it being recognized by the Lenders that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

Documents or information required to be delivered or provided pursuant to
Section 7.1(a) or (b) (to the extent any such documents or information are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrowers’ Agent posts the materials containing such
documents or information, or provides a link thereto, on the Borrowers’ Agent
website on the Internet; or (ii) on which such documents are posted on the
Borrowers’ Agent behalf on an Internet or intranet website, if any, to which
each Lender has access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

7.2 Certificates; Other Information. Furnish to the Agents (for distribution to
the Lenders pursuant to Section 11.2(d)):

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.1(a), and 7.1(b), a certificate of a Responsible Person of the
Borrowers’ Agent substantially in the form of Exhibit K (such a certificate, a
“Compliance Certificate”) (A) stating that to the best of such Person’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements and satisfied every condition contained in
this Agreement and the other Loan Documents to be observed, performed or
satisfied by it, and that such Responsible Person has obtained no knowledge of
any Default or Event of Default, in each case except as specified in such
certificate and (B) showing in detail the calculations supporting such Person’s
certification of the Loan Parties’ compliance with the requirements of
Section 8.1.

 

-70-



--------------------------------------------------------------------------------

(b) promptly upon the incurrence of Indebtedness that would likely result in the
occurrence of the Additional Indebtedness Incurrence Date, notice in writing or
other authenticated record of the incurrence of such Indebtedness together with
reasonable details related to such Indebtedness, including without limitation,
the date of incurrence, the amount of Indebtedness incurred and such other
details as reasonable requested by the Administrative Agent;

(c) as soon as available and in any event within ten (10) days after the date of
issuance thereof (if any such management letter is ever issued), any management
letter prepared by the independent public accountants who reported on the
financial statements provided for in Section 7.1(a) above, with respect to the
internal audit and financial controls of the Borrowers and their respective
Subsidiaries;

(d) [reserved];

(e) promptly, upon the request of the Collateral Agent, (i) a report that
(A) lists all Immaterial Subsidiaries as of the date of such report (which shall
be a date subsequent to the applicable request of the Collateral Agent), and
(B) lists the contribution of each Immaterial Subsidiary to the Consolidated
Total Assets and the Consolidated EBITDA at such time, and (ii) a certification
that as of the date of such report, the consolidated assets and Consolidated
EBITDA of all Immaterial Subsidiaries do not exceed the limits set forth in the
definition of such term under this Agreement; and

(f) promptly, such additional financial and other information regarding the Loan
Parties as any Lender may from time to time reasonably request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on its
books, or (b) not constituting an Event of Default.

7.4 Conduct of Business and Maintenance of Existence. (i) Continue to engage in
business as described in Section 8.11 and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all material rights, privileges and franchises necessary or desirable in the
normal conduct of its business except as otherwise permitted pursuant to
Section 8.4 or where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (ii) comply with all Contractual Obligations
and Requirements of Law, except to the extent that failure to comply therewith
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

7.5 Maintenance of Property; Insurance. (i) Keep all its property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted); (ii) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business, which insurance shall name the
Collateral Agent for the ratable benefit of the Secured Parties as lender loss
payee, in the case of property insurance, as an additional insured, in the case
of liability insurance, and with respect to any Mortgaged Property as and when
the related Mortgage and Security Agreement is required to be delivered under
the Loan Documents, to the extent available, recipient of a mortgagee
endorsement, in the case of environmental liability insurance, as its interests
may appear; (iii) furnish to the Agents (for distribution to the Lenders
pursuant to Section 11.2(d)), upon request, full information as to the insurance
carried, evidence of the underlying policy, the related cover note and all
addenda thereto; and (iv) promptly pay all insurance premiums.

 

-71-



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions. At the sole expense
of the Loan Parties: (i) keep books of records and accounts in conformity with
GAAP that present fairly the financial condition of the Loan Parties covered
thereby and (ii) within three (3) Business Days of the date agreed or requested
therefor, (A) permit representatives of the Collateral Agent and (B) solely
during the continuance of an Event of Default, permit representatives of any
Lender, to (x) visit and inspect any of its properties and examine and make
abstracts from any of its books and records upon reasonable notice during normal
business hours and as often as may reasonably be desired; provided that,
(1) unless an Event of Default has occurred and is continuing, such visits and
inspections shall not occur more than one time during any Fiscal Year and
(2) during the continuance of an Event of Default, such visits and inspections
may occur at any time, and (y) discuss the business, operations, properties and
financial and other condition of the Loan Parties with officers and employees of
the Loan Parties and with its independent certified public accountants to the
extent consistent with the national policies of such independent certified
public accountants, upon reasonable notice during normal business hours.
Information obtained by the Collateral Agent pursuant to this Section 7.6 shall
be shared with Lenders.

7.7 Notices. Promptly give notice to the Administrative Agent (for distribution
to the Lenders and the Lead Arranger, including, without limitation, if
requested by a Lender or Lead Arranger, through posting on Intralinks or other
web site in use to distribute information to the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Loan Party or (ii) litigation, investigation or proceeding which may exist at
any time between any Loan Party and any Governmental Authority, which in either
case could reasonably be expected to have a Material Adverse Effect;

(c) (i) any litigation or administrative or arbitration proceeding to which any
Loan Party is a party in which if adversely determined could reasonably be
expected to result in a liability in excess of $5,000,000 and not covered by
insurance, segregated cash reserves or bonds, or in which injunctive or similar
relief is sought or (ii) any Lien on any of the Collateral (other than Liens
created hereby or Liens permitted on Collateral pursuant to Section 8.3);

(d) the following events: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a determination that a plan is in “at risk”
status within the meaning of Section 430 of the Code, a failure to make any
required contribution to a Plan when such contributions have become due, the
creation of any Lien in favor of the PBGC or a Plan, a determination that a
multiemployer plan is in endangered, seriously endangered or critical status, in
each case within the meaning of Section 432 of the Code, or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan in
which any Borrower or any other Loan Party is reasonably expected to have a
liability in excess of $5,000,000 or (ii) the institution of proceedings or the
taking of any other action by the PBGC to terminate any Single Employer Plan;

(e) [reserved]; and

(f) the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Person setting forth details of the occurrence referred to therein
and stating what action the Loan Parties propose to take with respect thereto.

 

-72-



--------------------------------------------------------------------------------

7.8 Environmental Laws. (a) Comply with all applicable Environmental Laws and
obtain and comply with any and all Environmental Permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect. Without limiting the
foregoing, comply with all material permits, registrations, licenses or similar
authorizations or notifications required to construct and operate bulk storage
tanks and other bulk storage facilities, except to the extent that failure to do
so could not be reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal, compliance and other actions, required under
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and promptly comply
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not be reasonably expected to have a Material Adverse Effect.

7.9 [Reserved].

7.10 Collections of Accounts Receivable. Pursuant to and in accordance with the
Security Agreement, (i) instruct each Account Debtor of an Account Receivable to
make all payments to the applicable Loan Party in respect of such Account
Receivable to a Controlled Account, (ii) with respect to any items sent directly
to a Loan Party by an Account Debtor, hold such items in trust for the Secured
Parties and promptly deposit such items into a Controlled Account and
(iii) otherwise comply with the Security Agreement.

7.11 Taxes. Each Loan Party and each of its Subsidiaries shall timely file or
cause to be filed all material Tax returns required to be filed by it and shall
timely pay all material Taxes due and payable by it or imposed with respect to
any of its property and all other material fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any Taxes the
amount or validity of which is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Loan Party).

7.12 Additional Collateral; Further Actions.

(a) In the event that any such Loan Party acquires or forms any additional
Wholly-Owned Subsidiary (other than an Excluded Subsidiary), or any Wholly-Owned
Subsidiary no longer qualifies as an Excluded Subsidiary, shall:

(i) within 30 days (or such longer period as agreed with the Collateral Agent),
cause such additional Wholly-Owned Subsidiary to become a party to the
applicable Security Documents and Guaranty;

(ii) if such additional Wholly-Owned Subsidiary holds any Capital Stock of any
Subsidiary (other than an Excluded Subsidiary), cause such additional
Wholly-Owned Subsidiary within 30 days (or such longer period as agreed with the
Collateral Agent) to execute such pledge agreements, each in form and substance
satisfactory to the Collateral Agent, and take such other action as shall be
necessary or advisable (including, without limitation, the filing of financing
statements on Form UCC-1 and the delivery of pledge agreements) in order to
perfect the pledge of all of the Capital Stock of such Subsidiary in favor of
the Collateral Agent for the benefit of the Secured Parties; provided that if
such Wholly-Owned Subsidiary holds any Capital Stock of any Exempt CFC, it shall
cause pledge all non-voting Capital Stock of such Exempt CFC and 65% of the
voting stock of such Exempt CFC in the period provided above;

 

-73-



--------------------------------------------------------------------------------

(iii) cause such additional Wholly-Owned Subsidiary within 30 days (or such
longer period as agreed with the Collateral Agent) to deliver to the Collateral
Agent and the Lenders all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(iv) if effective to perfect a Lien on such accounts in the applicable
jurisdiction or otherwise requested by the Collateral Agent in its reasonable
discretion, cause an Account Control Agreement for each Deposit Account (other
than any Excluded Account), Securities Account and Commodity Account of such
additional Wholly-Owned Subsidiary to be executed and delivered by such
Wholly-Owned Subsidiary and the bank, broker or other Person maintaining such
Deposit Account, Securities Account or Commodity Account to the extent required
by the Security Agreement within 30 days (or such longer period as agreed with
the Collateral Agent);

(v) within 45 days (or such longer period as agreed with the Collateral Agent)
cause any such additional Wholly-Owned Subsidiary that owns a fee simple or
material leasehold estate in real property located in the United States to
prepare, execute and deliver a mortgage or deed of trust, as applicable, (if and
to the extent permissible under the terms of the lease) in substantially the
same form as the Mortgage and Security Agreement together with any Form UCC-1
financing statements required by the Collateral Agent, and (B) cause any such
Wholly-Owned Subsidiary that owns a fee simple or material leasehold estate in
real property located outside of the United States to prepare, execute and
deliver all mortgage or security documentation determined by the Collateral
Agent to be sufficient to create and/or perfect a Lien in favor of the
Collateral Agent on such real property, and to take such other actions as the
Collateral Agent shall request in order to create and/or perfect a Lien in favor
of the Collateral Agent on such real property of such Wholly-Owned Subsidiary
and cause such Wholly-Owned Subsidiary to deliver a mortgage title insurance
policy and survey of the real property, in each case in form and substance
reasonably satisfactory to the Collateral Agent; and

(vi) within the time periods described above, take any other action as shall be
necessary or advisable (including, without limitation, the filing of financing
statements on Form UCC-1 and any other filing necessary to maintain the
perfection of the security interest in the applicable jurisdiction) to cause
such Lien described in this Section 7.12(a) to be a Perfected First Lien on all
right, title and interest of such Collateral.

(b) Within the time periods described above in Section 7.12(a), the Collateral
Agent shall be entitled to receive legal opinions of one or more counsel to the
Borrowers and such additional Wholly-Owned Subsidiary addressing such matters as
the Collateral Agent may reasonably request and as is customary opinion
practice, including, without limitation, the enforceability of each Security
Document to which such additional Wholly-Owned Subsidiary becomes a party and
the pledge of the Capital Stock of such Wholly-Owned Subsidiary, and the
creation, validity and perfection of the Liens so granted by such Wholly-Owned
Subsidiary and the Borrowers and/or other Loan Parties to the Collateral Agent
for the benefit of the Lenders.

(c) (i) With respect to any Material Real Estate located in the United States
that were not Mortgaged Properties on the Restatement Effective Date, including
pipelines, identified by the Collateral Agent or with respect to any such
property acquired by any Loan Party after the Restatement Effective Date, the
applicable Loan Party shall within 45 days (or such longer period as agreed with
the Collateral Agent), upon the request of the Collateral Agent, prepare,
execute and deliver a mortgage or deed of trust, as applicable (if and to the
extent permissible under the terms of the lease), in substantially

 

-74-



--------------------------------------------------------------------------------

the same form as the Mortgage and Security Agreement together with any Form
UCC-1 financing statements required by the Collateral Agent, and with respect to
any fee simple or leasehold estate in Material Real Estate of any of the Loan
Parties (other than an Exempt CFC or any Subsidiaries thereof) located outside
the United States, the applicable Loan Party shall prepare, execute and deliver
all mortgage or security documentation determined by the Collateral Agent to be
sufficient to create and/or perfect a Lien in favor of the Collateral Agent on
such real property, and take such other actions as the Collateral Agent shall
request in order to create and/or perfect a Lien in favor of the Collateral
Agent on any Mortgaged Property of such Loan Party; and (ii) with respect to any
Material Real Estate of any Loan Party (whether or not mortgaged on the
Restatement Effective Date or thereafter), other than any pipelines and
gathering systems owned by any Loan Party, including in each case any gathering
receipt, relay, and pump stations connected to any of the foregoing
(collectively, “Pipelines”), the applicable Loan Party shall, upon the request
of the Collateral Agent, cause such Loan Party to deliver a mortgagee’s title
insurance policy (only for a Mortgaged Property located in the United States),
survey (only for a Mortgaged Property located in the United States) and
appraisal of such Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Collateral Agent, and (iii) upon the request of
the Collateral Agent, the Borrowers’ Agent shall deliver legal opinions of one
or more counsel to the applicable Loan Party with respect to each Mortgage and
Security Agreement and each non-United States mortgage and collateral document,
addressing such matters as the Collateral Agent may reasonably request and is
customary opinion practice, including the enforceability of such Security
Documents, and the creation, validity and perfection of the Liens so granted by
the applicable Loan Party and (iv) with respect to any Material Real Estate
located in the United States of any Loan Party other than Pipelines (whether or
not mortgaged on the Restatement Effective Date or thereafter), the applicable
Loan Party shall deliver, upon the request of the Collateral Agent, a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and if such Mortgaged Property is located in a flood zone, flood
acknowledgements, flood insurance and evidence of the payment of premiums then
due and payable for such flood insurance, in each case in form and substance
reasonably satisfactory to the Collateral Agent.

(d) Upon request of the Collateral Agent, the Loan Parties shall promptly order
and, upon completion, provide the Collateral Agent, an ESA, inclusive of 40 CFR
312 representations for each Mortgaged Property other than Pipelines identified
by the Collateral Agent (in its reasonable discretion), prepared by an
environmental consultant reasonably acceptable to the Collateral Agent, in form,
scope and substance reasonably satisfactory to the Collateral Agent, together
with a letter from the environmental consultant permitting the Agents and the
Lenders to rely on the environmental assessment as if addressed to and prepared
for each of them.

(e) within 30 days (or such longer period as agreed with the Collateral Agent)
after any Loan Party establishes a Commodity Account, Securities Account or
Deposit Account (other than an Excluded Account) or after a Deposit Account
ceases to be an Excluded Account, cause such account to become (i) subject to a
Lien in favor of the Collateral Agent pursuant to a Security Document and (ii) a
Controlled Account.

7.13 Use of Proceeds. Use the entire amount of the proceeds of the Loans and the
Letters of Credit as set forth in Section 5.21.

7.14 Cash Management. Maintain all of the Pledged Accounts of the Loan Parties
at a Cash Management Bank.

7.15 Hedging Strategy; Net Open Positions. All Financial Hedging Agreements and
Commodity Contracts shall be entered into in the ordinary course of business
consistent with prudent industry practices, and not speculative in nature, and
all Net Open Positions shall, if a limit has been agreed between the Required
Lenders and the Borrowers’ Agent with respect to such Net Open Position, be
managed so as not to exceed such agreed limit at any time, if any.

 

-75-



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

The Loan Parties hereby jointly and severally agree that, so long as any of the
Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document (except
contingent indemnification and expense reimbursement obligations for which no
claim has been made), no Loan Party shall, directly or indirectly:

8.1 Financial Condition Covenants.

(a) Maximum Leverage Ratio. Permit, as of the last day of any fiscal quarter
starting with the fiscal quarter ending March 31, 2018, the Leverage Ratio for
the twelve-month period ending on such day to exceed the Maximum Leverage Ratio
applicable as of such day in accordance with the definition thereof.

(b) Senior Secured Leverage Ratio. Permit, as of the last day of any fiscal
quarter to occur following the Additional Indebtedness Incurrence Date, the
Senior Secured Leverage Ratio for the twelve-month period ending on such day to
exceed the Maximum Senior Secured Leverage Ratio applicable as of such day in
accordance with the definition thereof.

(c) Minimum Consolidated Interest Coverage Ratio. Permit, as of the last day of
any fiscal quarter starting with the fiscal quarter ending March 31, 2018, the
Consolidated Interest Coverage Ratio for the twelve-month period ending on such
day to be less than the Minimum Consolidated Interest Coverage Ratio as of such
day in accordance with the definition thereof.

(d) Equity Cure Rights.

(i) In the event that the Borrowers fail to comply with the covenants contained
in Sections 8.1(a), 8.1(b) or 8.1(c) (the “Specified Financial Covenants”), then
until the fifteenth (15th) Business Day after delivery of the Compliance
Certificate pursuant to Section 7.2(a), the Borrowers’ Agent shall have the
right to issue Capital Stock in exchange for cash or otherwise receive cash
capital contributions in an aggregate amount equal to the amount that, if added
to Consolidated EBITDA for the applicable period, would have been sufficient to
cause compliance with the Specified Financial Covenants for the applicable
period (an “Equity Cure”); provided that the Borrowers’ Agent shall not be
permitted contribute, in the aggregate, more than $5,000,000 to Consolidated
EBITDA as an Equity Cure over the life of this Agreement; provided further that
the Borrowers’ Agent shall not be permitted to (x) exercise an Equity Cure in
any two (2) consecutive fiscal quarters, or (y) exercise an Equity Cure more
than three (3) times, in the case of each of clause (x) and (y), from the
Restatement Effective Date until the termination of this Agreement.

(ii) The Borrowers’ Agent shall give the Administrative Agent written notice
(the “Cure Notice”) of an Equity Cure on or before the day the Equity Cure is
consummated.

(iii) Upon the delivery by the Borrowers’ Agent of a Cure Notice, no Default or
Event of Default shall be deemed to exist under the Specified Financial
Covenants (and any such Default or Event of Default shall be retroactively
considered not to have existed or occurred). If the Equity Cure is not
consummated within fifteen (15) Business Days after delivery of the Compliance
Certificate pursuant to Section 7.2(a), each such Default or Event of Default
shall be deemed reinstated.

 

-76-



--------------------------------------------------------------------------------

(iv) The cash amount received by the Loan Parties pursuant to exercise of the
right to make an Equity Cure shall be added to Consolidated EBITDA for the last
fiscal quarter of the Reference Period for the applicable determination of
Consolidated EBITDA solely for purposes of recalculating compliance with the
Specified Financial Covenants for such Reference Period and for the purpose of
calculating the Specified Financial Covenant as of the end of the next three
fiscal quarters. The Equity Cure shall not be taken into account for purposes of
calculating the Specified Financial Covenants in order to determine pro forma
compliance with the Specified Financial Covenants for purposes of the incurrence
of any Indebtedness, determination of Applicable Margin, or for determining
compliance with any other covenant hereunder or under the other Loan Documents.
For the avoidance of doubt, an Equity Cure shall be deemed to be made on the
last business day of the relevant Reference Period to which the Equity Cure is
being applied, even if such Equity Cure is made after such date.

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of such Loan Party under this Agreement and the other Loan
Documents;

(b) Indebtedness in respect of purchase money security interests, Financing
Leases or Synthetic Leases; provided that the sum of the aggregate amount of
Indebtedness permitted under Sections 8.2(b), 8.2(g), and 8.2(i) does not exceed
ten percent (10%) of the Consolidated Capital at any one time outstanding;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 8.2, or
any refinancings, refundings, renewals or extensions thereof (such refinanced,
refunded, renewed or extended Indebtedness, “Permitted Refinancing
Indebtedness”); provided that (i) the stated amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
(except to the extent of non-cash interest and the reasonable and customary
transactional costs and expenses incurred by the Loan Parties in connection with
incurring such Permitted Refinancing Indebtedness), (ii) such refinancing,
refunding, renewal or extended Indebtedness shall (A) not have a stated final
maturity prior to the final maturity date of the Indebtedness being refinanced,
refunded, renewed or extended and (B) have an average life to maturity equal to
or greater than such Indebtedness, (iii) the terms of such refinancing,
refunding, renewal or extension shall not be more restrictive than the terms of
such Indebtedness when taken as a whole, (iv) any guarantee entered into in
connection with such refinancing, refunding, renewal or extension that is not a
refinancing of an existing guarantee of such Indebtedness shall not be permitted
under this Section 8.2(c) and (v) if the Indebtedness being refinanced,
refunded, renewed or extended is subordinated, such Permitted Refinancing
Indebtedness shall be subordinated to at least the same extent, and on terms at
least as favorable to the Lenders, as the Indebtedness being refinanced,
refunded, renewed or extended;

(d) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness (other than
credit or purchase cards) is extinguished within one (1) Business Day after
notification to the Borrowers’ Agent of its incurrence;

(e) Indebtedness owed by any Loan Party to any other Loan Party;

(f) Guarantee Obligations of a Loan Party with respect to Indebtedness of
another Loan Party that is permitted hereunder;

 

-77-



--------------------------------------------------------------------------------

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to a Permitted Acquisition and Indebtedness of any Person secured by
assets acquired in a Permitted Acquisition; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary or such assets are acquired
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary or such assets being acquired, and (ii) the sum of the
aggregate amount of Indebtedness permitted under Sections 8.2(b), 8.2(g), and
8.2(i) does not exceed ten percent (10%) of the Consolidated Capital at any one
time outstanding;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) Permitted Non-Compete Indebtedness and other obligations issued, undertaken
or assumed as the deferred purchase price of property or services; provided that
the sum of the aggregate amount of Indebtedness permitted under Sections 8.2(b),
8.2(g), and 8.2(i) does not exceed ten percent (10%) of the Consolidated Capital
at any one time outstanding;

(j) unsecured private placement or other term Indebtedness of a Credit Party;
provided, that

(i) such Indebtedness does not impose any financial covenants on any Credit
Party that are more onerous than the covenants set forth in this Agreement;

(ii) such Indebtedness shall not require any scheduled payment on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) prior to six (6) months following the Revolving Facility Commitment
Termination Date;

(iii) (x) the Loan Parties are in compliance with Section 8.1 immediately after
giving pro forma effect to the incurrence of any such Indebtedness; and (y) no
Default or Event of Default exists both immediately before and after giving
effect to the incurrence of such Indebtedness; and

(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business to defer the cost the underlying policy.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes, assessments or governmental charges or levies not yet due
and payable or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of such Loan Party, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s Liens, or other similar Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings or which have been
bonded over or otherwise adequately secured against;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation or in connection with casualty
insurance;

(d) deposits or bonds to secure (i) the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds and (ii) indemnities, performance and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

-78-



--------------------------------------------------------------------------------

(e) Permitted Cash Management Liens;

(f) easements, rights-of-way, restrictions and other similar title exceptions
and encumbrances, landlords’ and lessors’ Liens on rented premises and
restrictions on transfers of leases, each incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount, secure
obligations that do not constitute Indebtedness, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Loan Parties;

(g) Liens created pursuant to the Security Documents and the other Loan
Documents;

(h) First Purchaser Liens;

(i) netting and other offset rights granted by any Loan Party to counterparties
under Commodity Contracts and Financial Hedging Agreements on or with respect to
payment and other obligations owed by such Loan Party to such counterparties;

(j) Liens in existence on the Restatement Effective Date that are listed, and
the property subject thereto described, on Schedule 8.3;

(k) Purchase money Liens securing the Indebtedness permitted by Section 8.2(b)
above; provided that (i) such Lien shall not apply to any other Property other
than the asset acquired with such purchase money Indebtedness, (ii) the
principal amount of the Indebtedness secured by such Lien does not exceed the
purchase price of the asset acquired with such permitted Indebtedness, and
(iii) such Lien attached within ten (10) days of the acquisition of such
property;

(l) Liens arising from judgments, orders, or other awards not constituting an
Event of Default;

(m) Liens arising solely by virtue of UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
a Loan Party or a Subsidiary thereof in the ordinary course of business;

(n) (i) pledges and deposits of cash in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
such Person and (ii) Liens on proceeds of insurance policies securing
Indebtedness permitted under Section 8.2(k); and

(o) Liens on cash earnest money or escrowed deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 8.7,
to be applied against the purchase price for and indemnities with respect to
such Investment, solely to the extent such Investment would have been permitted
on the date of the creation of such Lien and provided that with respect to each
such Investment, the earnest money Lien shall not be in place for a period in
excess of ninety (90) days; provided that, if such Investment requires a
regulatory review under the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(Public Law 94-435, as amended), such period shall be 180 days (as such period
may be extended from time to time by the Collateral Agent in its reasonable
discretion).

 

-79-



--------------------------------------------------------------------------------

8.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets of such Loan Party, except for the following, in each case so long as, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing:

(a) the merger, consolidation, amalgamation or liquidation of any Subsidiary
into any Borrower in a transaction in which such Borrower is the surviving or
resulting entity or the merger, consolidation, amalgamation or liquidation of
any Borrower into any other Borrower; provided, that if such merger,
consolidation, amalgamation or liquidation is with the Borrowers’ Agent, the
Borrowers’ Agent is the surviving or resulting entity;

(b) the merger, consolidation, amalgamation or liquidation of any Wholly-Owned
Subsidiary into or with a Wholly-Owned Subsidiary or the merger, consolidation,
amalgamation or liquidation of any Person into a Wholly-Owned Subsidiary or
pursuant to which such Person will become a Wholly-Owned Subsidiary in a
transaction in which the resulting or surviving entity is a Wholly-Owned
Subsidiary;

(c) the conveyance, sale, lease, assignment, transfer or disposal of all, or
substantially all, of the property, business or assets of a Loan Party to
another Loan Party; and

(d) sales or other Dispositions permitted under Section 8.6; and

(e) any Loan Party may be liquidated or dissolved so long as such dissolution or
liquidation results in all assets of such Loan Party being owned by a Loan
Party.

8.5 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of Capital Stock of the Loan Parties or any warrants or options to
purchase any such Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or Property or in obligations of the Borrowers or any other Loan Party (such
declarations, payments, setting apart, purchases, redemptions, defeasances,
retirements, acquisitions and distributions, being herein called “Restricted
Payments”); provided that:

(a) the Borrowers’ Agent may make Permitted Available Cash Restricted Payments,
if at the time of such Restricted Payment and after giving effect thereto (i) no
Default or Event of Default has occurred and is continuing, (ii) the Loan
Parties are in compliance with the covenants set forth in Section 8.1 calculated
on a pro forma basis after giving effect thereto, and (iii) the aggregate
Available Revolving Facility Commitments equal an amount not less than
$5,000,000;

(b) the Borrowers’ Agent may purchase, redeem or otherwise acquire outstanding
Capital Stock of the Borrowers’ Agent in an amount not to exceed an amount, from
and after the Restatement Effective Date, equal to the greater of (i) $5,000,000
and (ii) 5.0% of the Consolidated Capital and only to the extent that after
giving pro forma effect to such purchase, redemption or other acquisition of
such Capital Stock, the Leverage Ratio does not exceed 4.00 to 1.00;

(c) [reserved];

 

-80-



--------------------------------------------------------------------------------

(d) each Loan Party may declare and make dividend payments or other
distributions payable solely in the common or subordinated Capital Stock of such
Person;

(e) each Loan Party and any Subsidiary of any Loan Party may make Restricted
Payments to (i) any Loan Party, and (ii) any other Person that directly owns
Capital Stock in such Subsidiary, if with respect to this clause (ii), such
Restricted Payment (A) is made ratably to all direct Capital Stock holders or if
not ratably made to all direct Capital Stock holders, such Restricted Payment to
any other Person that is not a Loan Party shall not be greater than the
Restricted Payments made to the Loan Parties, and (B) no Default or Event of
Default has occurred and is continuing and (C) the Loan Parties are in
compliance with the covenants set forth in Section 8.1 calculated on a pro forma
basis after giving effect thereto;

(f) each Loan Party may purchase, redeem or otherwise acquire its common,
subordinated or preferred Capital Stock with the proceeds received from the
substantially concurrent issue of new common, subordinated or preferred Capital
Stock;

(g) Restricted Payments may be made in the form of accepting forfeitures or
holding back any portion of the underlying Capital Stock of the Borrowers in
connection with the cashless exercise of options, warrants, conversion and other
rights or tax withholding with respect to the exercise of equity based awards
under employee equity incentive compensation programs of the Borrowers, the
Subsidiaries and the General Partner;

(h) (x) the Borrowers may repurchase, redeem or otherwise acquire any Capital
Stock of the Borrowers held by any current or former officer, director,
consultant, or employee of the Borrowers, the Subsidiaries and the General
Partner pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and (y) to the extent such payments are deemed to be
Restricted Payments, the Borrowers may make payments under stock appreciation
rights, phantom stock or other similar cash settled interests issued under any
Borrower’s long term incentive program; provided that (i) the aggregate
Restricted Payments made under this clause (h) shall not exceed $2,500,000
during any fiscal year and (ii) if at the time of such Restricted Payment
pursuant to and after giving effect thereto no Default or Event of Default has
occurred and is continuing and the Loan Parties are in compliance with the
covenants set forth in Section 8.1 calculated on a pro forma basis after giving
effect thereto; and

(i) payments to the General Partner of the administrative fee provided for in
accordance with the Omnibus Agreement, if at the time of such Restricted Payment
pursuant to and after giving effect thereto (i) no Default or Event of Default
has occurred and is continuing, (ii) the Loan Parties are in compliance with the
covenants set forth in Section 8.1 calculated on a pro forma basis after giving
effect thereto; and (iii) such administrative fee has not been waived pursuant
to the terms of the Administrative Fee Waiver Agreement.

8.6 Limitation on Dispositions. Dispose of any of its property, business or
assets (including Accounts Receivable and leasehold interests), whether now
owned or hereafter acquired, except:

(a) Dispositions of obsolete or worn out property or property no longer used or
useful in the conduct of the business of the Loan Parties in the ordinary course
of business or the termination, surrender or sublease a lease of real Property
in the ordinary course of business or which is no longer needed in the business
of the Loan Parties;

 

-81-



--------------------------------------------------------------------------------

(b) the Disposition of Eligible Commodity inventory in the ordinary course of
business;

(c) the Disposition or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof; and

(d) Dispositions of permitted under Sections 8.4 and 8.5;

(e) Dispositions of property by among the Loan Parties or by a Subsidiary to a
Loan Party;

(f) Dispositions of equipment or real property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property;

(g) Dispositions (in each case for reasonably equivalent value), in any Fiscal
Year, other property having, together with any Property otherwise Disposed of
from the Restatement Effective Date until the Revolving Facility Commitment
Termination Date pursuant to this Section 8.6 in an amount equal to an aggregate
purchase price not to exceed 40% of Consolidated Capital in the aggregate based
upon the most recent financial statements delivered pursuant to Section 7.1 at
the time of such Disposition; and

(h) any Specified Permitted Disposition.

8.7 Limitation on Investments, Loans and Advances. Make any Investment in any
Person, except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments by any Loan Party in any other Loan Party;

(d) with respect to any Disposition permitted under Section 8.6, Investments
constituting non-cash consideration received in connection with such Disposition
so long as such consideration does not exceed 25% of the aggregate consideration
received with respect to such Disposition;

(e) Investments (including debt obligations and equity securities) received in
connection with the bankruptcy, insolvency, arrangement or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(f) Investments in existence on the Restatement Effective Date and listed on
Schedule 8.7, together with any renewals and extensions thereof, so long as the
principal amount of such renewal or extension does not exceed the original
principal amount of such Investment;

(g) [reserved];

(h) Guarantee Obligations permitted by Section 8.2;

(i) Permitted Acquisitions;

 

-82-



--------------------------------------------------------------------------------

(j) additional cash Investments by the Loan Parties in amounts not to exceed the
amount of cash equity contributions received from issuances of Capital Stock in
the Borrowers’ Agent contributed after the date hereof for the purpose of
funding such Investments; provided that such Investments are subject to a
Perfected First Lien in favor of the Collateral Agent; and

(k) in the case of any Person that becomes a Subsidiary (other than an Excluded
Subsidiary) after the Restatement Effective Date, any Investment of such Person
in effect at the time such Person so becomes a Subsidiary, so long as such
Investment was not entered into in contemplation of such Person becoming such a
Subsidiary.

8.8 Limitation on Transactions with Affiliates. Engage in any transaction with
any Affiliate or Subsidiary (other than a Loan Party) unless such transaction is
(i) otherwise permitted under this Agreement, (ii) on terms no less favorable in
all material respects to such Loan Party than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate or Subsidiary,
(iii) the payment of fees, expenses, indemnities or other payments to the
General Partner in connection with reimbursable general corporate and overhead
expenses of the Borrowers’ Agent and its Subsidiaries and the operation,
management and other services rendered to Borrowers’ Agent and its Subsidiaries,
in each case pursuant to the Governing Documents of the Borrowers’ Agent,
(iv) any issuance, grant or award of stock, options, other equity related
interests or other equity securities in each case with respect to a Loan Party
to any such employees, officers, directors or consultants, in each case in the
ordinary course of business, (v) the transactions described in “Agreements with
Affiliates” described in the Form 10-K of the Borrowers’ Agent for the Fiscal
Year ended December 31, 2017, and (v) transaction listed on Schedule 8.8.

8.9 Accounting Changes. Make any significant change in its accounting treatment
or reporting practices, except as required by GAAP, or change its Fiscal Year
without the consent of the Required Lenders (such consent not to be unreasonably
withheld, conditioned or delayed).

8.10 Limitation on Negative Pledge Clauses. Enter into, or permit to exist, with
any Person any agreement which effectively prohibits or limits the ability of a
Loan Party to create, incur, assume or suffer to exist any Lien upon or
otherwise transfer any interest in any of its property, assets or revenues as
Collateral, whether now owned or hereafter acquired, other than:

(a) this Agreement;

(b) the Loan Documents;

(c) agreements evidencing Indebtedness permitted to be incurred under
Sections 8.2(c), 8.2(g) and 8.2(i) and any purchase money security interests or
Financing Leases permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed thereby);

(d) leases, contracts and agreements containing restrictions on assignment
entered into in the ordinary course of business;

(e) licensing agreements or management agreements with customary provisions
restricting assignment, entered into in the ordinary course of business;

(f) agreements that neither restrict the Agents’ or any Secured Party’s ability
to obtain first priority liens on Collateral nor restrict in any material
respect the Agents’ or any Secured Party’s ability to exercise the remedies
available to them under applicable Law and the Security Documents, subject to
Liens permitted hereunder; provided that in no event shall such agreements
restrict the payment of the Loans and other Obligations;

 

-83-



--------------------------------------------------------------------------------

(g) Commodity Contracts and Financial Hedging Agreements containing restrictions
on the assignment thereof;

(h) agreements purporting to prohibit the existence of any Liens upon, or
transferring of any interest in, any Excluded Asset (as such term is defined in
the Security Agreement); and

(i) customary restrictions and conditions on transfers and investments contained
in any agreement relating to the sale of any asset or any Subsidiary pending the
consummation of such sale.

8.11 Limitation on Lines of Business. Enter into any business except any energy
related, oil field service or pipeline service related business or activity that
produces “qualifying income” as such term is defined in Section 7704(d) of the
Code, and any activities reasonably related, complementary or incidental
thereto.

8.12 Governing Documents. Amend its Governing Documents in any manner that could
reasonably be expected to be materially adverse to the interests of the Lenders
and the Agents without the prior written consent of the Required Lenders, which
shall not be unreasonably withheld, conditioned or delayed.

8.13 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws; Restricted Person. The Borrowers shall not, and
shall not permit any Subsidiary to, (i) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any prohibition set forth in any Specified Law, (ii) cause
or permit any of the funds that are used to repay the Obligations to be derived
from any unlawful activity with the result that the making of the Loans or the
issuance of the Letters of Credit would be in violation of any Applicable Law,
(iii) use any part of the proceeds of the Loans or Letters of Credit, directly
or indirectly, for any payment to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA or
(iv) use any of the proceeds from the Loans or Letters of Credit to finance any
operations, investments or activities in, or make any payments to, any
Restricted Person.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) (i) Any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms thereof or
hereof, or (ii) any Loan Party shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any of
the other Loan Documents, when such interest or other amount becomes due in
accordance with the terms thereof or hereof, and in the case of this clause
(ii), the same shall remain unremedied for a period of three (3) Business Days;
or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is identified as such and contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

 

-84-



--------------------------------------------------------------------------------

(c) Any Loan Party shall default in the observance or performance of any
covenant contained in any of Sections 7.1, 7.7, 7.13, 7.15 and SECTION 8; or

(d) Any Loan Party shall default in the observance or performance of any other
obligation applicable to it contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a), (b), and (c) of this
Section 9), and such default shall continue unremedied for a period of thirty
(30) days after the earlier of (x) such Loan Party having knowledge of such
default or (y) notice thereof from the Administrative Agent to the Borrowers’
Agent; or

(e) Any Loan Party shall (A) default in any payment of principal of or interest
on any Indebtedness (other than the Loans or Reimbursement Obligations) or in
the payment of any Guarantee Obligation, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created, if the aggregate amount of the such
Indebtedness and/or Guarantee Obligations in respect of which such default or
defaults shall have occurred is at least $5,000,000; (B) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or such Guarantee Obligation (in each case involving the
amounts specified in clause (A) above) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit the holder or holders of such Indebtedness or
beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity (other than with respect to Indebtedness that is, by its
terms, callable upon demand) or such Guarantee Obligation to become payable; or
(C) default in the observance or performance of any obligation (payment or
otherwise) under a Financial Hedging Agreement or a Commodity OTC Contract that
would allow the counterparty thereof to exercise a right to terminate its
position under such Financial Hedging Agreement or Commodity OTC Contract, if
the aggregate net exposure with regard to all such positions is in excess of
$5,000,000; provided that no Event of Default should arise under clauses
(A) through (C) with respect to the failure to pay an Excluded Lease Liability,
or the failure to observe or perform an obligation under an agreement related to
Excluded Lease Liability that could result in the acceleration of such Excluded
Lease Liability, so long as such failure does not have a Material Adverse
Effect.

(f) (i) Any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, arrangement, liquidation,
winding-up or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Loan Party shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Loan Party any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against any Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief with
regard to all or any substantial part of its assets, which shall not have been
vacated, discharged, or stayed or bonded pending appeal within forty-five
(45) days from the entry thereof; or (iv) any Loan Party shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Loan Party shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due.

 

-85-



--------------------------------------------------------------------------------

(g) (i) Any Person that is a fiduciary, party-in-interest or disqualified person
with respect to a Plan shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving such
Plan; (ii) any failure to satisfy the minimum funding requirements of
Section 412 or 430 of the Code, whether or not waived, shall occur with respect
to any Plan, a Plan shall obtain “at risk” status within the meaning of
Section 430 of the Code or any Lien in favor of the PBGC or a Plan shall arise
on the assets of any Loan Party or any Commonly Controlled Entity; (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA; (iv) any Single Employer Plan shall terminate pursuant to
Section 4041(c) or 4042 of ERISA; (v) the Loan Parties or any Commonly
Controlled Entity incur any liability in connection with a complete or partial
withdrawal from, or the Insolvency, Reorganization or termination of, a
Multiemployer Plan or any such Multiemployer Plan obtains endangered, seriously
endangered or critical status, in each case within the meaning of Section 432 of
the Code; or (vi) any other event or condition shall occur or exist with respect
to a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (to the extent not paid or covered by
insurance) of $5,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert or (ii) the Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby (other than, in each case,
by reason of the express release thereof pursuant to Section 11.5) against any
portion of Collateral with a value exceeding $500,000; or

(j) The Guaranty shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 11.5), to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) Any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of Section 9.1(f) hereof with respect to a Borrower, the
Commitments shall immediately and automatically terminate and the Loans and
Reimbursement Obligations (except as provided in the following paragraph)
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers’ Agent declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers’ Agent, declare the Loans and, except as provided in the following
paragraph, Reimbursement Obligations hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all amounts of L/C Obligations) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.

 

-86-



--------------------------------------------------------------------------------

With respect to all outstanding Letters of Credit with respect to which demand
for payment shall not have occurred at the time of an acceleration pursuant to
the preceding paragraph, the Borrowers shall at such time Cash Collateralize the
aggregate then-undrawn and unexpired amount of such Letters of Credit. The
Borrowers hereby grant to the Collateral Agent, for the benefit of the Issuing
Lenders, the Lenders, the L/C Participants and the other Secured Parties, a
security interest in such Cash Collateral to secure all obligations of the
Borrowers under this Agreement and the other Loan Documents and all other
Obligations. Cash Collateralized amounts shall be applied by the Collateral
Agent to the payment of drafts drawn under such Letters of Credit, and fees
owing with respect to such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of such Borrowers hereunder and
under the Notes and any other Obligations. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of each Borrower hereunder and
under the Notes and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
applicable Borrower. The Borrowers shall execute and deliver to the Collateral
Agent, for the account of the Issuing Lenders, the Lenders, the L/C Participants
and the other Secured Parties, such further documents and instruments as the
Collateral Agent may reasonably request to evidence the creation and perfection
of the security interest in such Cash Collateral account.

SECTION 10. THE AGENTS

10.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

(b) Each Qualified Counterparty and each Qualified Cash Management Bank,
pursuant to the terms of the applicable Hedging Agreement Qualification
Notification and/or by accepting the grant by the Loan Parties of the security
interest in the Collateral pursuant to the Security Documents, hereby
irrevocably designates and appoints the Agents as the agents of such Qualified
Counterparty or Qualified Cash Management Bank under this Agreement and the
other Loan Documents, and each such Qualified Counterparty and Qualified Cash
Management Bank irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Qualified
Counterparty or Qualified Cash Management Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

-87-



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates
(each, an “Agent-Related Person”) shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party. In no event shall the Agents be
responsible or liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether such Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers or any other Loan Party), independent
accountants and other experts selected by such Agent with reasonable care. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a notice of assignment, negotiation or transfer thereof shall
have been filed with such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such greater percentage of Lenders as shall be required therefor under
Section 11.1) as it deems appropriate or as otherwise required by Section 11.1
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
such greater percentage of Lenders as shall be required therefor under
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and all future holders of the
Loans and all other Obligations.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, or the Borrowers’ Agent or any other Loan
Party referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Agents shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until an Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

-88-



--------------------------------------------------------------------------------

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has
made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any review of the affairs of the Borrowers or any
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Loan Parties and made its own decision to extend credit to the Borrowers
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers and other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent or the Collateral Agent hereunder or under any of the
other Loan Documents, no Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrowers or any other Loan Party which may come into
the possession of such Agent or any of their respective officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or Affiliates. Without
limiting the generality of the foregoing, no Agent shall have any duty to
monitor the assets of the Loan Parties or the reporting requirements or the
contents of reports delivered by the Borrowers’ Agent. Each Lender assumes the
responsibility of keeping itself informed at all times.

10.7 Indemnification. The Lenders agree to indemnify each Agent and each other
Agent-Related Person on an after-Tax basis in its capacity as such (to the
extent not reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), ratably according to their respective Revolving
Facility Commitment Percentages in effect on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans and Reimbursement Obligations and
the cash collateralization of the L/C Obligations) be imposed on, incurred by or
asserted against such Agent or such Agent-Related Person in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing (including the
fees and expenses of such Agent’s or such Agent-Related Person’s counsel);
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from such Agent’s or such
Agent-Related Person’s gross negligence or willful misconduct. The agreements in
this Section 10.7 shall survive the payment of the Loans, Reimbursement
Obligations and all amounts payable hereunder and the cash collateralization of
the L/C Obligations.

10.8 Agents in Their Individual Capacity. Each Agent and its Subsidiaries and
Affiliates may make loans and other extensions of credit to, accept deposits
from and generally engage in any kind of business with the Borrowers and the
other Loan Parties and their Subsidiaries and Affiliates as though such Agent
were not an Agent hereunder and under the other Loan Documents. With respect to
the Loans and other extensions of credit made by it hereunder, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

-89-



--------------------------------------------------------------------------------

10.9 Successor Agents. The Administrative Agent and the Collateral Agent may
resign as the Administrative Agent or the Collateral Agent, as applicable, upon
thirty (30) days’ notice to the Borrowers’ Agent and the Lenders. If the
Administrative Agent or the Collateral Agent shall resign as the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders
(unless no Lender is willing to act as such Agent, in which case such Agent may
be any Person approved by the Required Lenders) a successor Administrative Agent
or Collateral Agent, as applicable, for the Lenders, which successor
Administrative Agent or Collateral Agent shall be approved by the Borrowers’
Agent (which approval shall not be unreasonably withheld and shall not be
required during the continuance of an Event of Default), whereupon such
successor Administrative Agent or Collateral Agent shall succeed to the rights,
powers and duties of the Administrative Agent or the Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor Administrative Agent or the Collateral
Agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s rights, powers and duties as
Administrative Agent or Collateral Agent, as applicable, shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans or other Obligations. After any
retiring Administrative Agent’s or Collateral Agent’s resignation as
Administrative Agent or Collateral Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents. If no successor Administrative Agent or
Collateral Agent has accepted appointment as Administrative Agent or Collateral
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s or Collateral Agent’s, as applicable, notice of resignation, the
retiring Administrative Agent’s or Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Administrative Agent or Collateral Agent, as applicable,
hereunder and under the other Loan Documents until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

10.10 Collateral Matters. (a) The Collateral Agent is authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from the Lenders, from time to time to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the security interest in and Liens upon the Collateral granted
pursuant to the Loan Documents.

(b) The Lenders, and each Qualified Counterparty and each Qualified Cash
Management Bank (pursuant to the terms of the applicable Hedging Agreement
Qualification Notification and/or by accepting the grant by the Loan Parties of
the security interest in the Collateral pursuant to the Security Documents),
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien granted to or held by the Collateral Agent upon any
Collateral (i) upon termination of the Commitments, and payment in full of all
Loans and all other Obligations known to the Collateral Agent and payable under
this Agreement or any other Loan Document (except indemnification obligations
for which no claim has been made and of which no Responsible Person of any Loan
Party has knowledge or any obligations owed under a Commodity OTC Agreement with
a Qualified Counterparty, any Financial Hedging Agreement with a Qualified
Counterparty or any Cash Management Bank Agreement with a Qualified Cash
Management Bank); (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any sale, transfer or other disposition
permitted hereunder; (iii) constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to any Loan Party under a lease which has
expired or been

 

-90-



--------------------------------------------------------------------------------

terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by the Borrowers to be, renewed or
extended; (v) consisting of an instrument evidencing Indebtedness or other debt
instrument, if the indebtedness evidenced thereby has been paid in full; or
(vi) if approved, authorized or ratified in writing by the portion of the
Lenders required by Section 11.1. Upon request by the Collateral Agent at any
time, the Lenders will confirm in writing the Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section 10.10;
provided that the absence of any such confirmation for whatever reason shall not
affect the Collateral Agent’s rights under this Section 10.10.

(c) The Collateral Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Collateral Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in fact selected by it with reasonable care.

10.11 Force Majeure. The Agents shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Agents (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents with the Loan Parties party
thereto for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights and obligations of the
Lenders or of the Loan Parties party thereto hereunder or thereunder or
(b) waive or consent to any departure from, prospectively, concurrently or
retrospectively, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver or
consent and no such amendment, supplement or modification shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
payment Obligation hereunder or any installment thereof (excluding mandatory
prepayments), or extend the due date for any Reimbursement Obligation, or reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the additional written consent
of each Lender affected thereby, or

(ii) [reserved]; or

(iii) amend, modify or waive any provision of this Section 11.1 or change the
percentage specified in the definition of Required Lenders or consent to the
assignment or transfer by the Borrowers’ Agent of any of their rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all of the Lenders, or

 

-91-



--------------------------------------------------------------------------------

(iv) consent to the release by the Collateral Agent of all or substantially all
of the Collateral or release any guarantor from its Guarantee Obligations under
the Guaranty or provide for the Collateral or the Guaranty to no longer secure
or guarantee all Obligations ratably, without the written consent of all of the
Lenders, except to the extent such release is permitted or required under this
Agreement, or

(v) amend, modify or waive any provision of Section 10, or any other provision
affecting the rights, duties or obligations of any Agent, without the written
consent of any Agent directly affected thereby, or

(vi) amend, modify or waive any provision of Section 3, or any provision of
Section 11.7(c) affecting the right of the Issuing Lenders to consent to certain
assignments thereunder, without the written consent of the Issuing Lenders or
any other provision affecting the rights, duties or obligations of any Issuing
Lenders, without the additional written consent of any Issuing Lender directly
affected thereby.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents
and all future holders of the Loans and other Obligations. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former positions and rights hereunder and under the other Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

11.2 Notices.

(a) General. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission)
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made (a) in the case of delivery by overnight courier or delivery
by hand, when delivered, (b) in the case of delivery by mail, three (3) Business
Days after being deposited in the mails, postage prepaid, or (c) in the case of
delivery by facsimile transmission, when sent and receipt has been
electronically confirmed, addressed as follows in the case of Borrowers’ Agent
and the Administrative Agent, and as set forth in Schedule 1.0 in the case of
the other parties hereto, or to such other address as may be hereafter notified
by the respective parties hereto:

 

The Borrowers’ Agent:

   Cypress Energy Partners, L.P.    5727 S. Lewis Avenue, Suite 500    Tulsa,
Oklahoma 74105    Attention: Peter C. Boylan III                      Jeff
Herbers    Fax: (918) 748-3905

 

-92-



--------------------------------------------------------------------------------

The Administrative Agent:

   Deutsche Bank Trust Company Americas    60 Wall Street    New York, New York
10005    Attention: Project Finance Administrative Agent    Services – Cypress
Energy Partners

The Collateral Agent:

   Deutsche Bank AG, New York Branch    60 Wall Street    New York, New York
10005    Attention: Christopher Chapman

with a copy to:

   Hunton & Williams LLP    101 South Tryon Street, Suite 3500    Charlotte,
North Carolina 28280    Attention: E. Perry Hicks, Esq.    Fax: 704-378-4890

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or the Lenders pursuant to Section 2.4, 2.5, 3.2, 3.5, 3.6,
4.1, 4.3, 4.6, 4.7, or 4.9 shall not be effective until received.

(b) Limited Use of Electronic Mail. Except as permitted otherwise in
Section 11.2(d), electronic mail and internet and intranet websites may be used
only to distribute routine communications, such as financial statements and
other information, and to distribute Loan Documents for execution by the parties
thereto, and may not be used to deliver any notice hereunder.

(c) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices) purportedly
given by or on behalf of the Borrowers’ Agent even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify each Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers’ Agent. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(d) Intralinks. Each Loan Party and Lender hereby acknowledges that the
Administrative Agent will make information available to the Secured Parties by
posting the information on IntraLinks or another similar electronic system (the
“Platform”). Each Lender hereunder agrees that any document or notice posted on
the Platform by the Administrative Agent shall be deemed to have been delivered
to the Lenders. The Borrowers and the Lenders further agree that, to the extent
reasonably practicable, any document delivered to the Administrative Agent for
purposes of compliance with any provision of this Agreement or for dissemination
to any other party hereto shall be delivered to the Administrative Agent in
electronic form capable of being posted to the Platform. With respect to the
Platform, the parties agree and acknowledge the following:

(i) Each Loan Party understands that the distribution of materials and other
communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution and
agrees and assumes the risks associated with such electronic distribution,
except to the extent caused by the willful misconduct or gross negligence of the
applicable Agent, as determined by a final non-appealable judgment of a court of
competent jurisdiction; and

 

-93-



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available”. Neither the
Administrative Agent, any other Agent nor any of their respective Affiliates
warrants the accuracy or completeness of the information contained on the
Platform or the adequacy of the Platform and each expressly disclaims liability
for errors or omissions in the information contained on the Platform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects is made by the
Administrative Agent, any other Agent or any of their respective Affiliates in
connection with the information contained on the Platform.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein and in the other
Loan Documents provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

11.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit hereunder.

11.5 Release of Collateral and Guarantee Obligations. (a) Upon any sale or other
transfer of any Collateral that is permitted under the Loan Documents by any
Loan Party or a sale of all of the assets of, or all of the Capital Stock of, a
Subsidiary in a transaction that is permitted under the Loan Documents (other
than a sale, transfer or other disposition to another Loan Party), or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.10 hereof, the security
interest in such Collateral shall automatically terminate and Collateral Agent
or Administrative Agent, as the case may be, shall execute and a deliver a
termination or satisfaction of any Mortgage and Security Agreement affecting
such Collateral, in proper form for recording.

(b) Upon any sale or other transfer of all of the Capital Stock of any Loan
Party that is permitted or consented to under the Loan Documents (other than a
sale or transfer to another Loan Party), the Guaranty of such Loan Party shall
automatically be released and terminated.

(c) Upon termination of the Commitments and payment in full of the Loans and all
other Obligations payable under this Agreement or any other Loan Document
(except indemnification obligations for which no claim has been made and of
which no Responsible Person of any Loan Party has knowledge) and the termination
or expiration of all Letters of Credit, the pledge and security interest granted
pursuant to this Agreement and the other Loan Documents shall automatically
terminate and all rights to the Collateral shall revert to the applicable Loan
Party. Upon any such termination or pursuant to any termination or release as
described in Section 11.5(a), the Collateral Agent will, at the applicable Loan
Party’s expense, execute and deliver to such Loan Party such documents as such
Loan Party shall reasonably request to evidence such termination.

 

-94-



--------------------------------------------------------------------------------

11.6 Payment of Costs and Expenses. The Borrowers agree (a) to pay or reimburse
each Agent and the Lead Arranger for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of one counsel to the Agents and the Lead Arranger (including
the fees and expenses of Hunton & Williams LLP), (b) to pay or reimburse each
Lender, the Swing Line Lender, each Issuing Lender, each Agent and the Lead
Arranger, for all its documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including, without limitation, the
documented fees and disbursements of counsel to each Lender, the Lead Arranger,
the Swing Line Lender and each Issuing Lender and of counsel to the Agents,
(c) to pay or reimburse the Agents and the Lead Arranger for its documented
costs and expenses incurred in connection with inspections performed pursuant to
Section 7.9, and any other due diligence performed in connection with this
Agreement and the other Loan Documents, including the reasonable and documented
fees and disbursements of counsel to the Agents (including the fees and expenses
of Hunton & Williams LLP), (d) to pay, indemnify, and hold each Lender, the
Swing Line Lender, the Issuing Lenders, each Agent and the Lead Arranger
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes (except to the extent the Borrowers have otherwise indemnified
such Person for such taxes under Section 4.11(b)), if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent
(including the determination of whether or not any such waiver or consent is
required) under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (e) on a net after-Tax basis, to pay, indemnify,
and hold each Lender, the Issuing Lenders and the Agents, and each of their
respective officers, employees, directors, trustees, agents, advisors,
affiliates, partners and controlling persons (each, an “Indemnitee”), harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever other than Taxes (as to which Section 4.10 and
Section 4.11 shall govern) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrowers and any of its
Subsidiaries, or any of the Properties, including the fees and expenses of such
Indemnitee’s counsel (all the foregoing in this clause (e), collectively, the
“Indemnified Liabilities”); provided that the Borrowers shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are (x) found by a final, non-appealable
judgment of a court of competent jurisdiction (unless settled by final binding
mediation or final determination by another form of alternative dispute
resolution chosen by the parties) to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final, non-appealable judgment of a court of competent jurisdiction
(unless settled by final binding mediation or final determination by another
form of alternative dispute resolution chosen by the parties) in its favor on
such claim. The agreements in this Section 11.6 shall survive repayment of the
Loans, Reimbursement Obligations and all other amounts payable hereunder. This
Section 11.6 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

-95-



--------------------------------------------------------------------------------

11.7 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrowers, the Lenders,
the Agents and their respective successors and assigns, except as otherwise
provided in Section 8.4, that no Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender (and any purported such assignment or transfer by such Borrower
without such consent of each Lender shall be null and void).

(b) Any Lender may, in accordance with applicable Law, at any time sell to one
or more banks, financial institutions or other entities (individually, a
“Participant” and, collectively, the “Participants”) participating interests in
any Loan or Reimbursement Obligation owing to such Lender, any Commitment of
such Lender or any other interest of such Lender hereunder and under the other
Loan Documents (a “Participation”). In the event of any such sale by a Lender of
a participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan, Reimbursement Obligation or other
interest for all purposes under this Agreement and the other Loan Documents, and
the Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, except with
respect to Sections 4.10 and 4.11, under which the Participant has certain
rights with respect thereto. In no event shall any Participant under any such
Participation have any right to approve any amendment to or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or the stated rate of interest on, the Loans,
Reimbursement Obligation or any fees payable hereunder, or postpone the date of
the final maturity of the Loans or Reimbursement Obligations, in each case to
the extent subject to such Participation (and, for the avoidance of doubt, the
Borrowers may exercise any rights granted to it in Section 4.17 with respect to
the Lender that sold a Participation to such Participant to the extent that the
direction by such Participant to such Lender to not consent to any such
amendment would cause the applicable Lender to be subject to the provisions of
Section 4.17). The Borrowers agree that if amounts outstanding under this
Agreement are due or unpaid during an Event of Default, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
Law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 11.8(a) as fully as if it were a Lender
hereunder. The Borrowers also agree that each Participant shall be entitled to
the benefits of, and bound by the obligations imposed on the Lenders in,
Sections 4.10, 4.11 and 4.14 with respect to its Participation in the
Commitments and the Loans and other extensions of credit hereunder outstanding
from time to time as if it were a Lender.

(c) Any Lender may, in accordance with applicable Law, at any time and from time
to time assign to any Lender or any Subsidiary, Affiliate or Approved Fund
thereof, or, with the consent of the Collateral Agent, and, in the case of an
assignment of the Revolving Facility Commitment, the Issuing Lenders, and Swing
Line Lender, and, so long as no Default or Event of Default has occurred and is
continuing, the Borrowers’ Agent (which consent shall not be unreasonably
withheld or delayed), to any other Person (the “Assignee”), all or any part of
its rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit F, appropriately completed (an “Assignment and Acceptance”), executed by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender or any Subsidiary, Affiliate or Approved Fund thereof, by the
Collateral Agent, and in the case of an Assignment of the Revolving Facility
Commitment, the Issuing Lenders, and Swing Line Lender, and, so long as no
Default or Event of Default has occurred and is continuing and the Borrowers’
Agent is not deemed to consent to such assignment, the Borrowers’ Agent) and
attaching the Assignee’s relevant tax forms, administrative details

 

-96-



--------------------------------------------------------------------------------

and wiring instructions, and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that (i) each such assignment
to an Assignee (other than any Lender) shall be in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (other than in
the case of (A) an assignment of all of a Lender’s interests under this
Agreement or (B) an assignment to another Lender, a Subsidiary, an Affiliate or
an Approved Fund of such assigning Lender), unless otherwise agreed by the
Collateral Agent and, so long as no Default or Event of Default has occurred and
is continuing, the Borrowers’ Agent (such amount to be aggregated in respect of
assignments by to any Lender and the affiliates or Approved Funds thereof), (ii)
in the case of an assignment by a Lender to a Bank CLO managed by such Lender or
an affiliate of such Lender, unless such assignment to such Bank CLO has been
consented to by the Collateral Agent, and in the case of an Assignment of the
Revolving Facility Commitment, the Issuing Lenders, and the Swing Line Lender,
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrowers’ Agent (such consent not to be unreasonably withheld or delayed),
the assigning Lender shall retain the sole right to approve any amendment,
waiver or other modification of this Agreement or any other Loan Document;
provided that the Assignment and Acceptance between such Lender and such Bank
CLO may provide that such Lender will not, without the consent of such Bank CLO,
agree to any amendment, modification or waiver that requires the consent of each
Lender directly affected thereby pursuant to Section 11.2, and (iii) each
Assignee shall comply with the provisions of Section 4.11(e) and (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitments assigned, and each Lender assigning all or a
portion of its rights and obligations must do so on a pro rata basis among the
two separate Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto). Notwithstanding any
provision of this paragraph (c) and paragraph (e) of this Section 11.7, (x) the
consent of the Borrowers’ Agent shall not be required, and, unless requested by
the Assignee and/or the assigning Lender, new Notes shall not be required to be
executed and delivered by the Borrowers’ Agent, for any assignment which occurs
at any time when any of the events described in Section 9.1(f) shall have
occurred and be continuing and (y) the Borrowers’ Agent shall be deemed to have
consented to any assignment that requires such consent pursuant to the terms
thereof unless it shall object thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.7 shall be treated for purposes of
this Agreement as a sale by such Lender of a Participation in such rights and
obligations in accordance with Section 11.7(b).

(d) The Administrative Agent, on behalf of the Borrowers, shall maintain at the
address of the Administrative Agent referred to in Section 11.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders (including all
Assignees and successors) and the Commitments of, and principal amounts of the
Loans and other Obligations owing to, each Lender from time to time. The entries
made in the Register shall, to the extent permitted by applicable Law, be prima
facie evidence of the existence and amounts of the obligations of the Borrowers
therein recorded (absent manifest error), and the Borrowers, the Administrative
Agent and the Lenders may (and, in the case of any Loan or other Obligation
hereunder not evidenced by a Note, shall) treat each Person whose name is
recorded in the Register as the owner of a Loan or other Obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Loan
Documents, notwithstanding any notice to the contrary; provided, however, that
the failure of the Administrative Agent to maintain the Register, or any error
therein, shall not in any manner

 

-97-



--------------------------------------------------------------------------------

affect the obligation of the Borrowers to repay (with applicable interest) the
Loans and other extensions of credit hereunder made to the Borrowers by such
Lender in accordance with the terms of this Agreement. Any assignment of any
Loan or other Obligation hereunder, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrowers’ Agent
or any Lender at any reasonable time and from time to time upon reasonable prior
notice. The parties intend for the Loans or other Obligations to be in
registered form for tax purposes and this provision shall be construed in
accordance with that intent.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender (or any Subsidiary, Affiliate or Approved Fund thereof), by the
Administrative Agent, and in the case of an assignment of the Revolving Facility
Commitment, the Issuing Lenders, and the Swing Line Lender and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers’
Agent), together with payment to the Administrative Agent by the assigning
Lender of a registration and processing fee of $3,500 (other than in the case of
an assignment to a Lender or an Affiliate of a Lender or any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the applicable Register and give notice of such
acceptance and recordation to the Lenders and the Borrowers’ Agent.

(f) The Borrowers authorize each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee in each case, any
and all financial information in such Lender’s possession concerning the
Borrowers, the other Loan Parties and their Subsidiaries and Affiliates which
has been delivered to such Lender by or on behalf of the Borrowers or the other
Loan Parties pursuant to this Agreement or which has been delivered to such
Lender by or on behalf of the Borrowers or other Loan Parties in connection with
such Lender’s credit evaluation of the Borrowers, the other the Loan Parties and
their Subsidiaries or Affiliates prior to becoming a party to this Agreement;
provided that such Transferee or prospective Transferee shall have agreed to be
bound by the provisions of Section 11.16 hereof.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.7 concerning assignments of Loans and other
extensions of credit hereunder and Notes relate only to absolute assignments and
that such provisions do not prohibit assignments creating security interests,
including, without limitation, (i) any pledge or assignment by a Lender of any
Loan or Note to any Federal Reserve Bank in accordance with applicable Law and
(ii) any pledge or assignment by a Lender which is a fund to its trustee for the
benefit of such trustee and/or its investors to secure its obligations under any
indenture or Governing Documents to which it is a party; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

11.8 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans or Reimbursement
Obligations with regards to either Facility, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 9.1(f),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender under such Facility, if any, in respect of such
other Lender’s Loans or Reimbursement Obligations under such Facility, or
interest thereon, except to the extent specifically provided hereunder, such
Benefited Lender shall purchase for cash from the other Lenders under such
Facility a participating interest in such portion of each such other Lender’s
Loans or Reimbursement Obligations under such Facility, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or

 

-98-



--------------------------------------------------------------------------------

proceeds ratably with each of the Lenders under such Facility; except that with
respect to any Lender that is a Defaulting Lender by virtue of such Lender
failing to fund its Revolving Facility Commitment Percentage of any Loan or
Participation Obligation, such Defaulting Lender’s pro rata share of the excess
payment shall be allocated to the Lender (or the Lenders, pro rata) that funded
such Defaulting Lender’s Revolving Facility Commitment Percentage thereof;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. Each Borrower agrees
that each Lender so purchasing a portion of another Lender’s Loans or
Reimbursement Obligations may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by Law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable Law, during the existence of an Event of Default, upon any amount
becoming due and payable by the Borrowers hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrowers. Each Lender agrees to promptly notify the Borrowers’ Agent and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off or application.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission or electronic mail transmission in portable document format of
signature pages hereto), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or by electronic mail
in portable document format shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrowers’ Agent and the Administrative
Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
agreement of the parties hereto with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.12 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

-99-



--------------------------------------------------------------------------------

11.13 Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Loan Parties as the
case may be, at their address set forth in Section 11.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.14 Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Agents nor any Lender has any fiduciary relationship with or
duty to the Loan Parties arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Borrowers and
the other Loan Parties, on one hand, and Agents and Lenders, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

11.15 Waivers of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.16 Confidentiality. (a) Each Lender Party shall use its best efforts to
(i) keep confidential (and shall cause its directors, officers, employees,
representatives, agents or auditors (collectively, “Representatives”) to keep
confidential) all information that such Lender Party receives from or on behalf
of the Loan Parties other than information that is identified by any of the Loan
Parties as being non-confidential information (all such information that is not
so identified being “Confidential Information”); provided that nothing in this
Section 11.16 shall prevent any Lender Party from (A)

 

-100-



--------------------------------------------------------------------------------

disclosing, subject to the terms and requirements of this Section 11.16, such
information to a Subsidiary or an Affiliate or its Representatives,
(B) disclosing Confidential Information in connection with the exercise of any
remedy hereunder or (C) using Confidential Information solely for purposes of
evaluating and administering the Loans and the Loan Documents, and (ii) subject
to Section 11.16(d), not disclose Confidential Information to Representatives of
its Trading Business.

(b) Notwithstanding anything in this Section 11.16 to the contrary, any
Confidential Information may be disclosed by any Lender Party (the affected
Lender Party being the “Disclosing Party”) if the Disclosing Party is compelled
by judicial process or is required by Law or regulation or is requested to do so
by any examiner or any other regulatory authority or recognized self-regulatory
organization including, without limitation, the New York Stock Exchange, the
Federal Reserve Board, the New York State Banking Department and the
Securities & Exchange Commission, in each case having or asserting jurisdiction
over the Disclosing Party.

(c) The obligations of each Lender Party and its Representatives under this
Section 11.16 with respect to Confidential Information shall not apply to
(i) any Confidential Information which, as of the date of disclosure by such
Lender Party or its Representatives, is in the public domain or subsequently
comes into the public domain other than as a result of a breach of the
obligations of such Lender Party or its Representatives hereunder, or (ii) any
Confidential Information that was or becomes available to such Lender Party or
its Representatives from a person or source that is or was not, to the knowledge
of such Lender Party or its Representatives, bound by a confidentiality
agreement with any Loan Party or otherwise prohibited from transferring such
information to any other Person, or (iii) any Confidential Information which was
or becomes available to such Lender Party or its Representatives without any
obligation of confidentiality prior to its disclosure by or on behalf of the
Loan Parties or (iv) any Confidential Information that was developed by such
Lender Party or its Representative without the use of information provided by
any Loan Party.

(d) Notwithstanding anything herein to the contrary, any Lender Party may
disclose Confidential Information to those Representatives of its Trading
Business, solely to the extent (i) such disclosure is (A) advisable, in the good
faith discretion of such Lender Party, to assist such Lender Party in protecting
and enforcing its rights under any Loan Document and other credit facilities
which such Lender Party or any of its Subsidiaries or Affiliates has with the
applicable Loan Party (or any of its Subsidiaries or Affiliates) and
(B) relevant to such assistance, (ii) such Representatives have been advised of,
and agree to, the confidential nature, and restrictions on use, of such
Confidential Information and need to know same in connection with providing such
assistance, and (iii) such Confidential Information is not used for any purpose
other than that set forth in this Section 11.16.

11.17 Specified Laws. Each Lender, the Administrative Agent and the Collateral
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrowers
that pursuant to the requirements of the Specified Laws, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender, the Administrative Agent, or the
Collateral Agent, as applicable, to identify the Borrowers in accordance with
the Specified Laws.

11.18 Additional Borrowers. At any time and from time-to-time after the
Restatement Effective Date, the Borrowers’ Agent may request that any of its
Subsidiaries become a borrower under this Agreement (each Subsidiary which
becomes a borrower pursuant to the terms of this Section 11.18, an “Additional
Borrower”). Such Subsidiary shall become an Additional Borrower with effect on
and from the date on which the Administrative Agent notifies the Borrowers’
Agent that each of the following has been satisfied (which date shall be within
ten (10) Business Days after each Lender has received the documents referred to
in Section 11.18(d):

 

-101-



--------------------------------------------------------------------------------

(a) the Administrative Agent receives a duly completed and executed Joinder
Agreement, substantially in the form of Exhibit P;

(b) the Borrowers’ Agent confirms that no Default or Event of Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower and each of the representations and warranties relating to the
Additional Borrower and the Loan Parties is true and not misleading in any
material respect (except that any representation and warranty that is qualified
by “materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) as if made on date of accession of Additional
Borrower;

(c) the Subsidiary is incorporated, organized or formed in the United States of
America, Canada or another jurisdiction approved by the Required Lenders;

(d) the Collateral Agent shall have received the results of a recent search by a
Person reasonably satisfactory to the Collateral Agent, of the Uniform
Commercial Code (if relevant), judgment and tax Lien filings, and all customary
searches for financing transactions of this nature in all applicable
jurisdictions, which may have been filed with respect to personal property of
such Additional Borrower, and the results of such search shall be reasonably
satisfactory to the Collateral Agent;

(e) each Lender shall have received all of the documents referred to in
Section 6.1(b) with respect to that Additional Borrower and all other
documentation and information necessary to confirm compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act;

(f) such Additional Borrower becomes a Grantor; and

(g) except with respect to the Canadian Borrower, each Additional Borrower
appoints the Borrowers’ Agent to act on its behalf as the agent for such
Additional Borrower hereunder and under the other Loan Documents and authorizes
the Borrowers’ Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Borrowers’ Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto, and
the Borrowers’ Agent accepts such appointment (which appointment shall not be
terminated or revoked without the consent of the Collateral Agent and the
Required Lenders).

11.19 Joint and Several Liability. Upon entry into this Agreement by an
Additional Borrower, all Loans, upon funding, shall be deemed to be jointly
funded to and received by the Borrower Parties. Each Borrower Party jointly and
severally agrees to pay, and shall be jointly and severally liable under this
Agreement for, all Obligations, regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared, or disbursed by or among the
Borrower Parties themselves, or the manner in which an Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
Each Borrower Party shall be liable for all amounts due to an Agent and/or any
Lender under this Agreement, regardless of which Borrower Party actually
receives Loans or other Extensions of Credit hereunder or the amount of such
Loans and Extensions of Credit received or the manner in which such Agent and/or
such Lender accounts for such Loans or other Extensions of Credit on its books
and records. Each Borrower Party’s Obligations with respect to Loans and other
Extensions of Credit made to it, and such Borrower Party’s Obligations arising
as a result of the joint and several liability of such Borrower Party hereunder,
with respect to Loans and other Extensions of Credit made to the other Borrower
Parties hereunder, shall be separate and distinct obligations, but all such
Obligations shall be primary obligations of such Borrower Party. The Borrower
Parties acknowledge and expressly agree with the Agents and each Lender that the
joint and several liability of each Borrower Party is required solely as a
condition to, and is given solely as inducement for and in consideration of,
credit or accommodations extended or to be

 

-102-



--------------------------------------------------------------------------------

extended under the Loan Documents to any or all of the other Borrower Parties
and is not required or given as a condition of Extensions of Credit to such
Borrower Party. Each Borrower Party’s obligations under this Agreement shall be
separate and distinct obligations. Each Borrower Party’s obligations under this
Agreement shall, to the fullest extent permitted by Law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower Party or of any Note or other document
evidencing all or any part of the Obligations of any other Borrower Party,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower Party, any Guarantor, or any other security therefor, or the absence of
any other action to enforce the same, (iii) the waiver, consent, extension,
forbearance, or granting of any indulgence by an Agent and/or any Lender with
respect to any provision of any instrument evidencing the Obligations of any
other Borrower Party or any Guarantor, or any part thereof, or any other
agreement now or hereafter executed by any other Borrower Party or any Guarantor
and delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or
any Lender to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for the Obligations of
any other Borrower Party or any Guarantor, (v) an Agent’s and/or any Lender’s
election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any other Borrower Party, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower Party under
Section 502 of the Bankruptcy Code, or (viii) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Borrower Party. With respect to any Borrower Party’s Obligations
arising as a result of the joint and several liability of the Borrower Parties
hereunder with respect to Loans or other Extensions of Credit made to any of the
other Borrower Parties hereunder, such Borrower Party waives, until the
Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which an
Agent and/or any Lender now has or may hereafter have against any other Borrower
Party, any endorser or any guarantor of all or any part of the Obligations, and
any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower Party to an Agent and/or any Lender. Upon any
Event of Default, the Agents may proceed directly and at once, without notice,
against any Borrower Party to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
Party or any other Person, or against any security or collateral for the
Obligations. Each Borrower Party consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Borrower Party or
against or in payment of any or all of the Obligations. Each Borrower Party
further acknowledges that credit extended to each Borrower Party hereunder will
directly or indirectly benefit each other Borrower Party.

11.20 Contribution and Indemnification among the Borrowers. Each Borrower Party
is obligated to repay the Obligations as joint and several obligor under this
Agreement. To the extent that any Borrower Party shall, under this Agreement as
a joint and several obligor, repay any of the Obligations constituting Loans
made to another Borrower Party hereunder or other Obligations incurred directly
and primarily by any other Borrower Party (an “Accommodation Payment”), then the
Borrower Party making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Borrower Parties in an amount, for each of such other Borrower Parties, equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Borrower Party’s Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the Borrower
Parties. As of any date of determination, the “Allocable Amount” of each
Borrower Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower Party
hereunder without (a) rendering such Borrower Party “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower Party with unreasonably small
capital or assets, within the meaning

 

-103-



--------------------------------------------------------------------------------

of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of
the UFCA, or (c) leaving such Borrower Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section 11.20 shall be subordinate
in right of payment to the prior payment in full of the Obligations. The
provisions of this Section 11.20 shall, to the extent expressly inconsistent
with any provision in any Loan Document, supersede such inconsistent provision.

11.21 Express Waivers by Borrower Parties in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower Party agrees as follows:

(a) Each Borrower Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Borrower Party’s right to
make inquiry of the Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Borrower Party or of any other fact that might
increase such Borrower Party’s risk with respect to such other Borrower Party
under the Loan Documents; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Loan Documents; and (vi) all other notices (except if such notice is
specifically required to be given to such Borrower Party hereunder or under any
of the other Loan Documents to which such Borrower Party is a party) and demands
to which such Borrower Party might otherwise be entitled;

(b) Each Borrower Party hereby waives the right by statute or otherwise to
require an Agent or any other Secured Party to institute suit against any other
Borrower Party or to exhaust any rights and remedies which an Agent or any other
Secured Party has or may have against any other Borrower Party. Each Borrower
Party further waives any defense arising by reason of any disability or other
defense of any other Borrower Party (other than the defense that the Obligations
shall have been fully and finally performed and paid) or by reason of the
cessation from any cause whatsoever of the liability of any such Borrower Party
in respect thereof;

(c) Each Borrower Party hereby waives and agrees not to assert against an Agent
or any Lender: (i) any defense (legal or equitable), set-off, counterclaim, or
claim which such Borrower Party may now or at any time hereafter have against
any other Borrower Party or any other party liable under the Loan Documents;
(ii) any defense, set-off, counterclaim, or claim of any kind or nature
available to any other Borrower Party against an Agent or any Lender, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by an Agent or any Lender under any
applicable law; and (iv) the benefit of any statute of limitations affecting any
other Borrower Party’s liability hereunder;

(d) Each Borrower Party consents and agrees that, without notice to or by such
Borrower Party and without affecting or impairing the obligations of such
Borrower Party hereunder, the Agents may (subject to any requirement for consent
of any of the Lenders to the extent required by this Agreement), by action or
inaction: (i) compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce the Loan Documents; (ii) release all or any one or more parties to any
one or more of the Loan Documents or grant other indulgences to any other
Borrower Party in respect thereof; (iii) amend or modify in any manner and at
any time (or from time to time) any of the Loan Documents; or (iv) release or
substitute any Person liable for payment of the Obligations, or enforce,
exchange, release, or waive any security for the Obligations or any Guaranty of
the Obligations.

 

-104-



--------------------------------------------------------------------------------

(e) Each Borrower Party represents and warrants to the Agents and the Lenders
that, as of the date of entry of any Additional Borrower into this Agreement,
such Borrower Party is currently informed of the financial condition of all
other Borrower Parties and all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower Party further represents and warrants that, as of the date of entry of
such Borrower Party into this Agreement, such Borrower Party has read and
understands the terms and conditions of the Loan Documents. Each Borrower Party
agrees that none of the Agents or any Lender has any responsibility to inform
any Borrower Party of the financial condition of any other Borrower Party or of
any other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

11.22 Limitation on Obligations of Borrower Parties. In the event that in any
action or proceeding involving any state or foreign corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other Law affecting
the rights of creditors generally, the obligations of any Borrower, including
for the obligations of any other Borrower Party, under this Agreement shall be
held or determined to be void, avoidable, invalid or unenforceable (including
because of Section 548 of the Bankruptcy Code or any applicable state or federal
Law relating to fraudulent conveyances or transfers), then, notwithstanding any
other provision of this Agreement to the contrary, the amount of such liability
of a Borrower Party shall, without any further action by any Loan Party, Agent
or Lender, be automatically limited and reduced to the highest amount that is
valid and enforceable (such highest amount determined hereunder being the
relevant Borrower’s “Maximum Liability”); provided that nothing contained in
this Section 11.22 shall limit the liability of any Borrower Party to repay
Loans made directly or indirectly to or for the benefit of that Borrower Party
or any Subsidiary of that Borrower Party (including Loans advanced to any other
Borrower Party and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower Party or any of its Subsidiaries), Obligations
relating to Letters of Credit issued for the direct or indirect benefit of such
Borrower Party or any of its Subsidiaries, and all interest, fees, expenses and
other related Obligations under the Loan Documents with respect thereto, for
which such Borrower Party shall be primarily liable for all purposes hereunder.
This Section 11.22 with respect to the Maximum Liability of each Borrower Party
is intended solely to preserve the rights of the Agents and the Lenders to the
maximum extent not subject to avoidance under applicable Law, and no Loan Party
nor any other person or entity shall have any right or claim under this
Section 11.22 with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Borrower Party hereunder shall not be
rendered void, voidable, invalid or unenforceable under applicable Law.

11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and;

(b) the effects of any Bail-in Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

 

-105-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.24 Effect of Amendment and Restatement. The parties to this Agreement agree
that, upon (i) the execution and delivery by each of the parties hereto of this
Agreement and (ii) satisfaction of the conditions set forth in Section 6.1, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Loans made, Letters of Credit issued and Obligations incurred, in
each case, under the Existing Credit Agreement that are outstanding on the
Restatement Effective Date shall continue as Loans, Letters of Credit and
Obligations, respectively, under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness of this Agreement: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Collateral Agent”, the “Agreement”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, the Collateral
Agent, this Agreement, the Credit Agreement and the Loan Documents, (b) the
“Commitments” (as defined in the Existing Credit Agreement) shall be
redesignated as Commitments hereunder as set forth in Schedule 1.0, (c) the
liens and security interests granted by any Loan Party pursuant to any Loan
Document in favor of the Collateral Agent for the benefit of the Secured Parties
securing payment of the Obligations are in all respects continuing and in full
force and effect, (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Facility Credit Exposure and outstanding Revolving
Facility Loans hereunder reflects such Lender’s Revolving Facility Credit
Exposure Percentage of the outstanding Total Revolving Facility Credit Exposures
on the Restatement Effective Date, (e) the Borrowers hereby agree to compensate
each Lender (including the Departing Lenders) for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurocurrency Loans (including the “Eurocurrency Loans” under the Existing
Credit Agreement) and such reallocation described above, in each case on the
terms and in the manner set forth in Section 4.14 hereof, and (f) each Departing
Lender’s “Working Capital Facility Commitment” and/or “Acquisition Facility
Commitment” under the Existing Credit Agreement shall be terminated, each
Departing Lender shall have received payment in full of all of the “Obligations”
owing to it under the Existing Credit Agreement (other than obligations to pay
fees and expenses with respect to which the Borrowers’ Agent has not received an
invoice, contingent indemnity obligations and other contingent obligations owing
to it under the “Loan Documents” as defined in the Existing Credit Agreement)
and the Departing Lenders shall not be Lenders hereunder.

[Signature Pages Follow]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS: CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent and as a Borrower
By:   Cypress Energy Partners GP, LLC,   its general partner By:  

/s/ Peter C. Boylan III

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer

TULSA INSPECTION RESOURCES – CANADA ULC, as the Canadian Borrower

By:   Cypress Energy Partners GP, LLC,   its sole member By:  

/s/ Peter C. Boylan III

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender, Swing Line Lender, Issuing Bank,
and Collateral Agent

By:  

/s/ Chris Chapman

  Name: Chris Chapman   Title: Director By:  

/s/ Shai Bandner

  Name: Shai Bandner   Title: Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

By: Deutsche Bank National Trust Company By:  

/s/ Chris Chapman

  Name: Chris Chapman   Title: Director By:  

/s/ Shai Bandner

  Name: Shai Bandner   Title: Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BOKF, N.A. d/b/a Bank of Oklahoma,

as a Lender

By:  

/s/ Stevens E. Warrick

  Stevens E. Warrick, SVP

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ Gary Culbertson

  Name: Gary Culbertson   Title: Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK SNB, NATIONAL ASSOCIATION,
as a Lender

By:  

/s/ Clarence Boyd

  Name: Clarence Boyd   Title: VP

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MABREY BANK,
as a Lender

By:  

/s/ C.T. Young

  Name: C.T. Young   Title: SVP

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ARVEST BANK,
as a Lender

By:  

/s/ Brett Myers

  Name: Brett Myers   Title: VP

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.0

TO AMENDED AND RESTATED CREDIT AGREEMENT

LENDERS, COMMITMENTS AND APPLICABLE LENDING OFFICES

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

TO CREDIT AGREEMENT

FORM OF

REVOLVING FACILITY NOTE

$[                ] [DATE]

The undersigned Borrowers (collectively, the “Borrowers”), for value received,
hereby jointly and severally promise to pay to [NAME OF LENDER] (the “Lender”)
the principal sum of [AMOUNT] ($[                ]) or, if less, the amount of
Revolving Facility Loans loaned by the Lender to the Borrowers pursuant to the
Credit Agreement referred to below, in lawful money of the United States of
America and in immediately available funds, on the date(s) and in the manner
provided in the Credit Agreement. The Borrowers also jointly and severally
promise to pay interest on the unpaid principal balance hereof, for the period
such balance is outstanding, in like money, at the rates of interest as provided
in the Credit Agreement described below, on the date(s) and in the manner
provided in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest to be paid in accordance with
the Credit Agreement, from the date hereof until the date of actual payment (and
before as well as after judgment) computed at the rate per annum set forth in
the Credit Agreement.

This Revolving Facility Note is issued pursuant to, and is entitled to the
benefits of, that certain Amended and Restated Credit Agreement, dated as of
May 29, 2018, by and among Cypress Energy Partners, L.P., as the borrowers’
agent, the Borrowers, each additional borrower that becomes a signatory thereto
from time to time, Deutsche Bank AG, New York Branch, as lender, issuing bank,
swing line lender, collateral agent, Deutsche Bank Trust Company Americas, as
administrative agent, and the several banks and other financial institutions or
entities party thereto as “Lenders” (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and evidences the
Revolving Facility Loans made by the Lender to the Borrowers thereunder. All
capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement. This Revolving Facility Note is also entitled to the
benefits of any Guaranty and is secured by the Collateral.

The Credit Agreement provides for the acceleration of the maturity of principal
upon the occurrence and during the continuance of certain Events of Default and
for prepayments on the terms and conditions specified therein.

The Borrowers, each for itself and its successors and assigns, hereby waive
presentment, diligence, protest and demand and notice of dishonor, protest,
demand, non-payment and any other notice or formality with respect to the
enforcement of this Revolving Facility Note, except any notices required under
the terms of the Credit Agreement.

THIS REVOLVING FACILITY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING FOR SUCH PURPOSES SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

BORROWERS: CYPRESS ENERGY PARTNERS, L.P., By:   Cypress General Partners GP,
LLC,   its general partner By:  

 

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer TULSA
INSPECTION RESOURCES, LLC By:   Cypress Energy Partners, LLC,   its manager By:
 

 

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer

[Signature Page to Revolving Facility Note]



--------------------------------------------------------------------------------

EXHIBIT A-2

TO CREDIT AGREEMENT

FORM OF

SWING LINE NOTE

$[                ]             [DATE]

The undersigned Borrowers (collectively, the “Borrowers”), for value received,
hereby jointly and severally promise to pay to [DEUTSCHE BANK AG, NEW YORK
BRANCH (the “Swing Line Lender”) the principal sum of [AMOUNT]
($[                ]) or, if less, the amount of Swing Line Loans loaned by the
Swing Line Lender to the Borrowers pursuant to the Credit Agreement referred to
below, in lawful money of the United States of America and in immediately
available funds, on the date(s) and in the manner provided in the Credit
Agreement. The Borrowers also jointly and severally promise to pay interest on
the unpaid principal balance hereof, for the period such balance is outstanding,
in like money, at the rates of interest as provided in the Credit Agreement
described below, on the date(s) and in the manner provided in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest to be paid in accordance with the Credit Agreement,
from the date hereof until the date of actual payment (and before as well as
after judgment) computed at the rate per annum set forth in the Credit
Agreement.

This Swing Line Note is issued pursuant to, and is entitled to the benefits of,
that certain Amended and Restated Credit Agreement, dated as of May 29, 2018, by
and among Cypress Energy Partners, L.P., as the borrowers’ agent, the Borrowers,
each additional borrower that becomes a signatory thereto from time to time,
Deutsche Bank AG, New York Branch, as lender, issuing bank, swing line lender,
collateral agent, Deutsche Bank Trust Company Americas, as administrative agent,
and the several banks and other financial institutions or entities party thereto
as “Lenders” (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), and evidences the Swing Line Loans made by the
Swing Line Lender to the Borrowers thereunder. All capitalized terms used but
not defined herein shall have the meanings specified in the Credit Agreement.
This Swing Line Note is also entitled to the benefits of any Guaranty and is
secured by the Collateral.

The Credit Agreement provides for the acceleration of the maturity of principal
upon the occurrence and during the continuance of certain Events of Default and
for prepayments on the terms and conditions specified therein.

The Borrowers, each for itself and its successors and assigns, hereby waive
presentment, diligence, protest and demand and notice of dishonor, protest,
demand, non-payment and any other notice or formality with respect to the
enforcement of this Swing Line Note, except any notices required under the terms
of the Credit Agreement.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

BORROWERS: CYPRESS ENERGY PARTNERS, L.P., By:   Cypress General Partners GP,
LLC,   its general partner By:  

 

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer TULSA
INSPECTION RESOURCES, LLC By:   Cypress Energy Partners, LLC,   its manager By:
 

 

  Name: Peter C. Boylan III   Title: President and Chief Executive Officer

[Signature Page to Swing Line Note]



--------------------------------------------------------------------------------

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT B

TO CREDIT AGREEMENT

FORM OF

SECURITY AGREEMENT

[SEPARATELY PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT C

TO CREDIT AGREEMENT

FORM OF

GUARANTEE AGREEMENT

[SEPARATELY PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT D-1

TO CREDIT AGREEMENT

FORM OF

SECTION 4.11 CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 29, 2018, by and among CYPRESS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Borrowers’ Agent”), the other borrowers from time to
time party thereto (together with the Borrowers’ Agent, the “Borrowers” and
each, a “Borrower”) the financial institutions from time to time party thereto
as a lender (the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as collateral
agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers’ Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers’ Agent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrowers’ Agent and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

D–1–1



--------------------------------------------------------------------------------

EXHIBIT D-2

TO CREDIT AGREEMENT

FORM OF

SECTION 4.11 CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 29, 2018, by and among CYPRESS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Borrowers’ Agent”), the other borrowers from time to
time party thereto (together with the Borrowers’ Agent, the “Borrowers” and
each, a “Borrower”) the financial institutions from time to time party thereto
as a lender (the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as collateral
agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrowers’ Agent with a certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender, the Administrative Agent and the Borrowers’
Agent in writing, and (2) the undersigned shall have at all times furnished such
Lender, the Administrative Agent and the Borrowers’ Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

D–2–1



--------------------------------------------------------------------------------

EXHIBIT D-3

TO CREDIT AGREEMENT

FORM OF

SECTION 4.11 CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 29, 2018, by and among CYPRESS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Borrowers’ Agent”), the other borrowers from time to
time party thereto (together with the Borrowers’ Agent, the “Borrowers” and
each, a “Borrower”) the financial institutions from time to time party thereto
as a lender (the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as collateral
agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrowers’ Agent with IRS Form W-8IMY [accompanied by a withholding
statement] and one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender, the Administrative Agent and the Borrowers’ Agent and
(2) the undersigned shall have at all times furnished such Lender, the
Administrative Agent and the Borrowers’ Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]. By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

D–3–1



--------------------------------------------------------------------------------

EXHIBIT D-4

TO CREDIT AGREEMENT

FORM OF

SECTION 4.11 CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 29, 2018, by and among CYPRESS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Borrowers’ Agent”), the other borrowers from time to
time party thereto (together with the Borrowers’ Agent, the “Borrowers” and
each, a “Borrower”) the financial institutions from time to time party thereto
as a lender (the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as collateral
agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers’ Agent
with IRS Form W-8IMY [accompanied by a withholding statement] and one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers’ Agent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrowers’ Agent and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                      , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AGREEMENT

FORM OF

SECRETARY’S CERTIFICATE

Reference is made to that certain Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), by and among Cypress Energy Partners, L.P., a Delaware
limited partnership, and Tulsa Inspection Resources – Canada ULC (each a
“Borrower” and collectively, the “Borrowers”), Deutsche Bank AG, New York Branch
as collateral agent and as Lender, Issuing Bank, Swing Line Lender, Deutsche
Bank Trust Company Americas, as administrative agent (the “Agent”), and the
other Lenders and agents party thereto (capitalized terms used but not defined
herein have the meanings assigned to such terms in the Credit Agreement).

Pursuant to Section 6.1(b) of the Agreement, the undersigned, the duly
authorized, qualified, and elected (or appointed) Secretary of
[                            ] (the “Credit Party”), hereby certifies that:

Attached hereto as Exhibit A is a true and complete copy of the certificate of
formation of the Credit Party, together with any and all amendments thereto, as
certified by the relevant Secretary of State (or other applicable Governmental
Authority) and such certificate has not been revoked or further amended and is
in full force and effect on the date hereof.

Attached hereto as Exhibit B is a true and complete copy of the limited
liability company agreement of the Credit Party, including, all amendments
thereto, as in full force and effect on the date hereof.

Attached hereto as Exhibit C is a true and complete copy of the written consent
of the Board of Managers of the Credit Party, providing for the approval of the
Credit Agreement and all other agreements or matters contemplated thereby or
executed in connection therewith, which written consent has not been modified or
rescinded and remains in full force and effect on the date hereof

Attached hereto as Exhibit D is a copy of a written confirmation from (a) the
Secretary of State or equivalent Governmental Authority of each state listed on
Exhibit D, confirming that the Credit Party is in good standing in such state,
and (b) the Secretary of State or equivalent Governmental Authority of each
other state listed on Exhibit D in which the Credit Party is qualified to do
business, confirming that the Credit Party is in good standing in such state.

Each person listed on Exhibit E holds the positions set forth on Exhibit E and
is qualified to act in such capacities and to execute and deliver the Credit
Agreement and the other Loan Documents on behalf of the Credit Party, and the
signature set forth opposite each name is the authentic signature of such
person.

This Certificate may be relied upon by [Latham & Watkins LLP] in connection with
its legal opinion to be delivered in connection with the Credit Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Credit Party as of this May 29, 2018.

 

By:  

 

Name:   Title:  

The undersigned, the duly elected, acting and qualified [                ] of
the Credit Party certifies that [                ] is the duly authorized,
qualified, and elected (or appointed) Secretary of the Credit Party and the
signature above is his true signature.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

TO CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). All capitalized terms used but not defined herein shall have the
meanings specified in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:    [and is an Affiliate/Approved Fund of
[identify Lender]1] 3.    Borrower(s):    Cypress Energy Partners, L.P., as
Borrowers’ Agent, and certain signatories to the Credit Agreement as Borrowers
(collectively, the “Borrowers”) 4.    Administrative Agent:    Deutsche Bank
Trust Company Americas, as Administrative Agent for the Lenders under the Credit
Agreement 5.    Credit Agreement:    That certain Amended and Restated Credit
Agreement, dated as of May 29, 2018, among the Borrowers, the Lenders from time
to time party thereto, Deutsche Bank AG, New York Branch, as collateral agent,
and Deutsche Bank Trust Company Americas, as administrative agent.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Total Revolving Facility

Commitment/Revolving

Facility Loans for all

Revolving Facility

Lenders

  

Amount of Revolving

Facility

Commitment/Revolving

Facility Loans Assigned

  

Percentage Assigned of

Revolving Facility

Commitment/Revolving

Facility Loans2

  

CUSIP Number

$    $    %   

Effective Date:                        , 20 [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[Remainder of Page Intentionally Left Blank]

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Revolving Facility
Commitment/ Revolving Facility Loans of all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]3 Accepted:

DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral Agent

 

By:  

 

Title:  

 

[Consented to:]4

[NAME OF RELEVANT PARTY]

 

By:  

 

Title:  

 

 

 

3  To be added only if the consent of the Collateral Agent is required by the
terms of the Credit Agreement.

4  To be added only if the consent of the Borrowers’ Agent and/or other parties
is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT G

TO CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H

TO CREDIT AGREEMENT

FORM OF

LATHAM WATKINS LEGAL OPINION

[SEPARATELY PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT I

TO CREDIT AGREEMENT

FORM OF

CASH COLLATERAL DOCUMENTATION

[SEPARATELY PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT J

TO CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT K

TO CREDIT AGREEMENT

FORM OF

COMPLIANCE CERTIFICATE

[Letterhead of Company]

May 29, 2018

Deutsche Bank Trust Company Americas

60 Wall Street

MSNYC60-2710

New York, New York 10005

Attention: Project Finance Manager-Cypress Energy

Telecopy No.: [                    ]

Ladies and Gentlemen:

I hereby certify to you as follows:

(a) I am the duly elected [Title] of Cypress Energy Partners GP, LLC, the
general partner of CYPRESS ENERGY PARTNERS, L.P., a Delaware limited partnership
(the “Company”) acting as Borrowers’ Agent. All capitalized terms used but not
defined herein shall have the meanings specified in the Amended and Restated
Credit Agreement dated as of May 29, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain affiliates of Company (together with Company, each a “Borrower”
and collectively, the “Borrowers”), each of the financial institutions which may
from time to time become a party thereto as a lender (individually, a “Lender”
and collectively, the “Lenders”), Deutsche Bank AG, New York Branch, as
collateral agent, and Deutsche Bank Trust Company Americas, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”)).

(b) I have reviewed the terms of the Credit Agreement, and have made, or have
caused to be made under my supervision, a detailed review of the transactions
and the condition of the Loan Parties during the immediately preceding
[applicable time period].

(c) To the best of my knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to be
observed, performed or satisfied by it.

(d) Except as disclosed on Annex A attached hereto, the review described in
paragraph (b) above did not disclose the existence during or at the end of such
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event which constitutes a Default or an Event of Default.

(e) Provided in Annex B to this Certificate are the financial statements and
information required to be furnished to the Administrative Agent pursuant to
Section 7.1 of the Credit Agreement. Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Borrowers’ Agent and its Subsidiaries on a consolidated basis prepared in
accordance with GAAP consistently applied and with respect to quarterly
financial statements, subject to normal year-end audit adjustments and the
absence of footnotes.

(f) Provided in Annex C to this Certificate are the financial data and
computations evidencing compliance with Section 8.1(a) (Leverage Ratio), all of
which data and computations are true, correct and complete in all material
respects.

 

K-1



--------------------------------------------------------------------------------

(g) [Provided in Annex D to this Certificate are the financial data and
computations evidencing compliance with Section 8.1(b) (Senior Secured Leverage
Ratio), all of which data and computations are true, correct and complete in all
material respects.]

(h) Provided in Annex [D][E] to this Certificate are the financial data and
computations evidencing compliance with Section 8.1(c) (Interest Coverage
Ratio), all of which data and computations are true, correct and complete in all
material respects.

The foregoing certifications are made and delivered this day of [•], 20[•].

 

K-2



--------------------------------------------------------------------------------

Very truly yours, CYPRESS ENERGY PARTNERS, L.P.

By: Cypress Energy Partners GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex A

Disclosure of Known Defaults and Events of Default

[If none, insert “NONE”.]



--------------------------------------------------------------------------------

Annex B

Financial Statements and Information



--------------------------------------------------------------------------------

Annex C

Leverage Ratio Data and Computations



--------------------------------------------------------------------------------

Annex D

Senior Secured Leverage Ratio Data and Computations



--------------------------------------------------------------------------------

Annex [D][E]

Interest Coverage Ratio Data and Computations



--------------------------------------------------------------------------------

EXHIBIT L

TO CREDIT AGREEMENT

FORM OF

INCREASE AND NEW LENDER AGREEMENT

This INCREASE AND NEW LENDER AGREEMENT (this “Agreement”), dated [•], 20[•], is
made by CYPRESS ENERGY PARTNERS, L.P., a Delaware limited partnership (the
“Borrowers’ Agent”), each Lender designated on the signature pages hereto as an
“Increasing Lender” (each an “Increasing Lender” and collectively, the
“Increasing Lenders”), each Lender designated on the signature pages hereto as a
“New Lender” (each a “New Lender” and collectively, the “New Lenders” and
collectively with the Increasing Lender, the “Lenders”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”). Capitalized terms used in this Agreement and not defined herein,
including in this preamble, have the meanings set forth for such terms in the
Credit Agreement (as hereinafter defined).

WHEREAS, the Borrowers, the Administrative Agent, Deutsche Bank AG New York
Branch, as collateral agent, and the Lenders party thereto have entered into
that certain Amended and Restated Credit Agreement dated as of May 29, 2018 (as
it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

WHEREAS, the parties hereto desire to evidence an increase in the Total
Revolving Facility Commitments pursuant to Section 4.1(b)(iii) of the Credit
Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The Total Revolving Facility Commitments are hereby increased from $[[•]]
[[•]] to $[            ]5.

2. Each of the parties identified below as New Lender or an Increasing Lender,
as applicable, hereby (i) accepts and agrees or continues to accept and agree,
as applicable, to be bound by the terms of the Credit Agreement as a Lender
thereunder, and (ii) acknowledges and agrees or continues to acknowledge and
agree, as applicable, that the amount of its Commitment after giving effect to
the Facility Increase is set forth opposite its signature below.

3. This instrument shall be governed by and construed in accordance with the law
of the State of New York.

4. This instrument may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission (in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE

 

5 

Aggregate amount after giving effect to all increases under Section 4.1(b)(iii)
of the Credit Agreement shall not exceed $100,000,000.



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized as of the date above
first written.

 

 

CYPRESS ENERGY PARTNERS, L.P.,

as Borrowers’ Agent

  By:   Cypress Energy Partners GP, LLC,     its general partner   By:  

 

    Name:     Title:   DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent   BY:   DEUTSCHE BANK NATIONAL TRUST COMPANY   By:  

 

    Name:     Title:   By:  

 

    Name:     Title: Revolving Facility Commitment:   [•], as a [New
Revolving][Increasing] Lender  

By:

 

 

   

Name:

   

Title:

 

Address:

[•]

[•]

Attention: [•]

Telephone: [•]

Facsimile: [•]



--------------------------------------------------------------------------------

EXHIBIT M

TO CREDIT AGREEMENT

FORM OF

PERFECTION CERTIFICATE

[SEPARATELY PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT N

TO CREDIT AGREEMENT

FORM OF

BORROWER’S CERTIFICATE

Pursuant to Sections 6.1(h) and (i) of the Amended and Restated Credit Agreement
dated as of May 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among Cypress Energy Partners, L.P., as a
Borrower and as Borrowers’ Agent, the other Borrowers party thereto, the Lenders
from time to time parties thereto, Deutsche Bank AG, New York Branch, as
collateral agent, and Deutsche Bank Trust Company Americas, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), the undersigned, solely in his/her
capacity as a Responsible Person of the Borrower and not in his/her individual
capacity, hereby certifies as follows:

 

  (i) The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct in all material respects on and as of such date,
as though made on and as of such date;

 

  (ii) no Default or Event of Default exists;

 

  (iii) there has not occurred since December 31, 2017, a Material Adverse
Effect;

 

  (iv) except for the filing of Uniform Commercial Code financing statements and
equivalent filings for foreign jurisdictions and the taking of applicable
actions referred to in Section 5.16 of the Credit Agreement, [attached as
Exhibit B hereto is a list of all consents, authorizations and filings referred
to in Section 5.4 of the Credit Agreement, all of which are in full force and
effect as of the date hereof.][no consents, licenses, or approvals referred to
in Section 5.4 of the Credit Agreement are required.]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower’s Certificate as
of the date and year first above written.

 

CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent

By:  

Cypress Energy Partners GP, LLC,

its general partner

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT O

TO CREDIT AGREEMENT

FORM OF

HEDGING AGREEMENT QUALIFICATION NOTIFICATION

                         , 201    

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Project Finance Administrative Agent Services – Cypress Energy
Partners

 

  Re: Hedging Agreement Qualification Notification

Reference is made to the Amended and Restated Credit Agreement dated as of
May 29, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Cypress Energy Partners, L.P., as a
Borrower and the Borrowers’ Agent, the other Borrowers party thereto, the
Lenders from time to time parties thereto, Deutsche Bank AG, New York Branch, as
Collateral Agent, and Deutsche Bank Trust Company Americas, as Administrative
Agent for the Lenders. Capitalized terms used herein but not defined herein
shall have the meanings provided in the Credit Agreement.

(a) This Hedging Agreement Qualification Notification is being delivered
pursuant to the terms of the Credit Agreement, and the undersigned (the “Hedging
Counterparty”) hereby represents to the Administrative Agent that:

 

  1. It is a counterparty to a [Financial Hedging][Commodity OTC] Agreement with
[     ], dated as of, [                    ], 20[    ] (the “Hedging
Agreement”).

 

  2. At the time the Hedging Agreement was entered into, the Hedging
Counterparty was a Lender under the Credit Agreement.

 

  3. It is not a Defaulting Lender under the Credit Agreement.

 

  4. The aggregate unrealized amounts due to it under the Hedging Agreement as
of the date hereof is: $[            ].

(b) The Hedging Counterparty hereby acknowledges and agrees to the terms of the
Loan Documents, including, without limitation, Section 10 of the Credit
Agreement and Sections 7 and 10 of the Security Agreement.

The Hedging Counterparty hereby further acknowledges and agrees that:

This Hedging Agreement Qualification Notification shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this Hedging
Agreement Qualification Notification by telecopy or electronic transmission (in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Hedging Agreement Qualification Notification. THIS HEDGING AGREEMENT
QUALIFICATION NOTIFICATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Very truly yours,

 

[QUALIFIED COUNTERPARTY]

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT P

TO CREDIT AGREEMENT

FORM OF ADDITIONAL BORROWER JOINDER

JOINDER AGREEMENT, dated as of [                             , 20        ] (this
“Agreement”), among the Borrowers’ Agent, the Existing Borrowers, the New
Borrower and the Administrative Agent (as each such term is defined below).

RECITALS

Pursuant to Section 11.18 of that certain Amended and Restated Credit Agreement
dated as of May 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cypress Energy
Partners, L.P. (the “Borrowers’ Agent”), the other Borrowers party thereto
(together with the Borrowers’ Agent, the “Existing Borrowers”), the Lenders from
time to time parties thereto, Deutsche Bank AG, New York Branch, as collateral
agent, and Deutsche Bank Trust Company Americas, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), the undersigned Person not party to the Credit
Agreement (the “New Borrower”) is a Subsidiary of the Borrowers’ Agent and has
agreed to become party to the Credit Agreement on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrowers’ Agent, the New Borrower and the Administrative Agent hereby agree as
follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

2. Joinder.

(a) The New Borrower hereby agrees to be bound by all of the provisions of the
Credit Agreement, and effective on the date hereof becomes a party to the Credit
Agreement as a Borrower (the “Joinder Effective Date”) with the same effect as
if it were an original signatory to the Credit Agreement. All obligations of the
Borrowers under the Credit Agreement shall be joint and several. All references
to the “Borrower” in the Credit Agreement shall be deemed to refer to each of
the Existing Borrowers and the New Borrower or the New Borrower, in each case as
necessary or advisable to permit the New Borrower to borrow Loans and request
Letters of Credit under the Credit Agreement and as otherwise required or
advisable in connection therewith. From and after the Joinder Effective Date,
the New Borrower shall have the rights and obligations of a Borrower under the
Credit Agreement and under the other Loan Documents and shall be bound by the
provisions thereof.

(b) All notices to the New Borrower required to be delivered pursuant to the
Credit Agreement and all other notices or correspondence shall be directed to
the Borrowers’ Agent for receipt of all such notices. The New Borrower hereby
appoints the Borrowers’ Agent to act on its behalf under the Credit Agreement
and the other Loan Documents and has authorized the Borrowers’ Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Borrowers’ Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto, and that the Borrowers’ Agent hereby accepts
such appointment. Such appointment shall not be terminated or revoked without
the consent of the Administrative Agent and the Required Lenders.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:

(a) Documents. The Administrative Agent shall have received (each of the
following documents being referred to herein as an “Additional Document”):

(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrowers’ Agent, the Existing Borrowers and the New Borrower;

(ii) if the New Borrower is not a Grantor immediately prior to the effectiveness
of this Agreement, a Security Agreement Supplement in form and substance
substantially similar to Annex I to the Security Agreement, executed and
delivered by a duly authorized officer of the New Borrower, pursuant to which
the New Borrower becomes a Grantor;

(iv) [reserved];

(v) for each Revolving Facility Lender requesting the same, a Note of the New
Borrower substantially in the form of Exhibit A-1 and conforming to the
requirements of the Credit Agreement and executed by a duly authorized officer
of the New Borrower;

(vi) [reserved]; and

(vii) for each Swing Line Lender requesting the same, a Note of the New Borrower
substantially in the form of Exhibit A-2 and conforming to the requirements of
the Credit Agreement and executed by a duly authorized officer of the New
Borrower.

(b) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the New Borrower, dated as of the Joinder Effective Date,
substantially in the form of Exhibit E to the Credit Agreement, with appropriate
insertions and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Person of the New Borrower, or,
if applicable, of the general partner or managing member or members of the New
Borrower.

(c) Proceedings. The Administrative Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors (or analogous body) of the New Borrower
authorizing the execution, delivery and performance of this Agreement [and any
Notes] delivered on the Joinder Effective Date and the other Loan Documents to
which it is a party.

(d) Incumbency Certificate. The Administrative Agent shall have received a
certificate of the New Borrower, dated as of the Joinder Effective Date, as to
the incumbency and signature of the officers of the New Borrower, or, if
applicable, of the general partner or managing member or members of such new
Borrower, executing any Additional Document, which certificate shall be included
in the certificate delivered pursuant to Section 3(b), shall be reasonably
satisfactory in form and substance to the Administrative Agent, and shall be
executed by a Responsible Person of the New Borrower, or, if applicable, of the
general partner or managing member or members of the New Borrower.

(e) Organizational Documents. The Administrative Agent shall have received true
and complete copies of the Governing Documents of the New Borrower, certified as
of the Joinder Effective Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the New Borrower, or, if applicable, of
the general partner or managing member or members of the New Borrower, which
certification shall be included in the certificate delivered pursuant to
Section 3(b) and shall be in form and substance reasonably satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------

(f) Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of the New Borrower to the
extent relevant under applicable laws, in the jurisdiction of its organization.

(g) Consents, Licenses and Approvals. The Administrative Agent shall have
received a certificate of a Responsible Person of the New Borrower either
(i) attaching copies of all consents, authorizations and filings referred to in
Section 5.4 of the Credit Agreement, and stating that such consents, licenses
and filings are in full force and effect, and each such consent, authorization
and filing shall be in form and substance reasonably satisfactory to the
Administrative Agent or (ii) stating that no such consents, licenses or
approvals are so required.

(h) Certification of the Borrowers’ Agent. The Borrowers’ Agent shall have
confirmed that no Default or Event of Default is continuing or would occur as a
result of the New Borrower becoming a Borrower and each of the representations
and warranties relating to the New Borrower and the Loan Parties in the Credit
Agreement (other than the representations and warranties set forth in Sections
5.1, 5.4, 5.6, 5.7, 5.17 and 5.20) is true and not misleading in any material
respect (except that any representation and warranty that is qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) as if made on the date of accession of the New
Borrower.

(i) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of counsel to the New Borrower with respect to the jurisdiction of
incorporation, organization or formation of the New Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.

(j) PATRIOT Act. The Administrative Agent shall have received all documentation
and other information requested by it that are required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

5. No Other Amendments or Waivers. Except as expressly amended or waived hereby,
the Credit Agreement, any Notes issued thereunder and the other Loan Documents
shall remain in full force and effect in accordance with their respective terms,
without any waiver, amendment or modification of any provision thereof.

6. Effect on Credit Agreement. From and after the Joinder Effective Date, the
New Borrower shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Borrower
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof.

7. Loan Document. Each of the parties hereto agree that this Agreement
constitutes a “Loan Document” for all purposes under the Credit Agreement and
the other Loan Documents.

8. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

9. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

EXHIBIT P

TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent

By: Cypress Energy Partners GP, LLC,

its general partner

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX I-A

TO CREDIT AGREEMENT

FORM OF BORROWING NOTICE6

COMPANY NAME/HEADER

 

    

[DATE]

 

Borrowing Notice

  

Deutsche Bank Trust Company Americas,

  as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: Project Finance Administrative Agent Services – Cypress Energy
Partners

Ladies and Gentlemen:

This Borrowing Notice is furnished pursuant to Section 2.4 of that certain
Amended and Restated Credit Agreement dated as of May 29, 2018 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
Cypress Energy Partners, L.P. (the “Borrowers’ Agent”), the other Borrowers
Party thereto, the lenders party thereto, Deutsche Bank AG, New York Branch, as
collateral agent, and Deutsche Bank Trust Company Americas, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”. Unless otherwise defined herein,
capitalized terms used in this Borrowing Notice have the meanings ascribed
thereto in the Credit Agreement. The Borrower represents that, as of this date,
the conditions precedent set forth in Section [6.1 and]7 6.2 of the Credit
Agreement have been satisfied.

1. Borrowing Notice. The Borrower hereby notifies the Administrative Agent of
its request for the following borrowing (the “Borrowing”):

 

  (1) The Borrowing shall be a [Revolving Facility] [Swing Line] Loan

 

  (2) The Borrowing shall be a Base Rate Loan in an aggregate amount of
$[        ] and Eurodollar Loan in an aggregate amount of $[        ] 8

 

  (3) Borrowing Date of the Borrowing (must be a Business Day): Aggregate amount
of the Borrowing: $ [        ]

 

 

 

 

6  With respect to the Loans to be made on the Restatement Effective Date, the
form of Borrowing Notice shall be as agreed by the Administrative Agent.

7  Applicable to initial Loans only.

8  If borrowing a Eurodollar Loan, please also complete Exhibit A attached
hereto.



--------------------------------------------------------------------------------

  (5) If any portion of the Borrowing is a Eurodollar Loan, the duration of
Interest Period:

 

One Month                                             

   Three Months                                             

Two Months                                           

   Six Months                                                 

Bank Name

City, State

ABA#

Account Name

Account #

2. Availability Certification. The undersigned hereby, solely in his capacity as
a Responsible Person of the Borrower and not in his individual capacity,
certifies that he is a Responsible Person of the Borrower and further certifies
as follows that, after giving effect to the extension of credit required
pursuant to this Borrowing Notice:

 

  (1) each of the representations and warranties made by the Borrowers and the
other Loan Parties in or pursuant to the Loan Documents is true and correct in
all material respects on and as of the date hereof as if such representation and
warranty was made on and as of such date, except to the extent any such
representation and warranty relates solely to a specified prior date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such specified date;

 

  (2) no Default or Event of Default has occurred or is continuing on the date
hereof or after giving effect to the extensions of credit requested to be made
on such date;

 

  (3) [reserved];

 

  (4) [reserved];

 

  (5) the Total Revolving Facility Extensions of Credit shall not exceed the
Total Revolving Facility Commitments; and

 

  (6) such extension of credit shall not result in any Applicable Sub-Limit
being exceeded.



--------------------------------------------------------------------------------

The foregoing certifications and representations shall collectively be deemed to
constitute the Availability Certification required to be delivered in connection
with this Borrowing Notice pursuant to Section 6.2(e) of the Credit Agreement,
and such requirements shall be deemed satisfied upon receipt of this Borrowing
Notice by the Administrative Agent.

 

CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent By:  

Cypress Energy Partners GP, LLC,

its general partner

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

TO BORROWING NOTICE

[Request for Eurodollar Loan]

Please see attached.



--------------------------------------------------------------------------------

ANNEX I-B

TO CREDIT AGREEMENT

FORM OF

LETTER OF CREDIT REQUEST



--------------------------------------------------------------------------------

ANNEX II

TO CREDIT AGREEMENT

FORM OF CONTINUATION/CONVERSION NOTICE

[Date]

Deutsche Bank Trust Company Americas,

  as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: Project Finance Administrative Agent Services – Cypress Energy
Partners

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 4.3
of the Amended and Restated Credit Agreement dated as of May 29, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cypress Energy Partners, L.P., as a Borrower and the
Borrowers’ Agent, the other Borrowers party thereto, the Lenders from time to
time parties thereto, Deutsche Bank AG, New York Branch, as Collateral Agent,
and Deutsche Bank Trust Company Americas, as Administrative Agent for the
Lenders. Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Credit
Agreement.

The Borrower hereby requests that on [     ](the “Continuation/Conversion
Date”),

 

  1. $[     ] of the presently outstanding principal amount of the Revolving
Facility Loans originally made on [     ],

 

  2. and all presently being maintained as [Base Rate Loans] [Eurodollar Loans
with an Interest Period of [one][two][three][six] months]1,

 

  3. be [Converted into][Continued as],

 

  4. [Base Rate Loans] [Eurodollar Loans with an Interest Period of
[one][two][three][six] months]2.

The undersigned, solely in his capacity as a Responsible Person of the Borrower
and not in his individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the proposed
Continuation/Conversion Date, both before and after giving effect thereto and to
the application of the proceeds therefrom:

(i) the foregoing Continuation or Conversion complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 4.3
and Section 4.4 of the Credit Agreement); and

(ii) If a Loan is being Converted to or Continued as Eurodollar Loans, unless
the Administrative Agent or Required Lenders have otherwise consented, no Event
of Default has occurred and is continuing, or would result from such proposed
continuation or conversion.

[Signature page follows]

 

 

 

1  If continuing a Eurodollar Loan, please also complete Exhibit A attached
hereto.

2  If converting to a Eurodollar Loan, please also complete Exhibit A attached
hereto.

 

II-1



--------------------------------------------------------------------------------

ANNEX III

TO CREDIT AGREEMENT

The Borrower has caused this Continuation/Conversion Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer this [    ] day of [    ], 201[    ]..

 

CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent By:  

Cypress Energy Partners GP, LLC,

its general partner

By:  

 

  Name:   Title:

 

II-2



--------------------------------------------------------------------------------

EXHIBIT A

TO CONTINUATION/CONVERSION NOTICE

[Request for Continuation of /Conversion to a Eurodollar Loan]

Please see attached.



--------------------------------------------------------------------------------

ANNEX III

TO CREDIT AGREEMENT

FORM OF NOTICE OF PREPAYMENT

[Date]

Deutsche Bank Trust Company Americas,

  as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: Project Finance Administrative Agent Services – Cypress Energy
Partners

Ladies and Gentlemen:

This Notice of Prepayment is delivered to you pursuant to Section 4.6 of the
Amended and Restated Credit Agreement dated as of May 29, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cypress Energy Partners, L.P., as a Borrower and the
Borrowers’ Agent, the other Borrowers party thereto, the Lenders from time to
time parties thereto, Deutsche Bank AG, New York Branch, as Collateral Agent,
and Deutsche Bank Trust Company Americas, as Administrative Agent for the
Lenders. Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Credit
Agreement.

The Borrower hereby notifies the Administrative Agent that it shall prepay
[Revolving Facility] [Swing Line] Loans, on [                    ] [        ],
201[    ], in aggregate principal amount[s] of [$[ ] of [Revolving Facility]
[Swing Line] Loans outstanding as Base Rate Loans] [and][$[ ] of Revolving
Facility Loans outstanding as Eurodollar Loans].

[Signature page follows]

 

III-1



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Prepayment to be executed and delivered
by its duly authorized officer this [        ] day of [    ], 201[    ].

 

CYPRESS ENERGY PARTNERS, L.P., as Borrowers’ Agent By:  

Cypress Energy Partners GP, LLC,

its general partner

By:  

 

  Name:   Title:

 

III-2



--------------------------------------------------------------------------------

Schedule 1.0

Lenders, Commitments, and Applicable Lending Offices

 

Lender

   Total
Commitments      Total
Commitments
Percentage  

Deutsche Bank AG, New York Branch

     45,000,000.00        50.0000 % 

BOKF, N.A. dba Bank of Oklahoma

     10,000,000.00        11.1111 % 

Comerica Bank

     12,000,000.00        13.3333 % 

Bank SNB

     5,000,000.00        5.5556 % 

Mabrey Bank

     8,000,000.00        8.8889 % 

Arvest Bank

     10,000,000.00        11.1111 %    

 

 

    

 

 

 

Totals

     90,000,000.00        100.0000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.0(A)

Departing Lenders

 

1. BMO Harris Bank N.A.

 

2. Macquarie Bank Limited



--------------------------------------------------------------------------------

Schedule 1.1(A)

[Reserved]



--------------------------------------------------------------------------------

Schedule 1.1(B)

Cash Management Banks

 

•   Bank of Montreal

 

•   First National Bank of Giddings



--------------------------------------------------------------------------------

Schedule 1.1(C)

[Reserved]



--------------------------------------------------------------------------------

Schedule 1.1(D)

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 1.1(E)

Mortgaged Properties

 

Well Name

 

Legal Entity Name

 

Legal Description

 

Latitude /
Longitude

 

Address

 

County

 

State

Tioga   Cypress Energy Partners – Tioga SWD, LLC   NWNW Sec 15- T156N – R96W  
48’ 20.24 – 103’ 36.59   10798 Hwy 2, Tioga, ND 58852   Williams   North Dakota
Manning   Cypress Energy Partners – Manning SWD, LLC   SWSW Sec 18 143 95   47’
11.5 – 102’ 46.41  

1496 Hwy 22

Manning, ND 58642

  Dunn   North Dakota Grassy Butte   Cypress Energy Partners – Grassy Butte SWD,
LLC   SENE Sec 35 147 99   47’ 30.34 – 103’ 14.57  

651 Hwy 85 N

Grassy Butte, ND 58634

  McKenzie   North Dakota 1804   Cypress Energy Partners – 1804 SWD, LLC   SWSW
Sec 35 155 93   48’ 11.50 – 102’ 36.41  

5402 92nd Ave NW

Ross, ND 58776

  Mountrail   North Dakota Green River   Cypress Energy Partners – Green River
SWD, LLC   NWNW Sec 23 141 99   47’ 01.24 – 103’ 12.04  

2710 Hwy 85 SW

Belfield, ND 58622

  Billings   North Dakota Piper (Williams)   Cypress Energy Partners – Williams
SWD, LLC   Lots 29, 31, 41 and 42 located in the Missouri Ridge Commercial Park
Subdivision lying in the S1/2 of Section 12 T155N-R101W of the 5th P.M., Pherrin
Township   48.260667 / -103.531312  

5835 135TH Ave., NW

Williston, ND 58801

  Williams   North Dakota Ashton Dawn (Mountrail)   Cypress Energy Partners –
Mountrail SWD, LLC   Lot 3 & 4 (W1/2SW1/4) Section 13 T152N-95W   48.242074 /
-102.3724  

5702 Highway 8

Stanley, ND 58784

  Mountrail   North Dakota



--------------------------------------------------------------------------------

Schedule 2.2(A)

Wire Instruction for Loans

BOKF, NA d/b/a Bank of Oklahoma

ABA No. 103900036

Account:

Cypress Energy Partners, L.P.

309409248



--------------------------------------------------------------------------------

Schedule 5.4

Consents and Authorizations

None.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.15

Subsidiaries

 

Name

  

Form of

Organization

  

Jurisdiction of
Organization

  

Number of Issued and
Outstanding Shares or
Other Interests of
Capital Stock

  

Classes and Number
of Issued and
Outstanding Shares or
Other Interests of
Capital Stock of Each
Such Class

  

Name of Each Holder of Capital
Stock Thereof and the Number
of Shares or  Other Interests of
Such Capital Stock Held by Each
Such Holder and the Percentage
of all Outstanding Shares or
Other Interests of Such  Class of
Capital Stock Held by Such
Holders

Cypress Energy Partners, LLC    Limited Liability Company    Delaware   
100% membership interest    N/A    Cypress Energy Partners, L.P. (100%) Cypress
Energy Partners – Williams SWD, LLC    Limited Liability Company    Delaware   
100% membership interest    N/A    Cypress Energy Partners, LLC (100%) Cypress
Energy Partners – Bakken, LLC    Limited Liability Company    Delaware   
100% membership interest    N/A    Cypress Energy Partners, LLC (100%) Cypress
Energy Partners – Texas, LLC    Limited Liability Company    Texas   
100% membership interest    N/A    Cypress Energy Partners, LLC (100%) Cypress
Energy Services, LLC    Limited Liability Company    Delaware    100% membership
units (100 membership units)    N/A    Cypress Energy Partners, LLC (100%)
Cypress Energy Partners – Mountrail SWD, LLC    Limited Liability Company   
Delaware    100% membership interest    N/A    Cypress Energy Partners, LLC
(100%)



--------------------------------------------------------------------------------

Cypress Energy Partners – Mork SWD, LLC    Limited Liability Company    Delaware
   100% membership interest    N/A    Cypress Energy Partners, LLC (100%)
Cypress Energy Partners – SBG, LLC    Limited Liability Company    Delaware   
100% membership interest    N/A    Cypress Energy Partners, LLC (100%) Cypress
Energy Partners – Tioga SWD, LLC    Limited Liability Company    North Dakota   
100% membership interest    N/A    Cypress Energy Partners – SBG, LLC (100%)
Cypress Energy Partners – Manning SWD, LLC    Limited Liability Company    North
Dakota    100% membership interest    N/A    Cypress Energy Partners – SBG, LLC
(100%) Cypress Energy Partners – Grassy Butte SWD, LLC    Limited Liability
Company    North Dakota    100% membership interest    N/A    Cypress Energy
Partners – SBG, LLC (100%) Cypress Energy Partners – 1804 SWD, LLC    Limited
Liability Company    North Dakota    100% membership interest    N/A    Cypress
Energy Partners – SBG, LLC (100%) Cypress Energy Partners – Green River SWD, LLC
   Limited Liability Company    North Dakota    100% membership interest    N/A
   Cypress Energy Partners – SBG, LLC (100%) Tulsa Inspection Resources, LLC   
Limited Liability Company    Delaware    100% membership interest    N/A   
Cypress Energy Partners, LLC (100%) Tulsa Inspection Resources – Nondestructive
Examination, LLC    Limited Liability Company    Delaware    100% membership
interest    N/A    Cypress Energy Partners, LLC (100%)



--------------------------------------------------------------------------------

Tulsa Inspection Resources – Canada ULC    Unlimited Liability Corporation   
Alberta    100% membership interest    N/A    Cypress Energy Partners, LLC
(100%) Tulsa Inspection Resources – PUC, LLC    Limited Liability Company   
Delaware    100% membership interest    N/A    Tulsa Inspection Resources, LLC
(100%) Brown Integrity, LLC    Limited Liability Company    Texas   
100% units (1,000 units)    N/A   

Cypress Energy Partners, LLC (51%)

Haines Investments of Texas, L.P. (30.0076%)

Charlie Brown (14.0924%)

Tim Jones (4.9%)



--------------------------------------------------------------------------------

Schedule 5.16

Filing Jurisdictions

 

Name

  

State of

Incorporation/

Formation

  

Financings Statements or Other

Applicable Filing and

Jurisdiction

Cypress Energy Partners, L.P.    Delaware    UCC-1- Delaware Cypress Energy
Partners, LLC    Delaware    UCC-1- Delaware Cypress Energy Partners – Williams
SWD, LLC    Delaware    UCC-1- Delaware Cypress Energy Partners – Bakken, LLC   
Delaware    UCC-1- Delaware Cypress Energy Partners – Texas, LLC    Texas   
UCC-1- Texas Cypress Energy Services, LLC    Delaware    UCC-1- Delaware Cypress
Energy Partners – Mountrail SWD, LLC    Delaware    UCC-1- Delaware Cypress
Energy Partners – Mork SWD, LLC    Delaware    UCC-1- Delaware Cypress Energy
Partners – SBG, LLC    Delaware    UCC-1- Delaware Cypress Energy Partners –
Tioga SWD, LLC    North Dakota    UCC-1- North Dakota Cypress Energy Partners –
Manning SWD, LLC    North Dakota    UCC-1- North Dakota Cypress Energy Partners
– Grassy Butte SWD, LLC    North Dakota    UCC-1- North Dakota Cypress Energy
Partners – 1804 SWD, LLC    North Dakota    UCC-1- North Dakota Cypress Energy
Partners – Green River SWD, LLC    North Dakota    UCC-1- North Dakota



--------------------------------------------------------------------------------

Tulsa Inspection Resources, LLC    Delaware    UCC-1- Delaware Tulsa Inspection
Resources – PUC, LLC    Delaware    UCC-1- Delaware Tulsa Inspection Resources –
Nondestructive Examination, LLC    Delaware    UCC-1- Delaware Tulsa Inspection
Resources – Canada ULC    Alberta    Personal Property Security Act lien
registration – Alberta Brown Integrity, LLC    Texas    UCC-1- Texas



--------------------------------------------------------------------------------

Schedule 5.22

Environment Matters

None.



--------------------------------------------------------------------------------

Schedule 8.2

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 8.3

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 8.7

Investments

1. 25% Investment in Alati Arnegard, LLC

2. 49% Investment in CF Inspection Management, LLC



--------------------------------------------------------------------------------

Schedule 8.8

Transactions with Affiliates

 

  •   Series A Preferred Unit Purchase Agreement with Stephenson Equity, Co.
No. 3, which indirectly owns an interest in Cypress Energy Partners GP, LLC,
pursuant to which Stephenson Equity, Co. No. 3 purchased from Cypress Energy
Partners, L.P. convertible preferred equity interests in Cypress Energy
Partners, L.P. upon terms set forth in such Series A Preferred Unit Purchase
Agreement and in an amendment to the First Amended and Restated Agreement of
Limited Partnership of Cypress Energy Partners, L.P., dated as of January 21,
2014